Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 1 of 132




           EXHIBIT A
      Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 2 of 132




Special Multi-Flex
Business Insurance Policy




                          THE
                          HARTFORD
Form HM 00 01 03 14                                             Page 1 of 1
                                 HFIC00001
1
                Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 3 of 132
    THIS SPECIAL MULTI-FLEX POLICY IS PROVIDED BY THE STOCK INSURANCE COMPANY(S) OF
    THE HARTFORD INSURANCE GROUP, SHOWN BELOW.

       POLICY NO.: 13 UUN BL4042      Kl

    C O MMO N     P O L I C Y   D E C L A R A T I O N S

    N A ME D    I N S U R E D   A N D       SA HOSPITALITY GROUP LLC
                                            SEE IH1204
    MA IL ING      ADDRESS:                 136 E 57TH ST STE 600
                                            NEW YORK, NY 10022
                                            (NEW YORK COUNTY)

    POL ICY PER IO D:                 FROM          06/01/19   TO   06/01/20
      12:01 A.M., STANDARD TIME AT
      YOUR MAILING ADDRESS SHOWN ABOVE.

    AGENT'S       OR   BROKE R'S           CODE: 659335
    AGENT'S       OR   BROKE R'S           NAME: SCIROCCO GROUP

       PREVIOUS POLICY NO.:     13 UUN BL4042   NOTICE :THESEPOLICYFORMSA DTHEAPPLCABLE
                                                RATES ARE EXEMPT FRO .THE FIUNG REQUIREMENTS
    N A M E D I N S U R E D I S: LLC            Of THE NEW YORK STATE INSURA CE lAW ANO
                                                REGUlATIONS. HOWEVER THEFORMS"A· oRATES
    D E S CR I PT I ON O F YOUR BUS I NE S S: USTMEETTHEMINIMUMSTANDARDSOF'THE
       RESTAURANT - WITH SALES OF ALCOHOLIC BEV NEW YORK I SURA CE LAW A p'REGUL:ATIONS.

    INSURANCE PROVIDED:
      IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS
      OF THIS POLICY, WE AGREE WITH YOU TO PROVIDE INSURANCE AS STATED IN
      THIS POLICY.

       THE COVERAGE PARTS THAT ARE A PART OF THIS POLICY ARE LISTED BELOW OR
       ON THE EXTENSION SCHEDULE ATTACHED. THE ADVANCE PREMIUMS SHOWN MAY BE
       SUBJECT TO ADJUSTMENT.

    SUMMARY        OF COVERAGE PARTS,                      INSURANCE
    COMPANY        AND PREMIUM:

                       SEE EXTENSION SCHEDULE (FORM HM0012)


            PREMIUM PAYABLE AT INCEPTION:
              PREMIUM EXCLUDING AUTOMOBILE                             $188,029.00
              PREMIUM FOR AUTOMOBILE                                    $27,781.00
              FLORIDA FIRE COLLEGE SURCHARGE                                $11. 34
              PREMIUM FOR AUTOMOBILE NYMVLEF                                $60.00
              NEW YORK FIRE FEE                                            $255.07

            **TOTAL PREMIUM PAYABLE AT INCEPTION**                     $216 I 136 • 41




                         COUNTERSIGNED BY
                   (WHERE REQUIRED BY LAW)      AUTHORIZED REPRESENTATIVE                DATE



    FORM   HM 00 10 01 07T                       PAGE 1   (CONTINUED ON NEXT PAGE)
                             06/25/1913 UUN BL4042  Kl
                                            HFIC00002   (06/01/20)
                                                X
1
                Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 4 of 132
    COMMON        POL ICY       DEC LARA TIO NS          (CONTINUED)


       POLICY NO .: 13 UUN BL4042    Kl



    F 0 R M N u M B E R S 0 F COVE RAG E PAR T s,
    F 0 R M s A ND E N D 0 R S E M E N T s T HA T A R E A
    p A R T 0 F  T H I s p 0 L I C y A N D T HA T A R E
    N 0 T L I s T E D I N T H E C 0 V E R A G E p ARTS

      HM000l HM00121185T IL00171198 IH01150795 IH09850115T IH12040312T
      IH99400409 IH99410409T IL01830808 PC00010109T HA00250615T HC00100798T
      HC00180295T HC00200295T




    FORM   HM 00 10 01 07T                       PAGE 2
                             06/25/1913 UUN BL4042  Kl (06/01/20)
                                            HFIC00003
                                             X
1
                   Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 5 of 132
       C 0 MM0 N P O L I C y D E C L A R A T I O N S
       E X T E N s I O N s C H E D U L E


            POLICY NO .: 13 UUN BL4042      Kl


    ITEM
    8. s u M MA R y      0 F  C 0 V E R A G E PARTS ,                I N S U R A N C E
       C 0 Mp A N y      A N D p R E M I u M:


       PROPERTY                                  ADVANCE PREMIUM :             $63,326 . 00


           P R O P E R T Y    C H O I C E    C O V E R A G E         P A R T

           COMPANY NAME AND ADDRESS :
           HARTFORD FIRE INSURANCE COMPANY
           ONE HARTFORD PLAZA
           HARTFORD, CONNECTICUT 06155
             COMPANY CODE : 1


      AUTOMOBILE                                 ADVANCE PREMIUM :             $27 , 781.00


           C O MME R C I A L      A U T O    C O V E R A G E         P A R T

           COMPANY NAME AND ADDRESS:
           TRUMBULL INSURANCE COMPANY
           ONE HARTFORD PLAZA
           HARTFORD, CT 06155
             COMPANY CODE: H


       GENERAL LIABILITY                         ADVANCE PREMIUM:              $124,703.00


           C O M M E R C I A L G E N E RA L           L I A B I L I T Y
                 C 0 V E RA G E p A R T

           L I Q   u 0 R L I A B I L I T y        I N S U R A N C E
                   C 0 V E RAGE p A R T

           E MP L 0 y E E B E N E F I T s           L I A B I L I T Y
                C 0 V E RAGE p A R T


           COMPANY NAME AND ADDRESS:
           HARTFORD FIRE INSURANCE COMPANY
           ONE HARTFORD PLAZA
           HARTFORD, CONNECTICUT 06155
             COMPANY CODE: 1




    FORM    HM 00 12 11 85T          PRINTED IN U.S.A. (NS) PAGE 1
                              06/25/1913 UUN BL4042
                                              HFIC00004 Kl (06/01/20)
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 6 of 132




                           COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                 C. Examination Of Your Books And Records
   1. The first Named Insured shown in the                         We may examine and audit your books and
      Declarations may cancel this policy by mailing               records as they relate to this policy at any time
      or delivering to us advance written notice of                during the policy period and up to three years
      cancellation .                                               afterward.
   2. We may cancel this policy by mailing or                   D. Inspections And Surveys
      delivering to the first Named Insured written                1. We have the right to:
      notice of cancellation at least:
                                                                      a. Make inspections and surveys at any time;
      a. 1O days before the effective date of
         cancellation if we cancel for nonpayment of                  b. Give you reports on the conditions we find ;
         premium ; or                                                    and
      b. 30 days before the effective date of                         c. Recommend changes.
         cancellation if we cancel for any other                   2. We are not obligated to make any inspections,
         reason .                                                     surveys, reports or recommendations and any
   3. We will mail or deliver our notice to the first                 such actions we do undertake relate only to
      Named lnsured's last mailing address known                      insurability and the premiums to be charged.
      to us.                                                          We do not make safety inspections. We do
                                                                      not undertake to perform the duty of any
   4. Notice of cancellation will state the effective                 person or organization to provide for the health
      date of cancellation . The policy period will end               or safety of workers or the public. And we do
      on that date.                                                   not warrant that conditions:
   5. If this policy is cancelled, we will send the first             a. Are safe or healthful; or
      Named Insured any premium refund due. If
      we cancel, the refund will be pro rata. If the                  b. Comply with laws, regulations, codes or
      first Named Insured cancels, the refund may                        standards .
      be less than pro rata . The cancellation will be             3. Paragraphs 1. and 2. of this condition apply
      effective even if we have not made or offered                   not only to us, but also to any rating , advisory,
      a refund .                                                      rate service or similar organization which
   6. If notice is mailed, proof of mailing will be                   makes insurance inspections, surveys , reports
      sufficient proof of notice.                                     or recommendations.
B. Changes                                                         4. Paragraph 2. of this condition does not apply
                                                                      to any inspections, surveys, reports or
   This policy contains all the agreements between                    recommendations we may make relative to
   you and us concerning the insurance afforded .                     certification , under state or municipal statutes,
   The first Named Insured shown in the                               ordinances or regulations, of boilers, pressure
   Declarations is authorized to make changes in the                  vessels or elevators.
   terms of this policy with our consent. This policy's
   terms can be amended or waived only by
   endorsement issued by us and made a part of
   this policy.




IL 00 1711 98                                       HFIC00005
                                     Copyright, Insurance Services Office , Inc., 1998                   Page 1 of 2
               Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 7 of 132

E. Premiums                                                          If you die, your rights and duties will be
     The first Named           Insured   shown     in    the         transferred to your legal representative but only
     Declarations:                                                   while acting within the scope of duties as your
                                                                     legal representative.        Until your legal
     1. Is responsible        for the    payment    of    all        representative is appointed , anyone having
        premiums; and                                                proper temporary custody of your property will
     2. Will be the payee for any return premiums we                 have your rights and duties but only with respect
        pay.                                                         to that property.
F.   Transfer Of Your Rights And Duties Under
     This Policy
     Your rights and duties under this policy may not
     be transferred without our written consent except
     in the case of death of an individual named
     insured.




                                                                      C/.J+~-t.
      Lisa Levin, Secretary                                            Douglas Elliot, President




Page 2 of 2                                              HFIC00006                                   IL 00 1711 98
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 8 of 132




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       ADVANCE PREMIUM - NEW YORK
This endorsement modifies insurance provided under the following:

      BOILER AND MACHINERY COVERAGE PART
      COMMERCIAL AUTO COVERAGE PART
      COMMERCIAL CRIME COVERAGE PART
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      COMMERCIAL GLASS COVERAGE PART
      COMMERCIAL INLAND MARINE COVERAGE PART
      COMMERCIAL PROPERTY COVERAGE PART
      EMPLOYEE BENEFITS LIABILITY COVERAGE PART
      HEALTH CARE FACILITIES LIABILITY COVERAGE PART
      LIQUOR LIABILITY COVERAGE PART
      OWNERS AND CONTRACTORS COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
      SPECIAL PROPERTY COVERAGE PART




The following is added to DEFINITIONS:


   "Advance Premium" means the estimated premium computed based on the exposures you told us about at
   the inception of the policy.




Form IH 01 15 07 95

                               Copyright Hartford Fire Insurance Company, 1995
                                                HFIC00007
1
    POLICY NO.:Case 3:20-cv-01033-VLB
                13 UUN  BL4042          Document 11-3 Filed 09/21/20 Page 9 of 132


    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR
    POLICY IN RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE
    TERRORISM RISK INSURANCE ACT.


    DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT


                   TERRORISM PREMIUM

      COVERAGE:                               PREMIUM (IF COVERED):


      PROPERTY                                   $      4,037.00

      GENERAL LIABILITY                          $          0.00




      TOTAL                                      $      4,037.00


    A. DISCLOSURE OF PREMIUM
       IN ACCORDANCE WITH THE FEDERAL TERRORISM RISK INSURANCE ACT, AS AMENDED
       (TRIA), WE ARE REQUIRED TO PROVIDE YOU WITH A NOTICE DISCLOSING THE
       PORTION OF YOUR PREMIUM, IF ANY, ATTRIBUTABLE TO COVERAGE FOR "CERTIFIED
       ACTS OF TERRORISM" UNDER TRIA. THE PORTION OF YOUR PREMIUM ATTRIBUTABLE
       TO SUCH COVERAGE IS SHOWN ABOVE IN THIS ENDORSEMENT.

    B. THE FOLLOWING DEFINITION IS ADDED WITH RESPECT TO THE PROVISIONS OF
       THIS ENDORSEMENT:
       A "CERTIFIED ACT OF TERRORISM" MEANS AN ACT THAT IS CERTIFIED BY THE
       SECRETARY OF THE TREASURY, IN ACCORDANCE WITH THE PROVISIONS OF TRIA, TO
       BE AN ACT OF TERRORISM UNDER TRIA. THE CRITERIA CONTAINED IN TRIA FOR A
       "CERTIFIED ACT OF TERRORISM" INCLUDE THE FOLLOWING:

       1. THE ACT RESULTS IN INSURED LOSSES IN EXCESS OF $5 MILLION IN THE
          AGGREGATE, ATTRIBUTABLE TO ALL TYPES OF INSURANCE SUBJECT
          TO TRIA; AND
       2. THE ACT RESULTS IN DAMAGE WITHIN THE UNITED STATES, OR OUTSIDE THE
          UNITED STATES IN THE CASE OF CERTAIN AIR CARRIERS OR VESSELS OR THE
          PREMISES OF AN UNITED STATES MISSION; AND
       3. THE ACT IS A VIOLENT ACT OR AN ACT THAT IS DANGEROUS TO HUMAN LIFE,
          PROPERTY OR INFRASTRUCTURE AND IS COMMITTED BY AN INDIVIDUAL OR
          INDIVIDUALS AS PART OF AN EFFORT TO COERCE THE CIVILIAN POPULATION OF
          THE UNITED STATES OR TO INFLUENCE THE POLICY OR AFFECT THE CONDUCT
          OF THE UNITED STATES GOVERNMENT BY COERCION.




    FORM IH 09 85 01 15T             PRINTED IN U.S.A.
                                           HFIC00008     (NS)      PAGE   1 OF 2
                           06/25/1913 UUN BL4042      (06/01/20)
1
             Case
    POLICY NO.: 13 3:20-cv-01033-VLB
                   UUN BL4042        Document 11-3 Filed 09/21/20 Page 10 of 132


    C. DISCLOSURE OF FEDERAL SHARE OF TERRORISM LOSSES UNDER TRIA
       THE UNITED STATES DEPARTMENT OF THE TREASURY WILL REIMBURSE INSURERS FOR
       A PORTION OF SUCH INSURED LOSSES AS INDICATED IN THE TABLE BELOW THAT
       EXCEEDS THE APPLICABLE INSURER DEDUCTIBLE:
           CALENDAR YEAR            FEDERAL SHARE OF TERRORISM LOSSES
           2015                     85%
           2016                     84%
           2017                     83%
           2018                     82%
           2019                     81%
           2020 AND LATER           80%
       HOWEVER, IF AGGREGATE INSURED LOSSES ATTRIBUTABLE TO "CERTIFIED ACTS OF
       TERRORISM" UNDER TRIA EXCEED $100 BILLION IN A CALENDAR YEAR, THE
       TREASURY SHALL NOT MAKE ANY PAYMENT FOR ANY PORTION OF THE AMOUNT OF
       SUCH LOSSES THAT EXCEEDS $100 BILLION . THE UNITED STATES GOVERNMENT HAS
       NOT CHARGED ANY PREMIUM FOR THEIR PARTICIPATION IN COVERING TERRORISM
       LOSSES.

    D. CAP ON INSURER LIABILITY FOR TERRORISM LOSSES UNDER TRIA
       IF AGGREGATE INSURED LOSSES ATTRIBUTABLE TO "CERTIFIED ACTS OF
       TERRORISM" UNDER TRIA EXCEED $100 BILLION IN A CALENDAR YEAR AND WE HAVE
       MET,OR WILL MEET, OUR INSURER DEDUCTIBLE UNDER TRIA WE SHALL NOT BE
       LIABLE FOR THE PAYMENT OF ANY PORTION OF THE AMOUNT OF SUCH LOSSES THAT
       EXCEEDS $100 BILLION. IN SUCH CASE, YOUR COVERAGE FOR TERRORISM LOSSES
       MAY BE REDUCED ON A PRO-RATA BASIS IN ACCORDANCE WITH PROCEDURES
       ESTABLISHED BY THE TREASURY, BASED ON ITS ESTIMATES OF AGGREGATE
       INDUSTRY LOSSES AND OUR ESTIMATE THAT WE WILL EXCEED OUR INSURER
       DEDUCTIBLE. IN ACCORDANCE WITH TREASURY PROCEDURES, AMOUNTS PAID FOR
       LOSSES MAY BE SUBJECT TO FURTHER ADJUSTMENTS BASED ON DIFFERENCES
       BETWEEN ACTUAL LOSSES AND ESTIMATES.

    E. APPLICATION OF OTHER EXCLUSIONS
       THE TERMS AND LIMITATIONS OF ANY TERRORISM EXCLUSION, THE
       INAPPLICABILITY OR OMISSION OF A TERRORISM EXCLUSION, OR THE INCLUSION
       OF TERRORISM COVERAGE, DO NOT SERVE TO CREATE COVERAGE FOR ANY LOSS
       WHICH WOULD OTHERWISE BE EXCLUDED UNDER THIS COVERAGE FORM, COVERAGE
       PART OR POLICY.

    F. ALL OTHER TERMS AND CONDITIONS REMAIN THE SAME.




    FORM IH 09 85 01 15T             PRINTED IN U.S.A.
                                           HFIC00009     (NS)      PAGE   2 OF 2
                           06/25/1913 UUN BL4042      (06/01/20)
1
    POLICY NO.   Case 3:20-cv-01033-VLB
                  13 UUN  BL4042        Document 11-3 Filed 09/21/20 Page 11 of 132

            THIS ENDORSEMENT CHANGES THE POLICY.     PLEASE READ IT CAREFULLY

    AMENDMENT OF THE DECLARATIONS -
    ADDITIONAL PERSONS OR ORGANIZATIONS
    DESIGNATED AS NAMED INSUREDS


    SA HOSPITALITY GROUP LLC
    GD RESTAURANT ASSOCIATES LLC
    1000 MADISON AVENUE LLC DBA SANT AMBROEUS
    ASTORIA CAKES LLC
    CAFE FOCCACIA INC DBA FELICE WINE AND BAR
    REALTEK LLC DBA SANT AMBROEUS
    SA MIDTOWN LLC T/A CASA LEVER
    BAILEY'S RESTAURANT LLC DBA SANT AMBROEUS
    SA SPECIAL EVENTS INC
    EIGHTY THIRD AND FIRST LLC T/A FELICE
    BAILEY'S BUTTERY INC
    265 LAFAYETTE RISTORANTE LLC DBA SANT AMBROEUS DBA CAFFE FALA!
    FELICE GOLD STREET LLC T/A FELICE 15 GOLD STREET
    SA 61ST MANAGEMENT LLC
    SA ART CAFE MANAGEMENT LLC
    SA PALM BEACH LLC
    SA YORK AVE LLC FORMERLY KNOWN AS SAHG SPECIAL EVENTS LLC
    SA THIRD AVENUE LLC
    SABF LLC
    FELICE CHAMBERS LLC
    FELICE WATER STREET LLC




    THIS ENDORSEMENT DOES NOT CHANGE THE POLICY EXCEPT AS SHOWN.


    FORM IH12040312T    SEQ NO 01 PRINTED IN U.S.A.  PAGE 1.1
                        06/25/19 13 UUN BL4042 (06/01/20)
                                           HFIC00010
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 12 of 132




 U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
     CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the
coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives
issued by the United States. Please read this Notice carefully.

The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and
enforces economic and trade sanctions based on U.S. foreign policy and national security goals against
targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities
related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign
policy or economy of the United States. OFAC acts under Presidential national emergency powers, as well as
authority granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
jurisdiction. OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on
behalf of, targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics
traffickers designated under programs that are not country-specific. Collectively, such individuals and
companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are
blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC’s
web site at – http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is an SDN, as identified by OFAC, the
policy is a blocked contract and all dealings with it must involve OFAC. When an insurance policy is
considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
authorization from OFAC.




Form IH 99 40 04 09                                                                                 Page 1 of 1

                                                  HFIC00011
1
             Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 13 of 132




    NAMED INSURED: SA HOSPITALITY GROUP LLC

    POLICY NUMBER: 13 UUN BL4042

    EFFECTIVE DATE:06/01/2019                   EXPIRATION DATE:06/01/2020

    COMPANY NAME:   HARTFORD FIRE INSURANCE COMPANY



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      TRADE OR ECONOMIC SANCTIONS ENDORSEMENT



    THIS INSURANCE DOES NOT APPLY TO THE EXTENT THAT TRADE OR ECONOMIC
    SANCTIONS OR OTHER LAWS OR REGULATIONS PROHIBIT US FROM PROVIDING
    INSURANCE, INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF CLAIMS.


    ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                          HFIC00012
    FORM IH 99 41 04 09.                                        PAGE 1 OF 1.
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 14 of 132
                                                                                IL 01 83 08 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           NEW YORK CHANGES - FRAUD
This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART - FARM PROPERTY - OTHER FARM PROVISIONS FORM - ADDITIONAL
    COVERAGES, CONDITIONS, DEFINITIONS
    FARM COVERAGE PART - LIVESTOCK COVERAGE FORM
    FARM COVERAGE PART - MOBILE AGRICULTURAL MACHINERY AND EQUIPMENT COVERAGE
    FORM

The CONCEALMENT, MISREPRESENTATION OR
FRAUD Condition is replaced by the following:
FRAUD
We do not provide coverage for any insured
(''insured'') who has made fraudulent statements or
engaged in fraudulent conduct in connection with any
loss (''loss'') or damage for which coverage is sought
under this policy.
However, with respect to insurance provided under the
COMMERCIAL AUTOMOBILE COVERAGE PART,
we will provide coverage to such ''insured'' for
damages sustained by any person who has not made
fraudulent statements or engaged in fraudulent
conduct if such damages are otherwise covered under
the policy.




IL 01 83 08 08                                  HFIC00013
                                          © ISO Properties, Inc., 2006            Page 1 of 1
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 15 of 132
                                                                                                   :r
                                                                                         PROPERTY CHOICE




                                      QUICK REFERENCE
                              PROPERTY CHOICE COVERAGE PART

Property Choice Conditions and Definitions

A. General Conditions                                            c.   Protect Property
   1. Abandonment                                                d. Take Inventory
   2. Application of Waiting Period                              e. Permit us to Inspect Property, Books
   3. Appraisal                                                     and Records
   4. Claim Settlement                                           f. Proof of Loss
   5. Concealment, Misrepresentation or Fraud                    g. Cooperate
   6. Control of Property                                        h. Resumption of Business
   7. Coverage Territory                                  2. Our Right - Examine You Under Oath
   8. Equipment Breakdown - Suspension                 C. General Definitions
   9. Equipment Breakdown - Inspection                      1. Building Glass
   10. If Two or More Coverages Apply                       2. Computer Equipment
   11. Legal Action Against Us                              3. Electronic Data
   12. Liberalization                                       4. Fungus
   13. Loss Payee - Standard                                5. Money
   14. Mortgageholders and Lender Loss Payees               6. Policy Year
   15. Contract of Sale and Building Owner Loss             7. Pollutants and Contaminants
       Payable Clauses                                      8. Scheduled Premises
   16. No Benefit to Bailee                                 9. Securities
   17. Other Insurance                                      10. Sinkhole Collapse
   18. Policy Period                                        11. Specified Causes of Loss
   19. Recovered Property                                   12. Sprinkler Leakage
   20. Standard Fire Policy                                 13. Stock
   21. Transfer of Rights (Subrogation)                     14. Tenant Improvements and Betterments
B. General Duties in Event of Loss                          15. Theft
   1. Your Duties                                           16. Valuable Papers
       a. Notify Police                                     17. Volcanic Action
       b. Notify Us

Property Choice Coverage Form

A. Coverage                                            D. Deductible
   1. Covered Property Definitions                     E. Loss Payment and Valuation Conditions
       a. Building                                        1. Replacement Cost
       b. Business Personal Property                      2. Actual Cash Value
   2. Property Not Covered                                3. Specific Property Valuations
   3. Covered Causes of Loss - See separate                  a. Accounts Receivable
       form                                                  b. Animals
B. Exclusions - See separate form                            c. Building Glass
C. Limits of Insurance                                       d. Electronic Data and Valuable Papers



Form PC 00 91 01 13                             HFIC00014                                      Page 1 of 3
                                          © 2013, The Hartford
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 16 of 132

       e. Fine Arts                                              k. Vehicles
       f. Party Wall                                         4. Value Enhancements
       g. Property of Others                                    a. Architect and Engineering Fees
       h. Stock                                                  b. Customs Duty, Sales Tax
       i. Tenant Improvements and Betterments                    c. Extended Warranties
       j.     Transit


Property Choice - Specialized Property Insurance Coverages
   Section A. Additional Coverages                               19. New Construction at Scheduled Premises
       1. Accounts Receivable                                    20. Newly Acquired Property
       2. Brands and Labels                                      21. Non-Owned Detached Trailers
       3. Building Glass Repairs                                 22. Ordinance or Law
       4. Business     Travel   Including   Sales                23. Outdoor Trees, Shrubs, Sod, Plants and
          Representative Samples                                     Lawns
       5. Claim Expenses                                         24. Pairs or Sets
       6. Contract Penalties                                     25. Pollutants and Contaminants Clean Up
       7. Debris Removal                                         26. Preservation of Property
       8. Employee Personal Effects                              27. Rewards
       9. Errors in Description                                  28. Sewer and Drain Backup
       10. Exhibitions                                           29. Transit
       11. Extra Expense and Expediting Expenses                 30. Transition to Replacement Premises
       12. Fine Arts                                             31. Unnamed Premises
       13. Fire Department Service Charge                        32. Utility Service Interruption
       14. Fire Device Recharge                                  33. Water Damage Building Tear Out and
       15. Fungus, Wet Rot, Dry Rot, Bacteria and                    Repair
           Virus – Limited Coverage                              34. Water Seepage
       16. Inflation Guard                                       35. Windblown Debris
       17. Installment or Deferred Sales                     Section B. - Combined Additional Protection
       18. Loss of Master Key                                Section C. - Tenant Lease Coverage


Property Choice - Covered Causes of Loss and Exclusions Form

A. Covered Causes of Loss                                        k.   Pathogenic or Poisonous Biological or
B. Exclusions                                                         Chemical Materials
   1. a. Acts Errors or Omissions                                l.   Pollutants and Contaminants
       b. Animals                                                m. Utility Services Interruption
       c. Collapse (Related to Earthquake or                     n. War and Military Action
          Flood)                                             2. We will not pay for loss or damage caused
       d. Earth Movement                                        by or resulting from any of the following:
       e. Water                                                  a. Artificially  Generated      Electrical,
                                                                    Magnetic or Electromagnetic Energy
       f. Fungus, Wet Rot, Dry Rot, Bacteria or
          Virus                                                  b. Accounting Errors
       g. Governmental Action                                    c. Changes of Temperature, Dampness or
                                                                    Dryness
       h. Electronic Vandalism or Corruption of
          Electronic Data or Corruption of                       d. Delay, Loss of Use or Loss of Market
          Computer Equipment                                     e. Dishonest Acts
       i. Nuclear Hazard                                         f. Docks, Piers, Wharves
       j.     Ordinance or Law


Page 2 of 3                                   HFIC00015                                  Form PC 00 91 01 13
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 17 of 132

       g. Loss Due To By-Products of Production                3. We will not pay for loss or damage caused
          or Processing Operations                                by or resulting from any of the following. But
       h. Mechanical Breakdown                                    if direct physical loss or direct physical
                                                                  damage to Covered Property by a Covered
      i.    Missing Property                                      Cause of Loss results, we will pay for the
      j.    Neglect to Protect Property                           resulting loss or damage caused by that
       k.   Rain, Snow, Ice, Sleet to Property in the             Covered Cause of Loss.
            Open                                                   a. Wear and tear, or change in color,
       l.   Settling, Cracking    to   Buildings   or                 texture, or finish;
            Structures                                             b. Rust, corrosion, decay, or deterioration;
       m. Smoke (agricultural or Industrial)                       c. Hidden or latent defect or any quality in
       n. Steam Explosions                                            property that causes it to damage or
                                                                      destroy itself;
       o. Testing
                                                                   d. Maintenance;
       p. Theft of Laptops as Checked Baggage
                                                                   e. Smog; or
       q. Unauthorized Transfer of Property
                                                                   f.   Shrinkage, evaporation, or loss of weight
       r. Voluntary Parting                                             of Stock.
                                                          C. Limitations
                                                          D. Additional Coverage – Equipment Breakdown




Form PC 00 91 01 13                                HFIC00016                                         Page 3 of 3
1
              Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 18 of 132
    P R O P E R T Y    C H O I C E
    C O V E R A G E    P A R T - D E C L A R A T I O N S


    POLICY NUMBER:    13 UUN BL4042


    THIS PROPERTY CHOICE COVERAGE PART CONSISTS OF:
    A. THIS DECLARATIONS;
    B. THE PROPERTY CHOICE SCHEDULE OF PREMISES AND COVERAGES;
    C. THE PROPERTY CHOICE CONDITIONS;
    D. THE PROPERTY COVERAGE FORM;
    E. THE COVERED CAUSES OF LOSS AND COMMON EXCLUSIONS FORM; AND
    F. ANY OTHER COVERAGE FORMS, CONDITIONS FORMS, ENDORSEMENTS AND SCHEDULES
        ISSUED TO BE A PART OF THIS COVERAGE PART AND LISTED BELOW.


    VARIOUS PROVISIONS IN THIS COVERAGE PART RESTRICT COVERAGE . READ THE ENTIRE
    COVERAGE PART CAREFULLY TO DETERMINE RIGHTS, DUTIES AND WHAT IS AND IS NOT
    COVERED.

    THROUGHOUT THIS COVERAGE PART THE WORDS "YOU" AND "YOUR" REFER TO THE NAMED
    INSURED SHOWN IN THE DECLARATIONS. THE WORDS "WE", "US" AND "OUR" REFER TO
    THE COMPANY PROVIDING THIS INSURANCE.

    OTHER WORDS AND PHRASES THAT APPEAR IN QUOTATION MARKS HAVE SPECIAL MEANING.
    REFER TO GENERAL DEFINITIONS IN THE PROPERTY CHOICE CONDITIONS.


                                                ADVANCE PREMIUM:                $63,326.00


    AUDIT PERIOD:


    EXCEPT IN THIS DECLARATIONS, WHEN WE USE THE WORD "DECLARATIONS" IN THIS
    COVERAGE PART, WE MEAN THIS "DECLARATIONS" OR THE "COMMON POLICY
    DECLARATIONS".

    ALL SCHEDULES LISTED ON THIS DECLARATIONS ARE PART OF THIS DECLARATIONS.


    FORM NUMBERS OF COVERAGE FORMS,
    ENDORSEMENTS, AND SCHEDULES THAT                                          ARE
    A PART OF TH IS COVERAGE PART:

    PC00910113 PC00020113T PC50590113 PC20230109 PC34311014 PC35311014
    PC20250109T PC20260109T PC20280109T PC00900113 IH09740115 PC26020113
    PC00100113 PC00200113 PC00300113 PC10100113 PC10200113 PC10400113
    PC10830916 PC20220508 PC20440916 PC25140113 PC00970109 PC00500109
    PC30310114 PC31310518 PC32300699 PC32310699 PC40010109
    IH12011185T PC10810109 - VACANCY EXCLUSIONS AND LIMITATIONS
    IH12011185T PC20240109 - PROPERTY REVISED LIMITS OF INSURANCE

                                                       NO ICE : THESE POLICY FO SA D, THE APPL CABLE
                                                       RATES ARE EXE PT FRO 'THE FIUNG REQUIREMENTS
                                                       OF THE E Y0RK STATE INSUAA CE!lAW AND
                                                                  1
                                                                                        I     1




                                                       REGU TJONS. HOWEVER THE FORMS"A. DRATES
                                                        UST EET THE MINI · UM STANDAHDS OfTHE
                                                       NEW YORK I SU  1   •         p
                                                                         CE LAW Ai R1
                                                                                    EGUl:ATIONS·.
    FORM PC 00 01 01 09T    PRINTED IN U.S.A.   (NS)
                                            HFIC00017
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 19 of 132
    P R E M I S E S A N D C O V E R A G E S


       POLICY NO.:   13 UUN BL4042




    COVERAGE AND LIMITS OF INSURANCE


    INSURANCE APPLIES ON A BLANKET BASIS ONLY TO A COVERAGE FOR WHICH A LIMIT
    OF INSURANCE IS SHOWN BELOW IN THE BLANKET DESCRIPTION OF COVERAGE OR
    PROPERTY. THE MAXIMUM WE WILL PAY FOR LOSS OR DAMAGE IN ANY ONE OCCURRENCE
    IS THE SMALLEST APPLICABLE LIMIT OF INSURANCE SHOWN IN THE DECLARATIONS,
    SCHEDULES, OR ENDORSEMENT(S).


    BLANKET DESCRIPTION OF COVERAGE OR PROPERTY


    FOR INSURANCE THAT APPLIES TO A SPECIFIC INSURED PREMISES SEE:  PROPERTY
    CHOICE - SCHEDULED PREMISES.
                                                          LIMIT(S) OF INSURANCE
                                                          IN ANY ONE OCCURRENCE

    BUSINESS PERSONAL PROPERTY                                      $27,687,308


    VALUATION PROVISION:


    REPLACEMENT COST (SUBJECT TO LIMITATIONS) APPLIES TO THE TYPES OF COVERED
    PROPERTY INSURED UNDER THIS POLICY.  FOR VALUATION THAT APPLIES TO A
    SPECIFIC PREMISES SEE:  PROPERTY CHOICE - SCHEDULED PREMISES.


    PROPERTY CHOICE - BUSINESS INTERRUPTION - BLANKET DESCRIPTION OF COVERAGE


    FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE:       PROPERTY CHOICE -
    SCHEDULED PREMISES.
                                                              LIMITS OF INSURANCE
                                                             IN ANY ONE OCCURRENCE

    SPECIAL BUSINESS INCOME:                                        $21,600,000
      24 HOUR WAITING PERIOD APPLIES
     PAYROLL IS INCLUDED


    COINSURANCE PROVISION:


    UNLESS OTHERWISE ELSEWHERE STATED IN THIS POLICY, COINSURANCE DOES NOT
    APPLY TO THE COVERAGES SHOWN ON THIS POLICY.




    FORM    PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   1      (CONT. ON NEXT PAGE)
           06/25/1913 UUN BL4042 (06/01/20) HFIC00018
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 20 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:   13 UUN BL4042




    CAUSES OF LOSS - EARTHQUAKE


    FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE:       PROPERTY CHOICE -
    SCHEDULED PREMISES.

    ALL COVERAGES AS PROVIDED AND LIMITED UNDER THIS POLICY AT ALL INSURED
    SCHEDULED PREMISES IN TOTAL SITUATED IN:
                                                POLICY YEAR LIMIT OF INSURANCE
    CALIFORNIA                                                 NOT COVERED
    ALABAMA                                                    NOT COVERED
    GEORGIA                                                    NOT COVERED
    LOUISIANA                                                  NOT COVERED
    NORTH CAROLINA                                             NOT COVERED
    ALL OTHER STATES                                            $4,000,000

    CAUSES OF LOSS - EARTHQUAKE DOES NOT APPLY TO ANY DEPENDENT PROPERTIES OR
    ANY UNNAMED PREMISES OR ANY UTILITY SERVICES ADDITIONAL COVERAGE.
    THE LARGEST POLICY YEAR LIMIT OF INSURANCE IS THE MOST WE WILL PAY UNDER
    THIS POLICY IN TOTAL IN ANY ONE POLICY YEAR EVEN IF THE LOSS OR DAMAGE
    INVOLVES MORE THAN ONE POLICY YEAR LIMIT OF INSURANCE.


    CAUSES OF LOSS - FLOOD


    FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE:       PROPERTY CHOICE -
    SCHEDULED PREMISES.
                                                             POLICY YEAR
                                                              LIMIT OF INSURANCE

    ALL COVERAGES AS PROVIDED AND LIMITED UNDER
    THIS POLICY AT ALL INSURED SCHEDULED
    PREMISES SITUATED IN ZONE PREFIXED (C)
    AS DESIGNATED BY THE NATIONAL FLOOD INSURANCE
    ACT OF 1968 (OR ANY SUBSEQUENT AMENDMENT):                       $2,000,000

    ALL COVERAGES AS PROVIDED AND LIMITED UNDER
    THIS POLICY AT ALL INSURED SCHEDULED
    PREMISES SITUATED IN ZONE PREFIXED (B)
    AS DESIGNATED BY THE NATIONAL FLOOD INSURANCE
    ACT OF 1968 (OR ANY SUBSEQUENT AMENDMENT):                       $1,000,000

    ALL COVERAGES AS PROVIDED AND LIMITED UNDER
    THIS POLICY AT ALL INSURED SCHEDULED
    PREMISES SITUATED IN ZONE PREFIXED (A)
    AS DESIGNATED BY THE NATIONAL FLOOD INSURANCE
    ACT OF 1968 (OR ANY SUBSEQUENT AMENDMENT):                       $2,000,000




    FORM    PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   2      (CONT. ON NEXT PAGE)
           06/25/1913 UUN BL4042 (06/01/20) HFIC00019
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 21 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:   13 UUN BL4042



    CAUSES OF LOSS - FLOOD DOES NOT APPLY TO ANY DEPENDENT PROPERTIES OR ANY
    UNNAMED PREMISES OR ANY UTILITY SERVICES ADDITIONAL COVERAGE.

    THE LARGEST FLOOD POLICY YEAR LIMIT OF INSURANCE IS THE MOST WE WILL PAY
    UNDER THIS POLICY IN TOTAL IN ANY ONE POLICY YEAR EVEN IF THE LOSS OR
    DAMAGE INVOLVES MORE THAN ONE POLICY YEAR LIMIT OF INSURANCE


    CAUSES OF LOSS - ELECTRONIC VANDALISM


    ELECTRONIC VANDALISM LIMIT OF INSURANCE IN ANY ONE OCCURRENCE:

        $300,000 IN TOTAL FOR ALL COVERED BUILDING OR BUSINESS PERSONAL
    PROPERTY
        $300,000 IN TOTAL FOR ALL COVERED BUSINESS INCOME, RENTAL INCOME OR
    EXTRA EXPENSE

      6 HOUR WAITING PERIOD APPLIES TO ELECTRONIC VANDALISM - BUSINESS INCOME
    OR RENTAL INCOME LOSS.

    THE FOLLOWING COVERAGES ARE FOUND IN THE CAUSES OF LOSS - ELECTRONIC
    VANDALISM FORM AND ARE IN ADDITION TO THE CAUSES OF LOSS - ELECTRONIC
    VANDALISM CAUSES OF LOSS - LIMIT OF INSURANCE IN ANY ONE OCCURRENCE:

    DENIAL OF SERVICE - BUSINESS INCOME:                   $25,000
    12 HOUR WAITING PERIOD APPLIES TO DENIAL OF SERVICE - BUSINESS INCOME
    LOSS.

    GOOD FAITH ADVERTISING EXPENSE:                          $25,000 IN ANY ONE
                                                                    POLICY YEAR


    CAUSES OF LOSS - ADDITIONAL COVERAGE - EQUIPMENT BREAKDOWN


    FOR INSURANCE THAT APPLIES TO A SPECIFIC PREMISES SEE:       PROPERTY CHOICE -
    SCHEDULED PREMISES.

    THE MOST WE WILL PAY IN ANY ONE EQUIPMENT BREAKDOWN ACCIDENT TO EQUIPMENT
    BREAKDOWN PROPERTY IS THE LESSER OF THE APPLICABLE BUILDING, BUSINESS
    PERSONAL PROPERTY AND BUSINESS INTERRUPTION LIMITS OF INSURANCE OR
    $100,000,000.

    COVERAGE EXTENSIONS: THE FOLLOWING COVERAGE EXTENSIONS LIMITS OF INSURANCE
    ARE INCLUDED IN THE CAUSES OF LOSS - ADDITIONAL COVERAGE - EQUIPMENT
    BREAKDOWN LIMIT OF INSURANCE AND APPLY IN ANY ONE EQUIPMENT BREAKDOWN
    ACCIDENT TO EQUIPMENT BREAKDOWN PROPERTY.




    FORM    PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   3      (CONT. ON NEXT PAGE)
           06/25/1913 UUN BL4042 (06/01/20) HFIC00020
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 22 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:   13 UUN BL4042



                                                                LIMITS OF INSURANCE

    CFC REFRIGERANTS :                                        INCLUDED IN THE LIMIT
                                                             OF INSURANCE APPLICABLE
                                                              TO EQUIPMENT BREAKDOWN
    HAZARDOUS SUBSTANCES:                                              $100,000
    SPOILAGE:                                                          $100,000
    EXPEDITING EXPENSES:                                               $100,000


    DEDUCTIBLES


    FOR DEDUCTIBLES THAT APPLY TO A SPECIFIC PREMISES SEE:          PROPERTY CHOICE -
    SCHEDULED PREMISES.

    THE FOLLOWING DEDUCTIBLE(S) SHALL APPLY TO LOSS OR DAMAGE:



    BY EARTHQUAKE:
      IN ANY ONE OCCURRENCE:              $50,000
        AS RESPECTS BUSINESS INCOME COVERAGE,  24 HOUR WAITING PERIOD APPLIES.

    BY FLOOD:

      ALL PREMISES IN ANY ONE OCCURRENCE
      SITUATED IN ZONE PREFIXED (C)
      AS DESIGNATED BY THE NATIONAL FLOOD
      INSURANCE ACT OF 1968 (OR ANY
      SUBSEQUENT AMENDMENT):              $25,000

      ALL PREMISES IN ANY ONE OCCURRENCE
      SITUATED IN ZONE PREFIXED (B)
      AS DESIGNATED BY THE NATIONAL FLOOD
      INSURANCE ACT OF 1968 (OR ANY
      SUBSEQUENT AMENDMENT):              $100,000

      ALL PREMISES IN ANY ONE OCCURRENCE
      SITUATED IN ZONE PREFIXED (A)
      AS DESIGNATED BY THE NATIONAL FLOOD
      INSURANCE ACT OF 1968 (OR ANY
      SUBSEQUENT AMENDMENT):              $500,000

    AS RESPECTS BUSINESS INCOME COVERAGE,     24 HOUR WAITING PERIOD APPLIES.

    BY ANY OTHER COVERED LOSS,
      IN ANY ONE OCCURRENCE:                 $2,500




    FORM    PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE      4      (CONT. ON NEXT PAGE)
           06/25/1913 UUN BL4042 (06/01/20) HFIC00021
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 23 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:     13 UUN BL4042




    PROPERTY CHOICE - SCHEDULED PREMISES


    THE FOLLOWING LIMITS OF INSURANCE APPLY IN ANY ONE OCCURRENCE UNLESS
    OTHERWISE STATED.


      * * * * * * * * * * * * * * *

      PREMISES NO.      1

     ADDRESS:

           1000 MADISON AVE
           NEW YORK, NY 10075
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                         LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):               INCLUDED IN BLANKET
                                                                   BUSINESS PERSONAL
                                                                    PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                     LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                    INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                            SPECIAL BUSINESS
                                                                     INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.      2

     ADDRESS:

           136 E 57TH ST STE 600
           NEW YORK, NY 10022
           NEW YORK COUNTY



    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   5      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00022
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 24 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES      2        CONTINUED



      DESCRIPTION OF COVERAGE OR PROPERTY                         LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):               INCLUDED IN BLANKET
                                                                   BUSINESS PERSONAL
                                                                    PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                     LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                    INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                            SPECIAL BUSINESS
                                                                     INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.        3

     ADDRESS:

           328 E 112TH ST
           NEW YORK, NY 10029
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                         LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):               INCLUDED IN BLANKET
                                                                   BUSINESS PERSONAL
                                                                    PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   6      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00023
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 25 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES      3        CONTINUED



      PROPERTY CHOICE - BUSINESS INTERRUPTION                     LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                    INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                            SPECIAL BUSINESS
                                                                     INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.        4

     ADDRESS:

           259 W 4TH ST
           NEW YORK, NY 10014
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                         LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):               INCLUDED IN BLANKET
                                                                   BUSINESS PERSONAL
                                                                    PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                     LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                    INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                            SPECIAL BUSINESS
                                                                     INCOME LIMIT
           PAYROLL IS INCLUDED




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   7      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00024
1
    P R O P E RCase
                T Y   3:20-cv-01033-VLB
                        C H O I C E - S CDocument 11-3
                                          H E D U L E OFiled
                                                         F 09/21/20 Page 26 of 132
    PREMISES           AND       COVERAGES (CONTINUED)


       POLICY NO.:     13 UUN BL4042




      * * * * * * * * * * * * * * *

      PREMISES NO.      5

     ADDRESS:

           1166 1ST AVE
           NEW YORK, NY 10065
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                         LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):               INCLUDED IN BLANKET
                                                                   BUSINESS PERSONAL
                                                                    PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                     LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                    INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                            SPECIAL BUSINESS
                                                                     INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *
      PREMISES NO.      6

     ADDRESS:

           390 PARK AVE
           NEW YORK, NY 10022
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                         LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):               INCLUDED IN BLANKET
                                                                   BUSINESS PERSONAL
                                                                    PROPERTY LIMIT




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   8      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00025
1
    P R O P E RCase
                T Y      3:20-cv-01033-VLB
                           C H O I C E - S CDocument 11-3
                                             H E D U L E OFiled
                                                            F 09/21/20 Page 27 of 132
    PREMISES              AND       COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES      6        CONTINUED


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                       LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                      INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                              SPECIAL BUSINESS
                                                                       INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.        7

     ADDRESS:

           30 S MAIN ST
           SOUTHAMPTON, NY       11968
           SUFFOLK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                           LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                 INCLUDED IN BLANKET
                                                                     BUSINESS PERSONAL
                                                                      PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                       LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                      INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                              SPECIAL BUSINESS
                                                                       INCOME LIMIT
           PAYROLL IS INCLUDED




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE     9      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00026
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 28 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES      7        CONTINUED



      CAUSE OF LOSS - FLOOD:


     THE FOLLOWING POLICY YEAR LIMIT OF INSURANCE IS APPLICABLE TO THIS
     SCHEDULED PREMISES ONLY AND IS INCLUDED IN AND NOT IN ADDITION TO ANY
     FLOOD POLICY YEAR LIMIT OF INSURANCE PROVIDED BY THIS POLICY:
                                                              POLICY YEAR
                                                           LIMIT OF INSURANCE

                                                                   $1,000,000

      EXCESS OF FEDERAL FLOOD INSURANCE PROGRAM PROVISION APPLIES TO THIS .
      SCHEDULED PREMISES .


      DEDUCTIBLES


     THE FOLLOWING DEDUCTIBLE(S) SHALL APPLY TO LOSS OR DAMAGE:



           BY WINDSTORM OR HAIL:
             IN ANY ONE OCCURRENCE:            $10,000

            AS RESPECTS BUSINESS INCOME COVERAGE,   24 HOUR WAITING PERIOD
            APPLIES

           BY ANY OTHER COVERED LOSS,
             IN ANY ONE OCCURRENCE:             $2,500


      * * * * * * * * * * * * * * *

      PREMISES NO.        8

     ADDRESS:

           1591-1593 1ST AVE
           NEW YORK, NY 10028
           NEW YORK COUNTY




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   10   (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00027
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 29 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES      8        CONTINUED



      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.        9

     ADDRESS:

           15 GOLD ST
           NEW YORK, NY 10038
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   11      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00028
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 30 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES      9        CONTINUED



      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.       10

     ADDRESS:

           255-265 LAFAYETTE ST
           NEW YORK, NY 10012
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   12      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00029
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 31 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:     13 UUN BL4042




      * * * * * * * * * * * * * * *

      PREMISES NO.     11

     ADDRESS:

           540 PARK AVE
           NEW YORK, NY 10065
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.     13

     ADDRESS:

           1334 YORK AVE
           NEW YORK, NY 10021
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT



    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   13      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00030
1
    P R O P E RCase
                T Y      3:20-cv-01033-VLB
                           C H O I C E - S CDocument 11-3
                                             H E D U L E OFiled
                                                            F 09/21/20 Page 32 of 132
    PREMISES              AND       COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES     13        CONTINUED


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                       LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                      INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                              SPECIAL BUSINESS
                                                                       INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.       14

     ADDRESS:

           1136 3RD AVE
           NEW YORK, NY 10065
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                           LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                 INCLUDED IN BLANKET
                                                                     BUSINESS PERSONAL
                                                                      PROPERTY LIMIT



      PROPERTY CHOICE - BUSINESS INTERRUPTION                       LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                      INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                              SPECIAL BUSINESS
                                                                       INCOME LIMIT
           PAYROLL IS INCLUDED




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE    14      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00031
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 33 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:     13 UUN BL4042




      * * * * * * * * * * * * * * *

      PREMISES NO.     17

     ADDRESS:

           413-415 E 119TH ST
           NEW YORK, NY 10035
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT


      PROTECTIVE SYSTEMS - FIRE APPLIES TO THIS PREMISES FOR:
        AUTOMATIC FIRE ALARM
        AUTOMATIC FIRE EXTINGUISHING SYSTEM


      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.     21

     ADDRESS:

           13-15 W 56TH ST
           NEW YORK, NY 10019
           NEW YORK COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT



    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   15      (CONT. ON NEXT PAGE)
            06/25/1913 UUN BL4042 (06/01/20) HFIC00032
1
    P R O P E RCase
                T Y 3:20-cv-01033-VLB
                      C H O I C E - S CDocument 11-3
                                        H E D U L E OFiled
                                                       F 09/21/20 Page 34 of 132
    PREMISES AND COVERAGES (CONTINUED)


       POLICY NO.:       13 UUN BL4042



       PREMISES     21        CONTINUED



      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED


      * * * * * * * * * * * * * * *

      PREMISES NO.       22

     ADDRESS:

           55 WATER ST
           BROOKLYN, NY 11201
           KINGS COUNTY


      DESCRIPTION OF COVERAGE OR PROPERTY                          LIMIT OF INSURANCE


      BUSINESS PERSONAL PROPERTY (INCLUDING STOCK):                INCLUDED IN BLANKET
                                                                    BUSINESS PERSONAL
                                                                     PROPERTY LIMIT



      PROPERTY CHOICE - BUSINESS INTERRUPTION                      LIMIT OF INSURANCE


      SPECIAL BUSINESS INCOME:                                     INCLUDED IN BLANKET
         24 HOURS WAITING PERIOD APPLIES                             SPECIAL BUSINESS
                                                                      INCOME LIMIT
           PAYROLL IS INCLUDED




    FORM     PC 00 02 01 13T PRINTED IN U.S.A. (NS)    PAGE   16
            06/25/1913 UUN BL4042 (06/01/20) HFIC00033
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 35 of 132
                                                                                           PROPERTY CHOICE



                                                                                                    X
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY CHOICE - SPECIALIZED PROPERTY INSURANCE COVERAGES
                  FOR RESTAURANTS - DELUXE
SUMMARY of COVERAGE LIMITS and INDEX
This is a summary of the limits of insurance and coverages provided by this endorsement.
No coverage is provided by this summary.
Item   PROPERTY CHOICE COVERAGE FORM                                     LIMIT OF INSURANCE                 PAGE
 No.   SECTION A. - ADDITIONAL COVERAGES                         (Apply in any one occurrence unless         No.
                                                                           otherwise noted)
 1.    ACCOUNTS RECEIVABLE:                                    $250,000 at all "Scheduled Premises";          3
                                                               while in the due course of Transit; or
                                                               while at Unnamed Premises.
 2.    BRANDS AND LABELS:                                      Included in the Limit of Insurance             3
                                                               applicable to Business Personal
                                                               Property - Stock.
 3.    BUILDING GLASS REPAIRS:                                 Included in the Building Limit of              3
                                                               Insurance.
 4.    BUSINESS TRAVEL INCLUDING                                                                              3
       SALES REPRESENTATIVE SAMPLES:                            $50,000.
 5.    CLAIM EXPENSES:                                          $50,000.                                      4
 6.    CONTRACT PENALTIES:                                      $50,000.                                      4
 7.    DEBRIS REMOVAL - (ADDITIONAL AMOUNT):                    $250,000.                                     4
 8.    EMPLOYEE PERSONAL EFFECTS:                               $50,000.                                      4
 9.    ERRORS IN DESCRIPTION:                                   See provision.                                5
10.    EXHIBITIONS:                                             $50,000. At any one Exhibition.               5
11.    EXTRA EXPENSE AND EXPEDITING EXPENSES                                                                  5
       (OTHER THAN EQUIPMENT BREAKDOWN
       EXPEDITING EXPENSES):                                    $50,000.
12.    FINE ARTS:                                               $75,000.                                      5
13.    FIRE DEPARTMENT SERVICE CHARGE:                          $50,000.                                      5
14.    FIRE DEVICE RECHARGE:                                    $50,000.                                      6
15.    FUNGUS, WET ROT, DRY ROT, BACTERIA AND                   $50,000. At Each Premises                     6
       VIRUS - LIMITED COVERAGE:                                in any one "Policy Year".
16.    INFLATION GUARD:                                         Consumer Price Index up to 8%.                6
17.    INSTALLMENT OR DEFERRED SALES:                           Up to $50,000.                                7
18.    LOSS OF MASTER KEY                                       $25,000.                                      7
19.    NEW CONSTRUCTION AT SCHEDULED                                                                          7
       PREMISES:                                                $1,000,000.
20.    NEWLY ACQUIRED PROPERTY: BUILDINGS:                      $2,000,000.                                   7
       NEWLY ACQUIRED PROPERTY:                                                                               7
       BUSINESS PERSONAL PROPERTY:                              $1,000,000.
21.    NON OWNED DETACHED TRAILERS:                             $50,000.                                      8
22.    ORDINANCE OR LAW COVERAGE                               Included in the Limit of Insurance             8
       (VALUE OF THE UNDAMAGED BUILDING):                      applicable to Building.
       ORDINANCE OR LAW COVERAGE                                                                              8
       (DEMOLITION & INCREASED COST OF
       CONSTRUCTION):                                           $1,000,000.



Form PC 50 59 0113                                                                                  Page 1 of 15
                                                HFIC00034
                                             © 2013 , The Hartford
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 36 of 132

23.   OUTDOOR TREES, SHRUBS, SOD, PLANTS AND                                                  9
      LAWNS:                                        $50,000.
24.   PAIRS AND SETS:                               Included in the Limit of Insurance        9
                                                    applicable to Business Personal
                                                    Property - Stock.
25.   POLLUTANTS AND CONTAMINANTS CLEANUP:          $50,000. at each "Scheduled Premises"     9
                                                    in any one "Policy Year''.
26.   PRESERVATION OF PROPERTY:                     180 days.                                  9
27.   REWARD COVERAGE:                              $50,000.                                  10
28.   SEWER AND DRAIN BACKUP:                       Included in the Limit of Insurance.       10
29.   llRANSIT:                                     $50,000.                                  10
30.   llRANSITION TO REPLACEMENT PREMISES:          Included within the Limit of Insurance    11
                                                    applicable to the Covered Property that
                                                    is moved.
31.   UNNAMED PREMISES: AT ALL UNNAMED                                                        11
      PREMISES: BUILDINGS:                          $100,000.
      UNNAMED PREMISES: AT ALL UNNAMED                                                        11
      PREMISES: BUSINESS PERSONAL PROPERTY:         $50,000.
      UNNAMED PREMISES: AT ALL UNNAMED                                                        11
      PREMISES: BUSINESS PERSONAL PROPERTY -
      INSTALLATION:                                 $25,000. At any one Installation.
32.   UTILITY SERVICE INTERRUPTION:                 $50,000.                                  11
33.   WATER DAMAGE BUILDING TEAR OUT AND                                                      12
      REPAIR:                                       Included.
34.   WATER SEEPAGE:                                $25,000.                                  12
35.   WIND BLOWN DEBRIS:                            $2,500.                                   13
36.   CHANGE IN TEMPERATURE:                        $25,000.                                  13
37.   COMPUTER EQUIPMENT:                           $25,000.                                  13
38.   CHECK ROOM THEFT COVERAGE:                    $25,000.                                  13
39.   OUTDOOR SIGNS:                                $25,000.                                  13
40.   PAVEMENTS AND WALKWAYS:                       $25,000.                                  14
41.   SELLING PRICE - LIQUORS AND WINES:            Included.                                 14
42.   VALUABLE PAPERS AND RECORDS:                  $50,000.                                  14

      SECTION B. -                                                                            14
      COMBINED ADDITIONAL PROTECTION:               Up to $250,000.

      SECTION C. - TENANT LEASE COVERAGES:
 1.   BUILDING GLASS:                               Included in Business Personal             14
                                                    Property Limit.

 2.   LEASE ASSESSMENT:                             $2,500.                                   14

 3.   LEASEHOLD IMPROVEMENTS:                       $25,000.                                  15

 4.   MISCELLANEOUS INTERIOR BUILDING                                                         15
      PROPERTY:                                     $25,000.

 5.   THEFT DAMAGE:                                 Included in Business Personal             15
                                                    Property Limit.

 6.   LEGAL LIABILITY - BUILDING COVERAGE FORM                                                15
      (PC 00 30) ATTACHES TO AND FORMS PART OF
      THIS POLICY
      LEGAL LIABILITY - BUILDING
      LIMIT OF INSURANCE:                           $25,000. In any one accident.



Page 2 of15                             HFIC00035                             Form PC 50 59 0113
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 37 of 132


         SECTION D - PROPERTY CHOICE COMMON                                                                       15
         CRIME COVERAGE FORM IS ADDED:
         EMPLOYEE THEFT:                                         $100,000.

         FORGERY OR ALTERATION:                                  $25,000.

         MONEY ORDERS AND COUNTERFEIT PAPER
         CURRENCY:                                               $25,000.

         INSIDE THE PREMISES THEFT OF MONEY AND
         SECURITIES:                                             $25,000.

       OUTSIDE THE PREMISES THEFT OF MONEY AND
       SECURITIES:                                              $25,000.
For Insurance that applies to a Specific Scheduled Premises see: Property Choice - Scheduled Premises.

SECTION A. - ADDITIONAL COVERAGES                               a.   Expenses incurred to:
The following Additional Coverages are added to the                  (1) Stamp salvage on the "Stock" or its
Property Choice Coverage Form unless otherwise                           containers, if the stamp will not physically
indicated in the Property Choice Schedule of Premises                    damage the merchandise; or
and Coverages or by endorsement to this policy:                      (2) Remove the brands or labels, if doing so
1. ACCOUNTS RECEIVABLE                                                   will not physically damage the "Stock".
   Coverage: We will pay for direct physical loss or                     You must relabel the "Stock" and its
   direct physical damage caused by or resulting                         containers to comply with the law.
   from a Covered Cause of Loss to your records of              b. Any reduction in the salvage value of the
   Accounts Receivable.        Accounts Receivable,                  damaged "Stock" as the result of the removal
   means all amounts due from your customers that                    of the brand or label.
   you are unable to collect; due to a covered direct           Limit of Insurance: The most we will pay under
   physical loss or covered direct physical damage to           this Additional Coverage - Brands and Labels in
   inscribed, printed, written or electronic records of         any one occurrence is the limit of insurance
   accounts receivable. We will also pay for:                   applicable to Business Personal Property - "stock"
    a.   Interest charges on any loan required to offset        where the direct physical loss or direct physical
         amounts you are unable to collect pending our          damage occurred.
         payment of these amounts;                         3.   "BUILDING GLASS" REPAIRS
    b. Collection expenses in excess of your normal             Coverage: In the event of covered direct physical
       collection expenses that are made necessary              loss or covered direct physical damage to
       by the loss or damage; and                               "Building Glass", we will pay in any one
    c.   other reasonable expenses that you incur to            occurrence your expenses to:
         re-establish your records of accounts                  a.   Install temporary plates or board up openings
         receivable.                                                 if repair or replacement of damaged "Building
   Limit of Insurance: The most we will pay for                      Glass" is delayed.
   direct physical loss or direct physical damage to            b. Make necessary repairs or replace the frames
   records of Accounts Receivable in any one                         immediately encasing the damaged "Building
   occurrence is $250,000 at all "Scheduled                          Glass".
   Premises"; while in the due course of Transit; or
   while at Unnamed Premises. This is an additional             Limit of Insurance: This Additional Coverage is
   amount of Insurance.                                         included within the Limit of Insurance applicable to
                                                                Building(s) where the direct physical loss or direct
2. BRANDS AND LABELS                                            physical damage occurred.
    Coverage: In the event of covered direct physical
                                                           4. BUSINESS    TRAVEL   INCLUDING                 SALES
    loss or covered direct physical damage to "Stock",
                                                                REPRESENTATIVE SAMPLES
    and "Stock" is Covered Property that is branded or
    labeled, we will take all or part of the damaged            Coverage: If a limit of insurance is shown in the
    "stock" at an agreed or appraised value. This will          Property Choice Schedule of Premises and
    include:                                                    Coverage for Business Personal Property, then we
                                                                will pay for direct physical loss or direct physical


Form PC 50 59 0113                                 HFIC00036                                           Page 3 of 15
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 38 of 132

     damage by a Covered Cause of Loss to Business                  during the policy period. The expenses will be
     Personal Property including Sales Representative               paid only if they are reported to us in writing
     samples while in the custody of:                               within 180 days of the date of direct physical
     a. Your sales representatives; or                              loss or damage. This Additional Coverage
                                                                    does not apply to:
     b. Any officer, employee or yourself;
                                                                    (1) Remove debris of property of yours that is
     while traveling anywhere in the world on                           not insured under this policy, or property
     authorized company business.                                       in your possession that is not Covered
     Business Travel Coverage does not include                          Property;
     property owned by and for exclusive personal use               (2) Remove property of others of a type that
     by you or your officers, partners, employees,                      would not be Covered Property under this
     residents or students.                                             Coverage Form;
     Property eligible for Business Travel Coverage is              (3) Remove deposits of mud or earth from the
     not eligible under any other Coverage in this                      grounds of the described premises;
     Coverage Form.
                                                                    (4) Costs to extract "pollutants" from land or
     Limit of Insurance: The most we will pay for                       water; or
     direct physical loss or direct physical damage to
     Business Travel Including Sales Representative                 (5) Costs to remove restore         or replace
     samples in any one occurrence is $50,000. This is                  polluted land or water.
     an additional limit of insurance.                         b.   Limit of Insurance:
5.   CLAIM EXPENSES                                                 (1) Payment for Debris Removal is included
     Coverage:     You may extend the insurance                         within the applicable Limit of Insurance
     provided by this Coverage Form to apply to the                     shown in the Property Choice Schedule of
     actual, necessary and reasonable expenses you                      Premises and Coverages for the
     incur in preparing claim data when we require it.                  damaged Covered Property. The most we
     Claim expenses as used in this Additional                          will pay under this Additional Coverage is
     Coverage means the cost of taking inventories,                     25% of the amount that we pay for the
     making appraisals and preparing other documents                    direct physical loss of or direct physical
     that we request in writing to you.                                 damage to Covered Property, plus the
                                                                        deductible in this policy applicable to that
     Limit of Insurance: The most we will pay in any
                                                                        loss or damage.
     one occurrence for the preparation of claim data
     under this Additional Coverage is $50,000. This is             (2) When the debris removal expense
     an additional amount of insurance.                                 exceeds the above 25% limitation or the
                                                                        sum of loss or damage to Covered
     We will not pay for any expenses incurred,
                                                                        Property and the expense for removal of
     directed or billed by and payable to insurance                     the Covered Property debris exceeds the
     agents, brokers, adjusters or their affiliates or
                                                                        applicable Limit of Insurance for the
     subsidiaries or any costs as provided in or                        damaged Covered Property, we will pay
     incurred due to the GENERAL CONDITION -
                                                                        an additional amount for debris removal
     Appraisal.                                                         expense of up to $250,000 at all
6. CONTRACT PENALTIES                                                   "Scheduled Premises" in total in any one
   Coverage: We will pay for written contract                           occurrence.
   penalties you are required to pay due to your                 (3) However, if no Covered Property has
   failure to provide your product or service which is               sustained direct physical loss or direct
   the direct result of a Covered Cause of Loss                      physical damage, the most we will pay for
   during the policy period to "Stock" and "Stock" is                removal of debris of other property (if such
   Covered Property under this Coverage Part.                        removal is covered under this Additional
   Limit of Insurance: The most we will pay for all                  Coverage) is $5,000 at each "Scheduled
   penalties in any one occurrence resulting from a                  Premises".
   Covered Cause of Loss is $50,000. This is an           8.   EMPLOYEE PERSONAL EFFECTS
   additional amount of insurance.                             Coverage: If a limit of insurance is shown in the
7. DEBRIS REMOVAL                                              Property Choice Schedule of Premises and
   a. Coverage: We will pay your expense to                    Coverages for Business Personal Property, then
        remove debris of Covered Property and other            we will pay for direct physical loss or direct
        debris that is on the described premises,              physical damage caused by or resulting from a
        when such debris is caused by or resulting             Covered Cause of Loss to your Employee
        from a Covered Cause of Loss that occurs               Personal Effects at a "Scheduled Premises".


Page 4 of15                                       HFIC00037                                  Form PC SO 59 0113
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 39 of 132

   Employee Personal Effects means personal                        (1) Make temporary repairs          of damaged
   effects owned by you or your officers, partners,                    covered property;
   employees, members, or managers and used                        (2) Expedite permanent repair or replacement
   exclusively by the individual owner for their own                   of damaged covered property; or
   personal use such as personally owned laptops,
   Personal Digital Assistants and cell phones. This               (3) Provide training on replacement machines
   coverage does not apply at a place of residence.                    or equipment that are covered property.
   Limit of Insurance: The most we will pay in total               This includes overtime wages, the extra cost
   in any one occurrence for all direct physical loss or           of express or other rapid means of
   direct physical damage to all employee personal                 transportation, and expenses to bring
   effects is $50,000. We will not pay more than                   computer systems back to operational status.
   $25,000 in total for direct physical loss or direct        c.   Limit of Insurance: The most we will pay in
   physical damage to personal effects belonging to                total for all expenses incurred under this
   any one employee in any one occurrence                          Additional Coverage in any one occurrence is
   regardless of the number or types of personal                   $50,000. This is an additional limit of
   effects lost or damaged.                                        insurance.
   Coverage for Employee Personal Effects is               12. FINE ARTS
   extended to apply up to 1000 feet outside the
                                                              Coverage: If a limit of insurance is shown in the
   "Scheduled Premises" boundary.
                                                              Property Choice Schedule of Premises and
   This is an additional limit of insurance.                  Coverages for Business Personal Property then,
9. ERRORS IN DESCRIPTION                                      we will pay for direct physical loss or direct
                                                              physical damage caused by or resulting from a
   Any unintentional error in the description of the
                                                              Covered Cause of Loss to Fine Arts. Fine Arts
   occupancy or location address of Covered
                                                              mean paintings, etchings, pictures, tapestries, art
   Property will not impair this insurance, provided
                                                              glass windows, valuable rugs, statuary, marbles,
   you report the error to us as soon as the error
                                                              bronzes, antique furniture, rare books, antique
   becomes known to you.
                                                              silver, porcelains, rare glass, bric-a-brac, and
10. EXHIBITIONS                                               similar property, of rarity, historical value or artistic
   Coverage: If a limit of insurance is shown in the          merit, owned by you or others in your care,
   Property Choice Schedule of Premises and                   custody or control.
   Coverage for Business Personal Property then we            Fine Arts do not include artwork that                  is
   will pay for direct physical loss or direct physical       computerized or classified as data.
   damage caused by or resulting from a Covered               Limit of Insurance: The most we will pay for
   Cause of Loss to Business Personal Property
                                                              direct physical loss or direct physical damage in
   while on temporary public display, or being used,
                                                              any one occurrence is $75,000, regardless of the
   at fairs, exhibitions, expositions or trade shows or
                                                              number or types of Fine Arts damaged. We will
   while in transit to and from these temporary sites.
                                                              not pay more than $10,000 for any one item of
   Limit of Insurance: The most we will pay for all           Fine Arts in any one occurrence. A pair or set will
   direct physical loss or direct physical damage at          be deemed to be one item. This is an additional
   any one exhibition is $50,000. This is an additional       limit of insurance.
   limit of insurance. Property eligible for Exhibitions   13. FIRE DEPARTMENT SERVICE CHARGE
   Coverage is not eligible under any other Coverage
   of this Coverage Form.                                     Coverage: In the event that the fire department
                                                              responds to save or protect Covered Property from a
11. EXTRA    EXPENSE   AND    EXPEDITING                      Covered Cause of Loss, we will pay for your liability
    EXPENSES   (OTHER  THAN   EQUIPMENT                       for fire department service charges:
    BREAKDOWN EXPEDITING EXPENSES)
                                                              a. Assumed by contract or agreement prior to the
   Coverage: In the event of a Covered Cause of                     covered loss event; or
   Loss to Covered Property at a "Scheduled
                                                              b. Required by local ordinance.
   Premises" you may extend the insurance provided
   by this coverage form to apply to the actual,              No deductible applies to this Additional Coverage.
   necessary and reasonable:                                  Limit of Insurance: The most we will pay for Fire
   a.   Extra expenses you incur to continue as               Department Service Charge in any one occurrence is
        nearly as possible your normal business               $50,000. This is an additional amount of insurance.
        operations immediately following the covered          Such Limit is the most we will pay regardless of the
        loss or damage.                                       number of responding fire departments or fire units
                                                              and regardless of the number or type of services
   b. Additional expenses you incurto:                        performed. This is an additional amount of insurance.



Form PC 50 59 0113                                 HFIC00038                                            Page 5 of 15
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 40 of 132

14. FIRE DEVICE RECHARGE                                             (2) The cost to tear out and replace any part
   a.   Coverage: In the event that a manual or                          of the building or other property as needed
        automatic fire extinguishing device is                           to gain access to the "fungus", wet rot, dry
        discharged:                                                      rot, bacteria or virus; and
        (1) To fight a fire;                                         (3) The cost of testing performed after
                                                                         removal,      repair,    replacement  or
        (2) As the result of Covered Cause of Loss;                      restoration of the damaged property is
            or                                                           completed, provided there is a reason to
        (3) Due to accidental discharge;                                 believe that "fungus", wet rot, dry rot,
        we will pay expenses you incur to recharge                       bacteria or virus is present.
        such equipment.                                         c.   The coverage described under this Limited
   b. We will not pay for:                                           Coverage is limited to $50,000 at each
                                                                     "Scheduled Premises". Regardless of the
        (1) Any costs resulting from the enforcement                 number of claims, this limit is the most we will
            of any ordinance or law that regulates the               pay for the total of all loss or damage arising
            recharging, repair or replacement of such                out of all occurrences of "specified causes of
            fire extinguishing device or fire fighting,              loss" (other than fire or lightning), Equipment
            suppressing or controlling substance;                    Breakdown Accident that occurs to Equipment
        (2) Halon;                                                   Breakdown Property and Flood which take
                                                                     place in a 12-month period (starting with the
        (3) The recharge of any device used for
                                                                     beginning of the present annual policy period).
            demonstration or testing purposes; or
                                                                     With respect to a particular occurrence of loss
        (4) Recharge due to maintenance of any                       which results in "fungus", wet rot, dry rot,
            device or system.                                        bacteria or virus, we will not pay more than
   c.   Limit of Insurance: The most we will pay for                 $50,000 at each "Scheduled Premises" in any
        Fire Device Recharge in any one occurrence                   one "Policy Year" applicable to "Fungus", Wet
        is $50,000. This is an additional limit of                   Rot, Dry Rot, Bacteria and Virus - Limited
        insurance.                                                   Coverage even if the "fungus", wet rot, dry rot,
                                                                     bacteria or virus continues to be present or
15. "FUNGUS", WET ROT, DRY ROT, BACTERIA
                                                                     active, or recurs, in a later policy period.
    AND VIRUS - LIMITED COVERAGE
                                                                d. The coverage provided under this Limited
   a.   The coverage described below only applies
                                                                   Coverage does not increase the applicable
        when the "fungus", wet or dry rot, bacteria or             Limit of Insurance on any Covered Property. If
        virus is the result of one or more of the                  a particular occurrence results in loss or
        following causes that occurs during the policy             damage by "fungus", wet rot, dry rot, bacteria
        period and only if all reasonable means were               or virus, and other loss or damage, we will not
        used to save and preserve the property from                pay more, for the total of all loss or damage,
        further damage at the time of and after that               than the applicable Limit of Insurance on the
        occurrence.                                                affected Covered Property.
        (1) A "specified cause of loss" other than fire              If there is covered loss or damage to Covered
            or lightning;                                            Property, not caused by "fungus", wet rot, dry
        (2) Equipment Breakdown Accident occurs to                   rot, bacteria or virus, loss payment will not be
            Equipment     Breakdown  Property,   if                  limited by the terms of this Limited Coverage,
            Equipment Breakdown applies to the                       except to the extent that "fungus", wet or dry
            affected premises; or                                    rot, bacteria or virus causes an increase in the
        (3) Flood, if the Causes of Loss Flood                       loss. Any such increase in the loss will be
            endorsement applies to the affected                      subject to the terms of this Limited Coverage.
            premises.                                                The terms of this Limited Coverage do not
   b. We will pay for loss or damage by "fungus",                    increase or reduce the coverage provided
      wet rot, dry rot, bacteria and virus. As used in               under the Additional Coverage - Water
      this Limited Coverage, the term loss or                        Damage Repair of this Form.
      damage means:                                          16. INFLATION GUARD
        (1) Direct physical loss or direct physical             Coverage: In the event of a Covered Cause of
            damage to Covered Property caused by                Loss or damage to Covered Property at a
            "fungus", wet rot, dry rot, bacteria or virus,      "Scheduled Premises", the Limits of Insurance
            including the cost of removal of the                that apply to the damaged Buildings and Business
            "fungus", wet rot, dry rot, bacteria or virus;      Personal Property at "Scheduled Premises" where



Page 6 of15                                          HFIC00039                                Form PC SO 59 0113
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 41 of 132

   the loss or damage occurs will automatically                    (3) The building is specifically insured on this
   increase by a factor based on the accumulated                       Coverage Form or elsewhere.
   U.S. Government Consumer Price Index (CPI) for             b. We will charge you additional premium from
   the months from the inception of this policy until            the date you begin to construct the building.
   the date of loss.
                                                              c. Limit of Insurance: The most we will pay for
   Limit of Insurance: But in no event will we pay
                                                                 New Construction at "Scheduled Premises" in
   more than an additional 8% of the applicable Limit            any one occurrence is $1,000,000. This is an
   of Insurance.                                                 additional limit of insurance.
17. INSTALLMENT OR DEFERRED SALES                          20. NEWLY ACQUIRED COVERED PROPERTY
   Coverage: If a limit of insurance is shown in the          a.   We will pay for direct physical loss or direct
   Property Choice Schedule of Premises and                        physical damage caused by or resulting from
   Coverages for Business Personal Property,                       a Covered Cause of Loss to Newly Acquired
   coverage is extended to apply to direct physical                Property. Newly Acquired Property means
   loss or direct physical damage by a Covered                     buildings or business personal property you
   Cause of Loss to your financial interest in                     acquire, purchase or lease after the inception
   Business Personal property that you have sold                   of this policy, but does not include:
   under a deferred or installment payment plan
   during the policy period and after you have made                (1) Any property acquired         through   any
   delivery to your customer during the policy period.                 foreclosure process;
   Direct physical Loss or direct physical damage to               (2) Any premises of others where you are
   such Business Personal Property must be by a                        temporarily working, such as installing
   Covered Cause of Loss during the policy period.                     property or performing maintenance or
   Theft or conversion by your customer or failure of                  service work;
   your customer to make payments under the                        (3) Any property covered by any other part of
   payment plan are not Covered Causes of Loss.                        this Coverage Form; or
   Limit of Insurance: The most we will pay for                    (4) Any property that is not covered under this
   Installment or Deferred Sales in any one                            policy.
   occurrence is the lesser of your remaining
                                                              b. Coverage for Newly Acquired Covered
   financial interest in the Business Personal
                                                                 Property will end when any of the following
   Property sold under a deferred or installment plan
                                                                 first occurs:
   or $50,000. This is an additional limit of insurance.
                                                                 (1) This policy expires;
18. LOSS OF MASTER KEY
                                                                   (2) 180 days expire after you newly acquire
   We will pay for the reasonable and necessary
                                                                       the Building;
   costs you incur to replace keys, adjust locks to
   accept new keys or if required, install new locks,              (3) 180 days expire after you newly acquire
   due to direct physical loss or direct physical                      the Business Personal Property at newly
   damage to a master key or grand master key                          acquired premises;
   caused by or resulting from a Covered Cause of                  (4) 60 days expire after you newly acquire
   Loss.                                                               Business Personal Property at "Scheduled
   Limit of Insurance: The most we will pay for Loss                   Premises";
   of Master Key in any one occurrence is $25,000.                 (5) You report values to us; or
   This is an additional limit of insurance.
                                                                   (6) The property is specifically insured on this
19. NEW  CONSTRUCTION              AT    "SCHEDULED                    Coverage Form or elsewhere.
   PREMISES"
                                                              c.   We will charge you additional premium from
   a.   Coverage: We will pay for direct physical loss             the date you acquire the property.
        or direct physical damage, including the cost
        of labor, caused by or resulting from a               d. The most we will pay for Newly Acquired
                                                                 Covered Property in any one occurrence is:
        Covered Cause of Loss to New Construction
        at "Scheduled Premises". New Construction at               (1) Buildings: $2,000,000.
        "Scheduled Premises" applies to buildings you              (2) Business Personal Property: $1,000,000.
        begin to construct after the inception of this
        policy and will end when any of the following              These are additional limits of insurance.
        first occurs:                                      21. NON-OWNED DETACHED TRAILERS
        (1) This policy expires;                               Coverage: Business Personal Property coverage
        (2) 180 days expire after you begin to                at "Scheduled Premises", Unnamed Premises and
            construct the building; or                        Newly Acquired Premises is extended to apply to



Form PC 50 59 0113                                 HFIC00040                                         Page 7 of 15
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 42 of 132

   detached trailers owned by others, that are in your                  rebuild the building at the same
   care, custody or control, while being loaded,                        premises or at another premises, if it
   unloaded, awaiting transport or used for temporary                   is a requirement to comply with an
   storage or similar usage, including while the trailer                ordinance or law, for the same
   is moved at your premises. This Additional                           general size and same general use, to
   Coverage does not apply to trailers leased by you                    the minimum standards to comply
   on a temporary or long-term basis.                                   with such ordinance or law.
   Limit of Insurance: The most we will pay for Non-               (b) We will not pay for these increased
   Owned Detached Trailers in any one occurrence                       costs until the building is actually
   is $50,000. This insurance is excess over the                       repaired or replaced.
   amount due (whether you can collect on it or not)               (c) You may choose to replace the
   from any other insurance covering such property.                    Building    at    another   premises,
22. ORDINANCE OR LAW                                                   however, we will not pay more for
   Value of the Undamaged Buildings, Demolition                        increased cost of construction at the
   Costs and Increased Cost of Construction                            new premises than the amount of
   Coverages described in a. and b. below, apply in                    such costs we would have paid to
   the event there is a Covered Cause of Loss to                       replace the building at the original
   covered Buildings at "Scheduled Premises" and to                    premises.
   covered "Tenant Improvements and Betterments"           c.   Ordinance or Law Exclusions:
   at "Scheduled Premises" that results in the                  The following exclusions apply to both Value
   enforcement of an ordinance or law that:                     of Undamaged Buildings and Demolition and
   i. Regulates the construction or repair of                   Increased Cost of Construction Coverages:
       buildings, or establishes zoning or land use             (1) We will not pay for the enforcement of or
       requirements at the insured premises;                        compliance with any ordinance or law
   ii. Requires the demolition of parts of the same                 which     requires     demolition,    repair,
       building that are not damaged by a Covered                   replacement, reconstruction, remodeling
       Cause of Loss; and                                           or remediation of property due to
   iii. Is in force at the time of that Covered Cause               contamination       by    "pollutants    and
        of Loss.                                                    contaminants" or due to the presence,
                                                                    growth, proliferation, spread or any activity
   a. Value of the Undamaged Buildings                              of "fungus", wet rot, dry rot, bacteria or
      We will pay for the value of the undamaged                    virus.
      portion of the building that was required to be           (2) We will not pay for any costs associated
      demolished by a requirement to comply with a                  with the enforcement of or compliance with
      building, zoning or land use ordinance or law.                any ordinance or law which requires you or
      We will do this on the same valuation basis                   others to test for, monitor, clean up,
      that applies to the entire building. This does                remove, contain, treat, detoxify or
      not include any increased costs to repair,                    neutralize, or in any way respond to, or
      replace or rebuild the property due to a                      assess the effects of "Pollutants and
      requirement to comply with any ordinance or                   Contaminants" or "fungus", wet rot, dry rot,
      law.                                                          bacteria or virus.
   b. Demolition Costs and Increased Cost of                    (3) We will not pay for loss due to any
      Construction                                                  ordinance or law that you were required to
       (1) We will pay the actual cost to demolish                  comply with before the loss or damage,
           the undamaged portion of the covered                     but you did not comply with, even though
           building and to clear the site of the                    the building was undamaged at that time.
           undamaged portion of the building when               (4) We will not pay for the compliance of any
           required to do so by a requirement to                    ordinance or law unless the repairs or
           comply with a building, zoning or land use               replacement are made as soon as
           ordinance or law; and                                    reasonably possible after the loss or
       (2) (a) If the covered building is subject to the            damage not to exceed two years. We may
                Replacement Cost Valuation provision                extend this period in writing during the two
                as shown in the Property Choice -                   years.
                Schedule      of     Premises       and
                Coverages, and you rebuild the
                building, we will pay for the actual
                increased costs to repair, replace or


Page 8 of15                                        HFIC00041                             Form PC SO 59 0113
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 43 of 132

   d. Ordinance or Law Limits of Insurance                    d. These limits apply in any one occurrence,
        (1) As respects Value of the Undamaged                   regardless of the types or number of items lost
            Buildings, this is included within the Limit         or damaged in that occurrence.
            of Insurance applicable to the damaged         24. PAIRS OR SETS
            Building      or      damaged       "Tenant       Coverage: If parts of pairs or sets of covered
            Improvements and Bettennents" and                 Business Personal Property - "Stock" are
            applies in any one occurrence.                    damaged by a Covered Cause of Loss, we will pay
        (2) As respects Demolition Costs            and       the reduction in value of the undamaged parts of
            Increased Cost of Construction:                   such damaged pairs or sets in any one
            (a) For Building property, the most we will       occurrence.
                pay in any one occurrence as                  Limit of Insurance: This Additional Coverage is
                respects this Additional Coverage             included within the Limit of Insurance applicable to
                Ordinance or Law - Demolition Cost            the damaged Business Personal Property -
                and Increased Cost of Construction is          "Stock".
                $1,000,000. This is an additional          25. "POLLUTANTS AND CONTAMINANTS" CLEAN
                amount of insurance.                           UP
            (b) For "Tenant Improvements and                  a.   Coverage: We will pay for your expense to
                Bettennents" property, the most we                 extract "Pollutants and Contaminants" from
                will pay in any one occurrence as                  land or water at a "Scheduled Premises", if the
                respects this Additional Coverage                  discharge, dispersal, seepage, migration,
                where "Tenant Improvements and                     release or escape of the "Pollutants and
                Bettennents" applies is 25% of the                 Contaminants" is caused by or results from a
                insured     value     of    "Tenant                Covered Cause of Loss that occurs during the
                Improvements and Bettennents" up to                policy period. The expenses will be paid only
                $500,000. This is an additional                    if they are reported to us in writing within 180
                amount of insurance.                               days of the date on which the Covered Cause
23. OUTDOOR TREES, SHRUBS, SOD, PLANTS                             of Loss occurs.
   AND LAWNS                                                  b. This Additional Coverage does not apply to
   a.   Outdoor trees, shrubs, sod, plants and lawns,            costs to test for, monitor or assess the
        when used for landscaping are covered only               existence, concentration or effects of
        for direct physical loss or direct physical              "Pollutants and Contaminants". But we will
        damage caused by or resulting from the                   pay for testing which is performed in the
        following causes of loss:                                course of extracting the "Pollutants and
        (1) Fire;                                                Contaminants" from land or water.
        (2) Lightning;                                        c. Limit of Insurance: The most we will pay
                                                                 under this Additional Coverage at each
        (3) Explosion;                                           "scheduled premises" is $50,000 for all
        (4) Riot or civil commotion;                             covered expenses arising out of Covered
        (5) Aircraft; or                                         Causes of Loss occurring during each "Policy
                                                                 Year''. This is an additional amount of
        (6) Vehicles operated by persons other than              insurance.
            you or your employees.
                                                           26. PRESERVATION OF PROPERTY
   b. The most we will pay for direct physical loss or
                                                              a.   Coverage: If it is necessary to move Covered
      direct physical damage in any one occurrence
      under this Additional Coverage is $50,000, but               Property to preserve it from imminent loss or
                                                                   damage by Flood or a Covered Cause of
      not more than:
                                                                   Loss, we will pay in any one occurrence for
      (1) $10,000 for any one tree, shrub or plant;                any direct physical loss or direct physical
        (2) $10,000 for lawns or sod in total at any               damage to that property while being moved to
            one insured premises.                                  or while at the temporary storage location.
   c.   The Limit of Insurance applicable to these            b. This Additional Coverage will end 180 days
        types of property includes their debris removal          after the property is first moved.
        expense. Such debris removal expenses are             c.   Limit of Insurance: This Coverage is
        not included in the Debris Removal -                       included within the Limit of Insurance
        Additional Coverage.                                       applicable to the Covered Property that is
                                                                   moved.




Form PC 50 59 0113                                 HFIC00042                                         Page 9 of 15
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 44 of 132

27. REWARD COVERAGE                                                 regardless of the proximity of the back-up to
   a.   Coverage: We will reimburse you for rewards                 such conditions.
        you have paid leading to:                              e. All flooding in a continuous or protracted event
        (1) The successful return of substantially                will constitute a single flood.
            undamaged stolen articles to a law              29. TRANSIT
            enforcement agency; or                             a.   Coverage: This insurance is extended to
        (2) The arrest and conviction of any persons                apply to direct physical loss or direct physical
            for having damaged or stolen any of your                damage by a Covered Cause of Loss to the
            Covered Property.                                       following Covered Property while in the due
   b. Limit of Insurance: We will pay 25% of the                    course of transit:
      covered loss (prior to the application of any                 (1) Your Business Personal Property; and
      applicable deductible and recovery of any                     (2) Business Personal Property owned by
      stolen articles) up to $50,000 for Reward                         others.
      Coverage in any one occurrence for the
      payments of rewards you make. These reward               b.   Exclusions B.1.d. Earth Movement and
      payments      must be documented.           No                B.1.e. Water as found in the Property Choice -
      deductible applies to this Additional Coverage.               Covered Causes of Loss And Exclusions
      This is an additional amount of insurance.                    Form do not apply to this Additional Coverage
                                                                    -TRANSIT.
28. SEWER AND DRAIN BACKUP
                                                               c. This Coverage will continue to apply to such
   Coverage: This insurance is extended to apply to               property in the due course of transit, after the
   direct physical loss or direct physical damage to              expiration or cancellation of this policy, until
   Covered Property at "Scheduled Premises", Newly                arrival at and accepted by an authorized
   Acquired Premises and Unnamed Premises                         representative at the invoiced destination, but
   caused by or resulting from water that backs up                for no longer than 30 days after the date of the
   from a sewer or drain.                                         shipment origination.
   Limit of Insurance: The most we will pay in any             d. We will not pay for loss or damage to property:
   one occurrence is the Limit of Insurance
   applicable to the Covered Property where the                     (1) Where you are responsible for loss or
   direct physical loss or direct physical damage                       damage to property as a carrier for hire; or
   occurred. This Additional Coverage is included                   (2) Where you are in the business of
   within the Covered Property Limits of Insurance.                     arranging transportation or consolidations
   THIS IS NOT FLOOD INSURANCE.                                         for others.
   This Additional Coverage does not apply to loss or          e.   You must retain accurate records of all
   damage caused by or resulting from Flood                         shipments of Covered Property for one year.
   regardless of the proximity of the back-up or               f.   Transit Coverage Extensions
   overflow to such conditions.                                     (1) F.O.B. Shipments
   Flood as used in this Additional Coverage means:
                                                                        We will pay for covered direct physical
   a.   Surface water, waves, tidal water, tidal waves,                 loss or covered direct physical damage to
        tsunamis, or overflow of any natural or man                     outgoing shipments, which you have sold
        made body of water from its boundaries, all                     under conditions where the risk of loss or
        whether driven by wind or not; or                               damage is transferred to the buyer when
   b. Mudslide or mudflow, meaning a river or flow                      such property leaves your premises.
      of liquid mud directly or indirectly caused by                    You must use all reasonable means to
      flooding or the accumulation of water under                       collect the amount due you from the buyer
      the ground.                                                       before making a claim under this
   c.   Water under the ground surface pressing on,                     Coverage.
        or flowing or seeping through:                                  We will not make payment under this
        (1) Foundations, walls, floors or paved surfaces;               Coverage until you grant us the right of
                                                                        recovery against the buyer.
        (2) Basements, whether paved or not; or
        (3) Doors, windows or other openings.
   d. Flood includes water or other material that
      backs up or overflows from any sewer or
      septic tank or drain, if such back-up is caused
      by any of the conditions in a. or c. above


Page 10 of 15                                       HFIC00043                                Form PC SO 59 0113
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 45 of 132

         (2) Repack and Reship                                      and Coverages, which you do not own,
             We will pay the necessary additional                   lease or occupy;
             expenses you incur to inspect, repackage           (3) Premises where you are temporarily
             and reship property damaged by a                       performing work or installing Business
             Covered Cause of Loss.                                 Personal Property.
         (3) General Average and Salvage Charges                (4) Coverage      as respects you installing
             In accordance with applicable law and                  Business Personal Property continues
             usage, we will pay General Average and                 until one of the following first occurs:
             Salvage Charges that may be assessed                   (a) the installation is accepted by the
             against your covered shipments that are                     customer;
             waterborne.                                            (b) this policy expires; or
         (4) Loading and Unloading                                  (c) the installation is specifically insured
             We will also pay for covered direct                        on this policy or elsewhere.
             physical loss or covered direct physical           (5) Unnamed Premises does not include any:
             damage to Covered Property during
             loading and unloading of the transporting              (a) Premises or property insured under
             conveyance.                                                  any other Coverage or Additional
                                                                          Coverage of this Coverage Form;
         (5) Return Shipments
                                                                    (b) Waste disposal or transfer sites;
             We will also pay for covered direct
             physical loss or covered direct physical               (c) Property while in the due course of
             damage to outgoing shipments that have                     transit;
             been rejected by the consignee or are not              (d) Intermediate site while in the due
             deliverable, while being returned to you.                  course of transit;
   g. Limit of Insurance: The most we will pay for                  (e) Premises of a Web Site or
       direct physical loss or direct physical damage                   Communication Services provider; or
       to Business Personal Property in the due
                                                                    (f) Premises or property that is not
       course of transit is $50,000. This is an
       additional limit of insurance.                                   covered or excluded from coverage
                                                                        under this Coverage Part.
30. TRANSITION TO REPLACEMENT PREMISES
                                                            b. Limits of Insurance:
   If Covered Business Personal Property is moved
                                                                (1) The most we will pay as respects Building
   to new premises from a "Scheduled Premises"
   being vacated, the Limit of Insurance applicable to              in any one occurrence in total at all
   that vacated premises will apply proportionately to              Unnamed Premises is $100,000. This is
   both premises as the property is moved. This                     an additional limit of insurance.
   coverage ends when any one of the following first            (2) The most we will pay as respects
   occurs:                                                          Business Personal Property in any one
   a. 90 days after the move begins;                                occurrence in total at all Unnamed
                                                                    Premises (Except premises where you are
    b. the move is completed; or                                    temporarily performing work or installing
    c.   this policy expires.                                       Business Personal Property) is $50,000.
                                                                    This is an additional limit of insurance.
31. UNNAMED PREMISES
                                                                (3) The    most we will pay as respects
   a.    Coverage: You may extend the insurance that
                                                                    Business Personal Property in any one
         applies to Building (if Building is Covered
                                                                    occurrence in total at all Unnamed
         Property) and to Business Personal Property
                                                                    Premises where you are temporarily
         (if Business Personal Property is Covered
                                                                    performing work or installing Business
         Property) to pay for direct physical loss or
                                                                    Personal Property is $25,000. This is an
         direct physical damage by a Covered Cause
                                                                    additional limit of insurance.
         of Loss to Buildings and Business Personal
         Property while at:                              32. UTILITY SERVICE INTERRUPTION
         (1) Premises that you own, lease, or occupy        a. Coverage: We will pay for direct physical loss
             other than at a "Scheduled Premises";              or direct physical damage to Covered Property
         (2) Premises not described in the Property             at "Scheduled Premises", caused by or
             Choice      Schedule      of    Premises




Form PC 50 59 0113                               HFIC00044                                       Page 11 of 15
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 46 of 132

        resulting from the interruption of the following     b. We will not pay the cost to repair any defect to
        utility services:                                       the system or appliance from which such
        (1) Water Supply Services, meaning the                  substances escaped. But we will pay the cost
            following types of property supplying water         to repair or replace damaged parts of
            to the "Scheduled Premises":                        Automatic Fire Extinguishing Systems if the
                                                                damage:
            (a) Pumping stations; and
                                                                (1) Results in discharge of any substance
            (b) Water mains.                                        from an automatic fire protection system;
       (2) Communication Supply Services, meaning                   or
           property        supplying    communication             (2) Is directly caused by freezing.
           services, including telephone, radio,
                                                             c.   Limit of Insurance: This Coverage is
           microwave or television services to the
           described premises, such as:                           included within the applicable Covered
                                                                  Property Limit of Insurance.
           (a) Communication transmission lines,
                 including optic fiber transmission          d. Automatic Fire Extinguishing System means:
                 lines;                                           (1) Any automatic fire   protective or
           (b) Coaxial cables; and                                    extinguishing system,      including
                                                                      connected:
           (c) Microwave        radio  relays    except
                 satellites.                                          (a) Sprinklers and discharge nozzles;
       (3) Power Supply Services, meaning the                         (b) Ducts, pipes, valves and fittings;
           following types of property supplying                      (c) Tanks, their component parts and
           electricity, steam or gas to the described                     supports; and
           premises:
                                                                      (d) Pumps and private fire protective
           (a) Utility generating plants;                                 mains.
           (b) Switching stations;
                                                                  (2) Non-automatic fire protective systems,
           (c) Substations;                                           hydrants, standpipes and outlets, all when
           (d) Transformers; and                                      supplied from an automatic fire protective
           (e) Transmission lines.                                    system.
    b. As used in this Additional Coverage, the term       34. WATER SEEPAGE
       transmission lines includes all lines which           a. Coverage: This insurance is extended to
       serve to transmit communication service or                 apply to direct physical loss or direct physical
       power, including lines which may be identified             damage to Covered Property at "Scheduled
       as distribution lines.                                     Premises", Newly Acquired Premises and
    c. The interruption must be caused by or result               Unnamed Premises caused by or resulting
       from direct physical loss or direct physical               from water under the ground surface pressing
       damage by a Covered Cause of Loss to utility               on, or flowing or backing up or seeping
       services property. We will not pay for any                 through:
       resulting loss or damage due to temperature                (1) Foundations,    walls,   floors   or     paved
       change or spoilage to business personal                        surfaces;
       property.
                                                                  (2) Basements, whether paved or not;
    d. Limit of Insurance: The most we will pay for
       all Utility Service Interruption in total in any           (3) Doors, windows or other openings; or
       one occurrence is $50,000. This is an                      (4) Septic or sump systems.
       additional limit of insurance.                        b. This Additional Coverage does not apply to
33. WATER DAMAGE BUILDING TEAR OUT AND                          loss or damage resulting from sewer or drain
    REPAIR                                                      back up.
    a. Coverage: when we pay for direct physical             c. THIS IS NOT FLOOD INSURANCE.
       loss or direct physical damage caused by the               This Additional Coverage does not apply to
       escape of water or other liquid, powder, or                loss or damage caused by or resulting from
       molten material, we will also pay the cost to              Flood regardless of the proximity of the
       tear out and replace the parts of the building             ground surface pressing on, or flowing or
       or structure (whether or not such property is              seeping through to such conditions.
       damaged) to repair the broken or cracked
       system or appliance from which such                   d. Flood as used in this Additional Coverage
       substances escaped.                                        means:



Page 12 of 15                                      HFIC00045                               Form PC SO 59 0113
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 47 of 132

        (1) Surface water, waves, tidal water, tidal         or partial lack of power to operate the refrigeration,
            waves, tsunamis, or overflow of any              cooling, heating or humidity control system caused
            natural or man made body of water from           by or resulting from direct physical loss or direct
            its boundaries, all whether driven by wind       physical damage by a Covered Cause of Loss to
            or not;                                          utility generating plants, switching stations,
        (2) Mudslide or mudflow, meaning a river or          substations, transformers, and transmission lines.
            flow of liquid mud directly or indirectly        We will not pay for spoilage, under this coverage,
            caused by flooding or the accumulation of        as a result of an Equipment Breakdown Accident
            water under the ground; or                       to utility generating plants, switching stations,
                                                             substations, transformers, and transmission lines.
        (3) Water under the ground surface pressing
            on, or flowing or seeping through:               We will also pay any necessary expenses you
                                                             incur to reduce the amount of loss under this
            (a) Foundations, walls, floors or paved          coverage. We will pay for such expenses to the
                surfaces;                                    extent that they do not exceed the amount of loss
            (b) Basements, whether paved or not; or          that otherwise would have been payable under this
                                                             coverage.
            (c) Doors, windows or other openings.
                                                             As used in this coverage, perishable stock means
            If such water under the ground surface
                                                             business personal property maintained under
            pressing on, or flowing or seeping through
                                                             controlled conditions for its preservation and
            is caused by any of the conditions ind. (1)
                                                             susceptible to loss or damage if the controlled
            or d. (2) above regardless of the proximity      conditions change.
            of the foundations, walls, floors or paved
            surfaces; basements, whether paved or not;       Limit of Insurance: The most we will pay in any
            or doors, windows or other openings to such      one occurrence is $25,000.
            conditions.                                   37. COMPUTER EQUIPMENT
            (d) Flood includes water or other material       Coverage: We will pay for direct physical loss or
                that backs up or overflows from any          direct physical damage by a Covered Cause of
                sewer or septic tank or drain, if such       Loss to "computer equipment" while at a
                back-up is caused by any of the              "Scheduled Premises".
                conditions in d. (1) or d. (2) above         Limit of Insurance: The most we will pay in any
                regardless of the proximity of the           one occurrence is $25,000. This is an additional
                back-up to such conditions.                  amount of insurance.
            (e) All  flooding in a continuous or          38. CHECKROOM THEFT COVERAGE
                protracted event will constitute a
                single flood.                                Coverage: We will pay for the ''theft" of personal
                                                             property checked with you by your guests,
   e.   Limit of Insurance: The most we will pay for
                                                             customers, or members by "theft" or attempted ''theft"
        Water Seepage in any one occurrence is               within a checkroom within the "scheduled premises".
        $25,000. This is an additional amount of
        insurance.                                           Limit of Insurance: We will pay not more than
                                                             $5,000 for any one item. The most we will pay for
35. WINDBLOWN DEBRIS                                         all direct physical loss or direct physical damage in
    Coverage: We will pay your expense to remove             any one occurrence is $25,000. This limit applies
    debris    (including   trees)     windblown onto         in any one occurrence, regardless of the types or
    "Scheduled Premises" from the premises of others         number of items lost or damaged in that
    that occurs during the policy period.                    occurrence. A deductible of $250 will apply to any
    Limit of Insurance: The most we will pay in any          one item.
    one occurrence in total for the removal of all        39. OUTDOOR SIGNS
    windblown debris under this Additional Coverage           Coverage: We will pay for direct physical loss or
    is $2,500. This is an additional amount of                direct physical damage by a Covered Cause of
    insurance.                                                Loss to your outdoor signs at a "Scheduled
36. CHANGE IN TEMPERATURE                                     Premises"
    Coverage: We will pay for your consequential loss         Limit of Insurance: The most we will pay for all
    of perishable stock due to spoilage caused by             direct physical loss or direct physical damage in
    temperature or humidity change due to complete            any one occurrence is $25,000. This is the only
                                                              limit of insurance that applies to outdoor signs.




Form PC 50 59 0113                                HFIC00046                                        Page 13 of 15
             Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 48 of 132

40. PAVEMENTS AND WALKWAYS                                         j.   Pairs or Sets;
     a.   Coverage: Pavements and walkways are                2.  Limit of Insurance:
          covered only for loss or damage caused by or            We will pay up to the lesser of:
          resulting from the following causes of loss:            a. 25% of the total Scheduled Premises Building
          (1) Fire;                                                    and Business Personal Property Limits of
          (2) Lightning;                                               Insurance; or
          (3) Explosion;                                          b. $250,000. in total in any one occurrence
                                                                       regardless of the number of items lost or
          (4) Riot or civil commotion; or                             damaged       or Coverages or Additional
          (5) Aircraft.                                                Coverages involved in any one occurrence for
                                                                      the sum of all such uninsured loss or damage
     b. Limit of Insurance: The most we will pay for
                                                                       in excess of the applicable deductible. You
          direct physical loss or direct physical damage
                                                                       may apportion this limit among the applicable
          in any one occurrence under this Additional
                                                                       coverages as you choose.
          Coverage is $25,000.
                                                                  c. As respects item i. Outdoor Trees, Shrubs,
41. SELLING PRICE - LIQUORS AND WINES
                                                                       Sod, Plants and Lawns the most we will pay
     a.   We will determine the value of "Stock"                       for any one item is still limited to:
          consisting of liquors and wines at your                      (1) $10,000 for any one tree, shrub or plant;
          "Scheduled Premises" at the selling price less
          discounts and expenses you otherwise would                   (2) $10,000 for lawns or sod in total at any
          have incurred.                                                    one insured premises.
     b. The following applies to any Business Income
                                                                  d. As respects items 1. b. Buildings and 1. c.
        Coverage Form attached to this policy:                         Business Personal Property listed above, this
                                                                       Combined Additional Protection does not
          The amount payable as net income will be                     apply to Buildings and Business Personal
          offset by any amount made payable as selling                 Property at "Scheduled Premises" that were
          price applicable to "stock" consisting of liquors            not insured under this Coverage Part for limits
          and wines.                                                   equal to their full Replacement Cost or Actual
42. VALUABLE PAPERS                                                    Cash Value as applicable at the inception date
                                                                       of this Coverage Part.
     Coverage: We will pay for direct physical loss of
     or direct physical damage to "Valuable Papers" by        SECTION C. - TENANT LEASE COVERAGES
     a Covered Cause of Loss.                                 These Coverages apply to your interest as a tenant or
     Limit of Insurance: The most we will pay is              to your responsibility as a tenant under a written lease
     $50,000 in any one occurrence. This is the only          agreement as a tenant at "Scheduled Premises":
     limit of insurance that applies to          "Valuable    1. "Building Glass"
     Papers".                                                     Your Business Personal Property is extended to
SECTION  B.                 COMBINED        ADDITIONAL            apply to damage to "Building Glass" caused by
PROTECTION                                                        any cause of loss. This Coverage is included in
                                                                  the applicable Business Personal Property Limit of
1.   If covered direct physical loss or if covered direct
                                                                  Insurance where the covered loss or covered
     physical damage exceeds the Limits of Insurance
                                                                  damage occurs.
     for one or more of the following Coverages or
     Additional Coverages at a "Scheduled Premises":          2. Lease Assessment
     a.   Accounts Receivable;                                    a. Your Business Personal Property is extended
                                                                      to apply to your share of any assessment
     b. Building;                                                      charged to all tenants by the building owner as
     c.   Business Personal Property;                                  a result of direct physical loss or direct
                                                                       physical damage caused by or resulting from
     d.   Debris Removal - Covered Property;
                                                                       a Covered Cause of Loss to building property
     e.   Employee Personal Effects;                                  which is not paid in the building owners policy,
     f. Fine Arts;                                                     as agreed to in your written lease agreement.
     g. Leasehold         Improvements   (Tenant    Lease         b. This Coverage is subject to a separate
          Coverage);                                                  deductible of $500 in any one occurrence. No
                                                                       other deductible applies.
     h. Legal Liability - Building (Legal Liability -
        Building Coverage Form (PC 00 30) which                   c. We will not pay more than $2,500 in any one
        attaches to and forms part of this policy.);                   occurrence for Lease Assessment. This is an
                                                                       additional amount of insurance.
     i.   Outdoor Trees, Shrubs, Sod, Plants and
          Lawns;

Page 14 of 15                                         HFIC00047                                Form PC SO 59 0113
             Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 49 of 132

3.   Leasehold Improvements                                      This Coverage is included in the applicable
     a.   If your lease is canceled in accordance with a         Business Personal Property Limit of Insurance
          valid lease provision as the direct result of a        where the covered loss or damage occurs and
          Covered Cause of Loss to property at the               applies in any one occurrence.
          location in which you are a tenant and you        6.   Legal Liability - Building
          cannot legally remove "Tenant Improvements             Legal Liability - Building Coverage Form
          and Betterments" we will extend Business               (PC 00 30) attaches to and forms part of this
          Personal Property coverage to apply to the             policy. The most we will pay in any one accident is
          unamortized       value   of    the    "Tenant         $25,000.
          Improvements and Betterments" that remains
          and you were forced to abandon.                   SECTION D. - BUSINESS CRIME IS ADDED

     b. The most we will pay in any one occurrence          The Property Choice Common Crime Coverage Form
        for loss under this Additional Coverage is          is made a part of this policy, and is subject to the
        $25,000 for Leasehold Improvements. This is         following stated Limits of Insurance:
        an additional amount of insurance.                       Coverage                              Limit of
4.   Miscellaneous Interior Building Property                                                         Insurance

   Business Personal Property is extended to apply              Employee Theft                       $100,000.
   to miscellaneous interior Building property items            Forgery or Alteration                 $25,000.
   that pertain only to the area you occupy as a                Inside the Premises - Theft of        $25,000.
   tenant and you are required to insure as a tenant.           Money and Securities
   The most we will pay in any one occurrence for
   loss under this Additional Coverage is $25,000.              Outside the Premises - Theft of       $25,000.
   This Coverage is included in the applicable                  Money and Securities
   Business Personal Property Limit of Insurance                Money Orders and Counterfeit          $25,000.
   where the covered direct physical loss or covered            Paper Currency
   direct physical damage occurs and applies in any         As respects coverage for employee theft, the
   one occurrence.                                          employee benefits plans provision applies to any
5. Theft Damage                                             welfare or pension benefit plan that is subject to the
                                                            employee retirement income security act of 1974
     Your Business Personal Property is extended to
                                                            (ERISA).
     apply to damage to the building where you are a
     tenant and you are liable for such damages,            These Limits are in addition to any other Limit of
     caused by or resulting from actual or attempted        Insurance that may be shown in the Property Choice
     "theft".                                               Schedule of Premises and Coverages applicable to
                                                            these Coverages.




Form PC 50 59 0113                                  HFIC00048                                        Page 15 of 15
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 50 of 132


                                                                                                      :t
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            GREEN CHOICE - ADDITIONAL COVERAGES
This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE FORM
   PROPERTY CHOICE SPECIAL BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE PROFESSIONAL BUSINESS INCOME COVERAGE FORM

Schedule information if not stated here, will be stated in the Property Choice - Schedule of Premises and
Coverages.

                                                    Schedule

                                       Green Choice Limit of Insurance


A. The following Additional Coverage is added to                             alternatives are    otherwise   of
   the PROPERTY CHOICE COVERAGE FORM:                                        comparable quality and function to
   Costs to Upgrade to "Green" Alternatives                                  the lost or damaged Covered
                                                                             Property.
   1. If direct physical loss or direct physical
      damage by a Covered Cause of Loss occurs                        b. Employ “Green” methods or processes
      to Covered Property we will also pay for the                       of construction, disposal or recycling
      reasonable additional costs that you incur to:                     including ventilation or flush out of air
                                                                         systems, in the course of the repair and
       a. Repair or replace the lost or damaged
                                                                         replacement of the lost or damaged
          Covered Property using products or                             Covered Property, in accordance with:
          materials that are “Green” alternatives to
          the lost or damaged Covered Property,                          (1) The minimum standards of a “Green
          in accordance with:                                                Authority”     if  the    "Scheduled
                                                                             Premises" where the loss or
           (1) The minimum standards of a “Green
                                                                             damage occurred was not "Green"
               Authority”     if  the    "Scheduled                          certified by a "Green Authority" prior
               Premises" where the loss or                                   to the loss or damage; or
               damage occurred was not "Green"
               certified by a "Green Authority" prior                    (2) The standards of a "Green
               to the loss or damage; or                                     Authority" consistent with the pre-
                                                                             loss "Green" certification level, if the
           (2) The standards of a "Green
                                                                             "Scheduled Premises" where the
               Authority" consistent with the pre-                           loss or damage occurred was
               loss "Green" certification level, if the                      "Green" certified prior to the loss or
               "Scheduled Premises" where the                                damage.
               loss or damage occurred was
               "Green" certified prior to the loss or                 c. Hire a design professional(s) accredited
               damage, provided that the "Green"                         by a “Green Authority” to participate in



Form PC 20 23 01 09                                                                                  Page 1 of 3
                                               © 2009, The Hartford
                                                   HFIC00049
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 51 of 132

              the reconstruction, replacement or repair                we will pay in any one occurrence at that
              of the Covered Property;                                 "Scheduled Premises" for Costs to
       d. Hire an engineer(s) accredited by a                          Upgrade to "Green" Alternatives.
          “Green Authority” to supervise the repair                e. This is an       additional   amount    of
          or replacement of the Covered Property                      insurance.
          to verify that replacement systems and           B. This section B. applies only when any of the
          mechanicals have been installed and                 following are attached to this policy:
          configured to perform to building design
          or manufacturer’s specifications;                     PROPERTY CHOICE SPECIAL BUSINESS
                                                                INCOME COVERAGE FORM
       e. Apply to a "Green Authority" for
          certification of    your    "Scheduled                PROPERTY CHOICE BUSINESS INCOME
          Premises" in connection with the repair               COVERAGE FORM
          or replacement of the lost or damaged                 PROPERTY CHOICE PROFESSIONAL
          Covered Property.                                     BUSINESS INCOME COVERAGE FORM
   2. Costs to Upgrade to "Green" Alternatives                  The following Additional Coverage is added:
      applies only if replacement cost valuation                Green Alternatives – Increased Period of
      applies to the lost or damaged Covered                    Restoration
      Property and then only if the lost or
                                                                1. If direct physical loss or direct physical
      damaged property is actually repaired or
                                                                   damage by a Covered Cause of Loss occurs
      replaced as soon as reasonably possible
                                                                   to covered building property at a "Scheduled
      after the loss or damage (not to exceed two
                                                                   Premises", Business Income coverage is
      years from the date of loss or damage).
                                                                   revised to include the actual loss of income
   3. This Additional Coverage does not apply to                   you sustain during the reasonable and
      any expenses incurred to exceed your pre-                    necessary increase in the period of
      loss level of certification, if you had attained             restoration that is actually incurred to:
      certification by a “Green Authority” for the
                                                                   a. Repair or replace the lost or damaged
      Covered Property prior to the Covered
                                                                      Covered Property as stated in A.1.a.
      Cause of Loss.
                                                                   b. Employ “Green” methods or processes
   4. This Additional Coverage does not require
                                                                      of construction, disposal or recycling in
      you to pursue, nor guarantee success of,
                                                                      the course of the repair and replacement
      certification by a "Green Authority".
                                                                      of the lost or damaged Covered Property
   5. a. The most we will pay in any one                              as stated in A.1.b.
         occurrence for Costs to Upgrade to
                                                                2. The Increased Period of Restoration
         "Green"      Alternatives  under     this
                                                                   provided by this endorsement is subject to a
         endorsement is $100,000 for all
                                                                   maximum period of up to 30 consecutive
         "Scheduled Premises" unless a different
                                                                   days from the date the period of restoration
         limit of insurance is shown in the above
                                                                   would have otherwise ended had “Green”
         Schedule.
                                                                   alternatives not been used.
       b. If a different limit of insurance is shown
                                                                3. This Additional Coverage Green Alternatives
          in the above Schedule then that different
                                                                   – Increased Period of Restoration is
          limit of insurance is the most we will pay
                                                                   included in, and does not increase the
          in any one occurrence for all "Scheduled
                                                                   applicable Limit of Insurance in the above
          Premises" for Costs to Upgrade to
                                                                   referenced Coverage Forms.
          "Green" Alternatives.
                                                                4. The term Period of Restoration as found in
       c. The limit for Costs to Upgrade to
                                                                   the above referenced Coverage Forms and
          "Green" Alternatives applies in any one
                                                                   as used in this endorsement does not
          occurrence, regardless of the number of
                                                                   include any increased Period of Restoration
          "Scheduled Premises" or buildings
                                                                   due to:
          damaged in that occurrence.
                                                                   a. Review and/or approval by a "Green
       d. If a Green Choice - Limit of Insurance is
                                                                      Authority" regarding your application for
          shown as applying to a "Scheduled
                                                                      certification     of your    "scheduled
          Premises" in the Property Choice
                                                                      Premises", should you elect to pursue
          Schedule of Premises and Coverages,
                                                                      certification; or
          then that limit of insurance is the most

Page 2 of 3                                                                             Form PC 20 23 01 09
                                                    HFIC00050
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 52 of 132

       b. Conducting test and balance analysis of     D. ADDITIONAL DEFINITIONS
          the    heating,    ventilation  or   air         As used in this endorsement:
          conditioning systems to confirm that
                                                           1. "Green”    means     products,   materials,
          they have been installed properly and
          meet     manufacturer’s     and  design             methods and processes that conserve
          professional’s standards.                           natural resources, reduce energy or water
                                                              consumption, avoid toxic or other polluting
C. ADDITIONAL EXCLUSIONS                                      emissions or otherwise minimize their
   1. Coverage provided by this endorsement                   impact on the environment.
      does not apply to any "Scheduled Premises"           2. "Green Authority” means the United States
      where:                                                  Green Building Council (LEED® Green
       a. Replacement Cost valuation does not                 Building Rating System); the Green Building
          apply;                                              Initiative TM (Green Globes TM Assessment
       b. Ordinance or Law Additional Coverage                And Rating System); or the Environmental
          does not apply; or                                  Protection Agency and the Department of
                                                              Energy (EnergyStar® requirements).
       c. Building(s) are vacant.
   2. This endorsement does not apply to "stock".
   3. Coverage provided by this endorsement
      does not include any increase in costs, loss
      or damage attributable to any "Green"
      standards for which you were under order or
      mandate from an existing authority, but you
      did not comply with, before the loss or
      damage.




Form PC 20 23 01 09                                                                         Page 3 of 3
                                               HFIC00051
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 53 of 132
                                                                                               PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        NEW YORK CHANGES - FUNGUS,
                           WET ROT AND DRY ROT

This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART

A. In the Property Choice – Covered Causes of Loss          C. Paragraph A. 12. of Ordinance Or Law –
   and Exclusion Form and Mortgageholders Errors               Increased Period Of Restoration found in the
   And Omissions Coverage Form, the exclusion                  Property Choice Business Income or Extra
   titled "Fungus", Wet Rot, Dry Rot, Bacteria and             Expense – Additional Coverages forms is replaced
   Virus and the Additional Coverage – Limited                 by the following:
   Coverage For "Fungus", Wet Rot, Dry Rot And                  If a Covered Cause of Loss occurs to property at
   Bacteria Found in the Property Choice –                      the "Scheduled Premises" described in the
   Specialized Property Insurance Coverages forms               Property Choice Schedule of Premises and
   is deleted. Under these forms, the following                 Coverage is extended to include the amount of
   exclusion is added:                                          actual and necessary loss you sustain during the
   We will not pay for loss or damage caused by or              increased period of suspension of operations
   resulting from "fungus", wet rot or dry rot.                 caused by or resulting from a requirement to
   However, this exclusion does not apply when                  comply with any ordinance or law that:
   "fungus", wet rot or dry rot results from a Covered          1. Regulates the construction or repair of any
   Cause of Loss.                                                  property;
B. Paragraph c. Ordinance or Law Exclusions, items              2. Requires the tearing down of parts of any
   (1) and (2) of Ordinance Or Law Coverage found                  property not damaged by a Covered Cause of
   in the Property Choice – Specialized Property                   Loss; and
   Insurance Coverages forms is replaced by the
   following:                                                   3. Is in force at the time of loss.
    We will not pay for:                                        However, coverage is not extended under this
                                                                endorsement to include loss caused by or
    1. Enforcement of or compliance with any                    resulting from the enforcement of or compliance
       ordinance or law which requires the                      with any ordinance or law which requires:
       demolition,       repair,       replacement,
       reconstruction, remodeling or remediation of             1. The     demolition,   repair,   replacement,
       property due to contamination by "pollutants";              reconstruction, remodeling or remediation of
       or                                                          property due to contamination by "pollutants";
                                                                   or
   2. The costs associated with the enforcement of
      or compliance with any ordinance or law which             2. Any insured or others to test for, monitor, clean
      requires any insured or others to test for,                  up, remove, contain, treat, detoxify or
      monitor, clean up, remove, contain, treat,                   neutralize, or in any way respond to, or assess
      detoxify or neutralize, or in any way respond to,            the effects of "pollutants".
      or assess the effects of "pollutants".




Form PC 34 31 10 14                                                                                      Page 1 of 1
                                              © 2014, The Hartford
                                                  HFIC00052
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 54 of 132
                                                                                              PROPERTY CHOICE


                                                                                                         X
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      NEW YORK - EXCLUSION OF LOSS
                        DUE TO VIRUS OR BACTERIA

This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART

A. The exclusion set forth in Paragraph B. applies to           However, this exclusion does not apply to loss or
   all coverage under all forms and endorsements                damage caused by or resulting from "fungus", wet
   that comprise this Coverage Part, including but not          rot or dry rot. Such loss or damage is addressed in
   limited to forms or endorsements that cover                  a separate exclusion in this Coverage Part.
   property damage to buildings or personal property        C. The terms of the exclusion in Paragraph 8., or the
   and forms or endorsements that cover business               inapplicability of this exclusion to a particular loss,
   income, extra expense or action of civil authority.         do not serve to create coverage for any loss that
B. We will not pay for loss or damage caused by or             would otherwise be excluded under this Coverage
   resulting from any virus, bacterium or other                Part.
   microorganism that induces or is capable of
   inducing physical distress, illness or disease.




Form PC 35 3110 14                                                                                       Page 1 of 1
                                              © 2014, The Hartford
                                                  HFIC00053
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
1
    POLICY NO:Case 3:20-cv-01033-VLB
               13 UUN  BL4042        Document 11-3 Filed 09/21/20 PROPERTY
                                                                   Page 55 CHOICE
                                                                           of 132



          THIS ENDORSEMENT CHANGES THE POLICY.      PLEASE READ IT CAREFULLY.



          PROPERTY CHOICE BUSINESS INTERRUPTION - ADDITIONAL COVERAGES -
            REVISED LIMITS OF INSURANCE


    THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

    PROPERTY   CHOICE   SPECIAL BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   PROFESSIONAL BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   RENTAL INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   EXTRA EXPENSE - ADDITIONAL COVERAGES


                                      SCHEDULE
    THE FOLLOWING REVISED LIMIT OF INSURANCE IS THE MOST WE WILL PAY FOR THAT
    PARTICULAR ADDITIONAL COVERAGE:

        ADDITIONAL COVERAGE                       REVISED LIMIT OF INSURANCE

    BUSINESS INTERRUPTION:
    UTILITY SERVICES:                                     $1,000,000




    FORM PC 20 25 01 09                      HFIC00054                  PAGE 1 OF 1
1
    POLICY NO:Case 3:20-cv-01033-VLB
               13 UUN  BL4042        Document 11-3 Filed 09/21/20 PROPERTY
                                                                   Page 56 CHOICE
                                                                           of 132



          THIS ENDORSEMENT CHANGES THE POLICY.        PLEASE READ IT CAREFULLY.



        PROPERTY CHOICE BUSINESS INTERRUPTION - ADDITIONAL COVERAGES -
          REVISED WAITING PERIODS


    THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

    PROPERTY   CHOICE   SPECIAL BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   PROFESSIONAL BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   RENTAL INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   EXTRA EXPENSE - ADDITIONAL COVERAGES


                                     SCHEDULE

       ADDITIONAL COVERAGE                         REVISED WAITING PERIOD

    CIVIL AUTHORITY:                                        24 HOURS

    DEPENDENT PROPERTIES:                                   24 HOURS

    BUSINESS INCOME
    WINDSTORM OR HAIL:                                      24 HOURS




    FORM PC 20 26 01 09                         HFIC00055                   PAGE 1 OF 1
1
    POLICY NO :Case 3:20-cv-01033-VLB
                13 UUN  BL4042        Document 11-3 Filed 09/21/20 PROPERTY
                                                                    Page 57 CHOICE
                                                                            of 132



          THIS ENDORSEMENT CHANGES THE POLICY .     PLEASE READ IT CAREFULLY .



        PROPERTY CHOICE BUSINESS INTERRUPTION - ADDITIONAL COVERAGES -
          REVISED TIME PERIODS OF COVERAGE


    THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED UNDER THE FOLLOWING:

    PROPERTY   CHOICE   SPECIAL BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   PROFESSIONAL BUSINESS INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   RENTAL INCOME - ADDITIONAL COVERAGES
    PROPERTY   CHOICE   EXTRA EXPENSE - ADDITIONAL COVERAGES


                                SCHEDULE
    THE COVERAGE PERIOD IN THE FOLLOWING ADDITIONAL COVERAGE(S)
    IS REVISED AS FOLLOWS:

        ADDITIONAL COVERAGE                     REVISED COVERAGE PERIOD

    CIVIL AUTHORITY:                                     180 DAYS




    FORM PC 20 28 01 09                      HFIC00056                    PAGE 1 OF 1
              Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 58 of 132
                                                                                                    PROPERTY CHOICE



                                                                                                                X
     PROPERTY CHOICE CONDITIONS AND DEFINITIONS
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights , duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we" , "us" and "our" refer to the Company providing this insurance. Other words and phrases that appear in
quotation marks have special meaning. Refer to section C. DEFINITIONS .
The following conditions apply to all coverages that are a part of the Property Choice Coverage Part or Property
Choice Policy and are in addition to the Common Policy Conditions unless stated otherwise in coverage forms and
endorsements .


A. GENERAL CONDITIONS                                                          (1) We have reached agreement with you
    1.   Abandonment                                                               on the amount of loss ; or
         There can be no abandonment of any property                           (2) An appraisal award has been made.
         to us.                                                      5.   Concealment, Misrepresentation or Fraud
    2.   Application of Waiting Period                                    This Coverage Part is void in any case of
         In the event that more than one Waiting                          fraud by you as it relates to this coverage at
         Period is applicable, we will apply only the                     any time. It is also void if you or any other
         longest waiting period.                                          insured , at any time, intentionally conceal or
                                                                          misrepresent a materia l fact concerning :
    3.   Appraisal
                                                                          a. This Coverage Part;
         If we and you disagree on the amount of loss ,
         either may make written demand for an                            b. The property covered               under   this
         appraisal of the loss. In this event, each party                      insurance;
         will select a competent and impartial                            c. Your interest in the property covered
         appraiser. The two appraisers will select an                          under this insurance; or
         umpire. If they cannot agree, either may                         d. A claim under this Coverage Part.
         request that selection be made by a judge of a
         court having jurisdiction . The appraisers will             6.   Control of Property
         state separately the amount of loss. If they fail                Any act or neglect of any person other than
         to agree, they will submit their differences to                  you beyond your direction or control will not
         the umpire. A decision agreed to by any two                      affect this insurance.
         will be binding. Each party will:                                The breach of any condition of this Coverage
         a.   Pay its chosen appraiser; and                               Part at any one or more premises will not
         b.   Bear the other expenses of the appraisal                    affect coverage at any premises where, at the
              and umpire equally.                                         time of loss or damage , the breach of
                                                                          condition does not exist.
         If there is an appraisal, we will still retain our
         right to deny the claim on the grounds that it is           7.   Coverage Territory
         not covered under this policy.                                   The coverage territory is the United States of
    4.   Claim Settlement                                                 America   (including     its  territories and
                                                                          possessions) ; Puerto Rico; and Canada.
         a.   We will give notice of our intentions within
              30 days after we receive the sworn proof                    Exceptions for the following Additional
              of loss.                                                    Coverages:
         b.   We will pay for covered loss or damage                      a.   Business Travel
              within 30 days after we receive your sworn                       For the Business Travel Additional
              proof of loss, if you have complied with all                     Coverage , the Coverage Territory is
              of the terms of this Coverage Part; and:                         anywhere in the world.

Form PC 00 90 01 13                                                                                             Page 1 of 6
                                                  © 2013 , The Hartford
                                                      HFIC00057
               (Includes copyrighted material of the Insurance Services Office , Inc., with its permission .)
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 59 of 132

       b.   Exhibitions                                     12. Liberalization
            For the Exhibition Additional Coverage,             If we adopt any revision that would broaden this
            the Coverage Territory is anywhere in the           Coverage Part, without additional premium,
            world.                                              within 45 days prior to inception of this policy or
       c. Transit                                               during this policy period, the broadened
                                                                coverage will immediately apply to you.
            For the Transit Additional Coverage, the
            Coverage Territory is within or between         13. Loss Payee
            the United States of America, (including            a. For Covered Property in which both you
            its territories and possessions), Puerto                 and the Loss Payee as stated in the
            Rico and Canada; however, waterborne                     Property Choice - Schedule of Premises
            shipments are covered only if on inland                  and Coverages or by endorsement have
            waterways or in territorial waters, within 12            an insurable interest, we will:
            miles of land.                                           (1) Adjust losses with you; and
   8. Equipment Breakdown - Suspension                               (2) Pay any claim for loss or damage
       When any Equipment Breakdown Property is                            jointly to you and the loss payee, as
       found to be in, or exposed to a dangerous                           interests may appear.
       condition, any of our representatives may                b. If we cancel this policy, we will give written
       immediately suspend the insurance against                     notice to the loss payee at least:
       loss from an Equipment Breakdown Accident
       to that equipment. We can do this by mailing                  (1) 1 O days before the effective date of
       or delivering a written notice of suspension to                     cancellation if we cancel for your
       your address as stated in the Property Choice                       nonpayment of premium; or
       Schedule of Premises and Coverages, or at                     (2) 30 days before the effedive date of
       the address where the equipment is located.                         cancellation if we cancel for any other
       Once suspended in this way, your insurance                          reason.
       can be reinstated only by written notice from                 (3) If we eled not to renew this policy, we
       us. If we suspend your insurance, you will get                      will give written notice to the loss
       a pro rata refund of premium. But the                               payee at least 1o days before the
       suspension will be effedive even if we have                         expiration date of this Coverage Part.
       not yet made or offered a refund.                    14. Mortgageholders and Lender Loss Payees
   9. Equipment Breakdown - Jurisdictional
                                                                a. We will pay each of the following for their
       Inspections                                                   interest in covered loss or damage, as
       If any Equipment Breakdown Property                           stated in the Property Choice - Schedule
       requires inspedion to comply with state or                    of Premises and Coverages or by
       municipal boiler and pressure vessel                          endorsement in the order of their
       regulations, we agree to perform such                         precedence, as their interest may appear:
       inspedion on your behalf.                                     (1) Mortgageholder for their interest in
   1o. If Two or More Coverages Apply                                      buildings or strudures.      The term
       If two or more coverages in this policy apply to                    mortgageholder includes trustees.
       the same loss or damage, we will not pay                      (2) Lender for their interest as a creditor,
       more than the adual amount of loss or                               established      by     such     written
       damage.                                                             instruments as warehouse receipts, a
   11. Legal Action Against Us                                             contract for deed, bills of lading,
       No one may bring a legal adion against us                           financing statements; or mortgages,
       under this Coverage Part unless:                                    deeds      of    trust,   or    security
                                                                           agreements.
       a. There has been full compliance with all of
            the terms of this Coverage Part; and                b. The applicable mortgageholder or lender
                                                                     has the right to receive loss payment even
       b. The action is brought within 2 years after
                                                                     if they have started foreclosure or similar
            the date on which the dired physical loss                adion on the property.
            or damage occurred.
                                                                c. If we deny your claim because of your
            For coverage under the Business Crime
                                                                     ads or because you have failed to comply
            Coverage Forms, the words the direct
                                                                     with the terms of this Coverage Part, the
            physical loss or damage occurred are
                                                                     applicable mortgageholder or lender will
            replaced by the words you discover the                   still have the right to receive loss payment
            loss.                                                    if such mortgageholder or lender:



Page 2 of6                                         HFIC00058                               Form PC 00 90 01 13
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 60 of 132

            (1) Pays any premium due under this                a.   Contract Of Sale Loss Payable Clause
                 Coverage Part at our request if you                If the Loss Payee shown in the Property
                 have failed to do so;                              Choice - Schedule of Premises and
            (2) Submits a signed, sworn proof of loss               Coverages or by endorsement is a person
                 within 60 days after receiving notice              or organization you have entered a
                 from us of your failure to do so; and              contract with for the sale of Covered
                                                                    Property:
            (3) Has notified us of any change in
                 ownership, occupancy or substantial                (1) For Covered Property in which both
                 change in risk known to the                            you and the Loss Payee have an
                 mortgageholder or lender.                              insurable interest we will:
            All of the terms of this Coverage Part will                 (a) Adjust losses with you; and
            then apply directly to the mortgageholder                   (b) Pay any claim for loss or damage
            or lender.                                                      jointly to you and the Loss Payee,
       d. If we pay the mortgageholder or lender for                        as interests may appear.
            any loss or damage and deny payment to                  (2) The following is added to the Other
            you because of your acts or because you                     Insurance Loss Condition:
            have failed to comply with the terms of
            this Coverage Part:                                         For Covered Property that is the
                                                                        subject of a contract of sale, the word
            (1) The mortgageholder's rights under the
                                                                        "you" includes the Loss Payee.
                 mortgage will be transferred to us to
                 the extent of the amount we pay; and          b. Building Owner Loss Payable Clause -
                                                                  If the Loss Payee shown in the Schedule
            (2) The mortgageholder's or lender's right
                                                                  or in the Declarations is the owner of the
                 to recover the full amount of their
                                                                  described building, in which you are a
                 applicable claims will not be impaired.
                                                                  tenant
            At our option, we may pay to the
            mortgageholder or lender the whole                      (1) We will adjust losses to the described
            principal on the mortgage or debt plus any                  building with the Loss Payee. Any loss
            accrued interest. In this event:                            payment made to the Loss Payee will
                                                                        satisfy your claims against us for the
            i. For mortgageholder relationships,
                                                                        owner's property.
                 your mortgage and note will be
                 transferred to us and you will pay your            (2) We will adjust losses to tenants'
                 remaining mortgage debt to us;                         improvements and betterments with
                                                                        you, unless the lease provides
            ii. For lender relationships, you will pay
                                                                        otheiwise.
                 your debt to us.
       e. If we cancel this policy, we will give written   16. No Benefit to Bailee
            notice to the mortgageholder or lender at          No person or organization, other than you,
            least:                                             having custody of Covered Property will
            (1) 1 O days before the effective date of          benefit from this insurance.
                 cancellation if we cancel for your        17. other Insurance
                 nonpayment of premium; or                     a. You may have other insurance subject to
            (2) 30 days before the effective date of              the same plan, terms, conditions and
                 cancellation if we cancel for any other          provisions as the insurance under this
                 reason.                                          Coverage Part. If you do, we will pay our
       f. If we elect not to renew this policy, we will           share of the covered loss or damage. Our
            give written notice to the mortgageholder or          share is the proportion that the applicable
            lender at least 10 days before the                    Limit of Insurance under this Coverage
            expiration date of this Coverage Part.                Part bears to the Limits of Insurance of all
                                                                  insurance covering on the same basis.
   15. Contract Of Sale and Building Owner Loss
       Payable Clauses                                         b.   If there is other insurance covering the
       We will pay each of the following for their                  same loss or damage, other than that
       interest in covered loss or damage, as stated                described in 17. a. above, we will pay only
       in the Property Choice - Schedule of Premises                for the amount of covered loss or damage
       and Coverages or by endorsement in the                       in excess of the amount due from that
       order of their precedence, as their interest                 other insurance, whether you can collect
       may appear:                                                  on it or not. But we will not pay more than
                                                                    the applicable Limit of Insurance.



Form PC 00 90 0113                                 HFIC00059                                      Page 3 of&
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 61 of 132

   18. Policy Period                                             (ii) For property in the due course of
      In this Coverage Part, we only cover direct                     transportation, we will not pay for loss or
      physical loss or direct physical damage which                   damage if you impair our rights to recover
      occurs during the policy period stated in the                   damages from any carrier for hire, bailee
      Declarations.                                                   or third party.
   19. Recovered Property                                             However, you may accept bills of lading,
                                                                      receipts or contracts of transportation
      If either you or we recover any property after                  from carriers for hire, which contain a
      loss settlement, that party must give the other                 limitation of value.
      prompt notice. At your option, the property will
                                                           B. YOUR GENERAL DUTIES IN EVENT OF LOSS
      be returned to you. You must then return to
      us the amount we paid to you for the property.          1. In event of loss or damage, you must see that
      We will pay recovery expenses and the                      the following are done:
      expenses to repair the recovered property,                 a. Notify Police
      subject to the applicable Limit of Insurance.                   Notify the police if a law may have been
      You will pay us the amount of all recoveries of                 broken.
      Accounts Receivable you receive for a loss                 b. Notify Us
      paid by us. But any recoveries in excess of
                                                                      Give us prompt notice of the loss or
      the amount we have paid belong to you.
                                                                      damage. Include a description of the
   20. Standard Fire Policy                                           property involved.
      If the Standard Fire Policy (165 Lines) is                      As soon as possible, give us a description
      required by state statute to be attached to this                of how, when and where the loss or
      policy, only the provisions of the Standard Fire                damage occurred.
      Policy that are broader than the provisions                     We will not deny coverage due to your
      contained in this policy shall apply.                           unintentional failure to notify us about the
   21. Transfer of Rights of Recovery Against                         occurrence of loss or damage provided
      Others To Us (Subrogation)                                      notice is give as soon as practicable after
                                                                      you become aware of such loss or damage.
      If any person or organization to whom or for
      whom we make payment under this Coverage                   c. Protect Property
      Part has rights to recover damages from                         Take all reasonable steps to protect the
      another, those rights are transferred to us to                  property from further damage, and keep a
      the extent of our payment. That person or                       record of your expenses necessary to
      organization must do everything necessary to                    protect the Covered Property, for
      secure our rights and must do nothing after                     consideration in the settlement of the
      loss to impair them. But you may waive your                     claim.      This will not increase the
      rights against another party in writing:                        applicable Limit of Insurance. However,
      a.     Prior to a covered loss or damage, or                    we will not pay for any subsequent loss or
                                                                      damage resulting from a cause of loss
      b. After a covered loss only if, at time of loss,               that is not a Covered Cause of Loss.
         that party is one of the following:
                                                                      Also, if feasible, set the damaged property
             (1) Someone insured by this insurance;                   aside and in the best possible order for
          (2) A business firm that you own or                         examination.
               control;                                          d. Take Inventory
          (3) A business firm or individuals, that                    At our request, give us complete
               owns or controls you; or                               inventories     of the damaged          and
          (4) Your tenant.                                            undamaged property. Include quantities,
                                                                      costs, values and amount of loss claimed.
      This written waiver will not restrict your
                                                                 e. Inspect Property, Books and Records
      insurance.
                                                                      As often as may be reasonably required,
      Exceptions:
                                                                      permit us to:
      (i) For their interest in building repair or                    (1) Inspect the damaged and undamaged
          construction, you may not waive your                             property and take samples for testing
          rights to recover damages from architects                        and analysis.
          or engineers except as agreed to in
          writing by US.                                              (2) Examine and make copies of your
                                                                           books      and      records   Including
                                                                           electronic records and data.



Page 4 of6                                           HFIC00060                             Form PC 00 90 0113
             Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 62 of 132

        f. Proof of Loss                                    4.    "Fungus" means any type or form of fungus,
           Send us a signed, sworn proof of loss                  including mold or mildew, and any mycotoxins,
           containing the information we request                  spores, scents or by-products produced or
           during our investigation of your claim.                released by fungi.
           You must do this within 60 days after our        5.    "Money" means:
           request. We will supply you with the                   a. Currency, coins and bank notes; and
            necessary forms.
                                                                  b. Travelers checks, register checks and
      g. Cooperate                                                     money orders held for sale to the public.
           Cooperate with us in the investigation or        6.    "Policy Year'' means the period of time that:
           settlement of the claim.
                                                                  a. Begins with the inception or anniversary
      h. Resumption of Business                                        date of this policy; and
            If you intend to continue in business, you            b. Ends at the expiration or at the next
            must resume all or part of your business                   anniversary date of this policy.
           operations as quickly as possible.
                                                            7.    "Pollutants and Contaminants" means any
   2. Examination Under Oath                                      solid, liquid, gaseous or thermal irritant or
      We may examine any insured under oath,                      contaminant, including smoke, vapor, soot,
      while not in the presence of any other insured              fumes, acids, alkalis, chemical and waste, or
      and at such times as may be reasonably                      any other material which causes or threatens
      required, about any matter relating to this                 to cause physical loss, damage, impurity to
      insurance or the claim, including an insured's              property, unwholesomeness, undesirability,
      books and records.          In the event of an              loss of marketability, loss of use of property or
      examination, an insured's answers must be                   which threatens human health or welfare.
      signed.                                                     Waste includes materials to be recycled,
C. DEFINITIONS                                                    reconditioned or reclaimed.
   1. "Building Glass" means glass that is part of          8.    "Scheduled Premises" means any premises
      the building or structure, including glass                  listed by location address in the Scheduled
      building blocks, skylights, glass doors and                 Premises section of the Property Choice
      windows and their encasement frames, alarm                  Schedule of Premises and Coverage.
      tape, lettering and ornamentation.                    9.    "Securities" means negotiable and non-
      This does not include art glass, half tone                  negotiable       instruments     or     contracts
      screens, lenses, memorial windows, mosaic                   representing either "Money" or other property
      art, rotogravure screens or any stained glass.              and includes:
   2. "Computer Equipment"                includes    the         a. Tokens, tickets, revenue and other
      following equipment:                                             stamps (whether represented by actual
      a. Computer hardware, laptops, Personal                          stamps or unused value in a meter); and
           Digital Assistants,        including    micro-         b. Evidences of debt issued in connection
           processors and related component parts;                     with credit or charge cards, which cards
      b. Peripheral equipment, such as printers                        are not of your own issue;
           and modems;                                            but does not include "Money".
      c. Computer network equipment; and                          Lottery tickets held for sale and Postage
      d. Electronic communications equipment.                     stamps in current usage are not "Securities".
   3. "Electronic data" means:                              10.   "Sinkhole Collapse" means the sudden
                                                                  sinking or collapse of land into underground
      Information, facts or computer programs stored              empty spaces created by the action of water
      as or on, created or used on, or transmitted to or          on limestone or similar rock formations.
      from computer software (including systems and
      applications software), on hard or floppy disks,            This cause of loss does not include:
      CD-ROMs, tapes, drives, cells, data processing              a. The cost of filling sinkholes; or
      devices or any other repositories of computer               b. Sinking or collapse of land into man-made
      software which are used with electronically                      underground cavities.
      controlled equipment. The term computer               11.   "Specified Causes of Loss" means fire;
      programs, referred to in the foregoing description          lightning; explosion; windstorm or hail; smoke;
      of electronic data, means a set of related                  aircraft or vehicles; riot or civil commotion;
      electronic instructions which direct the operations         vandalism; "Sinkhole Collapse"; "Volcanic
      and functions of a computer or device connected             Action"; falling objects; weight of snow, ice or
      to it, which enable the computer or device to               sleet; water damage, "Sprinkler Leakage";
      receive, process, store, retrieve or send data.             "Theft"; or "Building Glass" breakage.

Form PC 00 90 0113                                  HFIC00061                                         Page 5 of6
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 63 of 132

      a.     Falling objects does not include loss or        12. "Sprinkler Leakage" means a leakage or
             damage to:                                          discharge of a substance (except halon) from
             (1) Personal property in the open; or               an Automatic Fire Extinguishing System,
                                                                 including collapse of a tank that is part of the
         (2) The interior of a building or structure,            system.
             or property inside a building or
             structure, unless the roof or an                13. "Stock" means merchandise held in storage
             outside wall orthe building structure is            or for sale, raw materials, and goods in-
             first damaged by a falling object.                  process or finished.
      b. Water damage means:                                 14. "Tenant Improvements and Bettennents"
                                                                 means fixtures, alterations, installations or
             (1) Accidental discharge or leakage of              additions made a part of the Building you
                 water or steam as the direct result of          occupy but do not own; and:
                 the breaking apart or cracking of a
                 plumbing, heating, air conditioning or          a. Made at your expense; or
                 other system or appliance (other than           b. You acquired from the prior tenant at your
                 a sump system including its related                  expense; and
                 equipment and parts), that is located           you cannot legally remove.
                 on the "Scheduled Premises" and
                 contains water or steam; and                    Tenant Improvements and Betterments
                                                                 includes fences, signs, and radio or television
             (2) Accidental discharge or leakage of              towers, antennas and satellite dishes
                 water or waterborne material as the             (including attached equipment).
                 direct result of the breaking apart or
                 cracking of a water or sewer pipe that      15. "Theft" means any act of stealing except as
                 is located off the "Scheduled                   defined in the Property Choice Common
                 Premises" and is part of a municipal            Crime Coverages Form.
                 potable water supply system or              16. ''Valuable Papers" means: Inscribed, printed
                 municipal sanitary sewer system, if             or written documents, manuscripts, patterns or
                 the breakage or cracking is caused by           records including abstracts, books, deeds,
                 wear and tear. But water damage                 drawings, films, maps or mortgages.
                 does not include loss or damage                 ''Valuable Papers" does not mean:
                 otherwise excluded under the terms of
                 the Water Exclusion. Therefore, for             (1) "Money" or "Securities", whether or not in
                 example, there is no coverage under                 current circulation.
                 this policy in the situation in which           (2) Property that cannot be replaced with
                 discharge or leakage of water results               other property of like kind and quality.
                 from the breaking apart or cracking of          (3) Fine Arts or Accounts Receivable.
                 a pipe which was caused by or related
                 to weather-induced flooding, even if            (4) "Electronic data".
                 wear and tear contributed to the            17. ''Volcanic Action" means direct loss or
                 breakage or cracking. As another                damage resulting from the eruption of a
                 example, and also in accordance with            volcano when the loss or damage is caused
                 the terms of the Water Exclusion,               by:
                 there is no coverage for loss or
                                                                 a. Airborne volcanic blast or airborne shock
                 damage caused by or related to
                                                                     waves;
                 weather-induced       flooding     which
                 follows or is exacerbated by pipe               b. Ash, dust or particulate matter; or
                 breakage or cracking attributable to            c. Lava flow.
                 wear and tear. To the extent that
                                                                 All volcanic eruptions that occur within any
                 accidental discharge or leakage of
                                                                 168-hour period will constitute a single
                 water falls within the criteria set forth
                                                                 occurrence.
                 in b.(1) or b.(2) of this definition of
                 "specified causes of loss," such water          Volcanic action does not include the cost to
                 is not subject to the provisions of the         remove ash, dust or particulate matter that
                 Water Exclusion which preclude                  does not cause direct physical loss or damage
                 coverage for surface water or water             to property.
                 under the surface of the ground.




Page 6 of6                                          HFIC00062                             Form PC 00 90 01 13
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 64 of 132




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             CAP ON LOSSES FROM CERTIFIED ACTS OF
                         TERRORISM

This endorsement modifies insurance provided under the following :
   PROPERTY CHOICE COVERAGE PART


A. Disclosure Of Federal Share Of Terrorism                      2. The act results in damage within the United
   Losses                                                           States, or outside the United States in the case
   The United States Department of the Treasury will                of certain air carriers or vessels or the
   rei mburse insurers for a portion of such insured                premises of a United States mission ; and
   losses as indicated in the table below that exceeds           3. The act is a violent act or an act that is
   the applicable insurer deductible:                               dangerous to human life, property or
      Calendar Year              Federal Share of                   infrastructure and is committed by an individual
                                 Terrorism Losses                   or individuals as part of an effort to coerce the
                                                                    civilian population of the United States or to
      2015                        85%                               influence the policy or affect the conduct of the
      2016                        84%                               United States Government by coercion .
      2017                        83%                            If aggregate insured losses attributable to "certified
                                                                 acts of terrorism" under TRIA exceed $100 billion
      2018                        82%
                                                                 in a calendar year and we have met , or will meet,
      2019                        81%                            our insurer deductible under TRIA we shall not be
      2020 or later               80%                            liable for the payment of any portion of the amount
                                                                 of such losses that exceeds $100 billion . In such
   However, if aggregate insured losses attributable             case, your coverage for terrorism losses may be
   to "certified acts of terrorism" under the federal            reduced on a pro-rata basis in accordance with
   Terrorism Risk Insurance Act, as amended (TRIA)               procedures established by the Treasury, based on
   exceed $100 billion in a calendar year, the                   its estimates of aggregate industry losses and our
   Treasury shall not make any payment for any                   estimate that we will exceed our insurer deductible.
   portion of the amount of such losses that exceeds             In accordance with Treasury procedures, amounts
   $100 billion. The United States Government has                paid for losses may be subject to further
   not charged any premium for their participation in            adjustments based on differences between actual
   coveri ng terrorism losses.                                   losses and estimates .
8. Cap On Insurer Liability For Terrorism Losses             C. Application Of Other Exclusions
   A "certified act of terrorism" means an act that is           The terms and limitations of any terrorism
   certified by the Secretary of the Treasury, in                exclusion , the inapplicability or omission of a
   accordance with the provisions of the federal                 terrorism exclusion , or the inclusion of Terrorism
   Terrorism Risk Insurance Act , to be an act of                coverage, do not serve to create coverage for any
   terrorism under TRIA. The criteria contained in               loss which would otherwise be excluded under this
   TRIA for a "certified act of terrorism" include the           Coverage Part or Policy, such as losses excluded
   following :                                                   by the Nuclear Hazard Exclusion and the War And
   1. The act results in insured losses in excess of             Military Action Exclusion .
      $5 million in the aggregate, attributable to all
      types of insurance subject to TRIA; and




Form IH 09 74 01 15                                                                                        Page 1 of 1
                                              © 2015, The Hartford
                                                  HFIC00063
              (Includes copyrighted material of Insurance Services Office , Inc., with its permission .)
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 65 of 132
                                                                                           PROPERTY CHOICE


                                                                                                X
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PROPERTY CHOICE SPECIAL BUSINESS INCOME - ADDITIONAL
                            COVERAGES
This endorsement modifies insurance under the followi ng:
PROPERTY CHOICE SPECIAL BUSINESS INCOME COVERAGE FORM
SUMMARY of COVERAGE LIMITS and INDEX
This is a summary of the limits of insurance and coverages provided by this endorsement.
No coverage is provided by this summary.
Item     PROPERTY CHOICE SPECIAL BUSINESS INCOME                              LIMIT OF INSURANCE       Starts on
 No.     COVERAGE FORM - ADDITIONAL COVERAGES :                                  (Apply in any one       Page
                                                                                occurrence unless         No.
                                                                                 otherwise noted)
  1.     BUSINESS TRAVEL:                                                   Included in Special            2
                                                                            Business Income Limit
                                                                            of Insurance.
  2.     CIVIL AUTHORITY                                                    30 Days.                       2
         (72 HOUR WAITING PERIOD APPLIES):
  3.     DEPENDENT PROPERTIES                                               $100,000. From All             2
         INCLUDING WORLDWIDE COVERAGE TERRITORY                             Dependent Properties.
         (72 HOUR WAITING PERIOD APPLIES):
  4.     SECONDARY DEPENDENCIES - CONTRIBUTING AND                          Included in Dependent          3
         RECIPIENT LOCATIONS                                                Properties Limit of
                                                                            Insurance.
  5.     EXTENDED INCOME (180 DAYS):                                        Included in Special            4
                                                                            Business Income Limit
                                                                            of Insurance.
  6.     FUNGUS, WET ROT, DRY ROT, BACTERIA AND VIRUS -                     Actual Loss Sustained          5
         LIMITED COVERAGE:                                                  for 30 Days.
  7.     FUTURE EARNINGS:                                                   Included in Special            5
                                                                            Business Income Limit
                                                                            of Insurance.
  8.     INGRESS AND EGRESS                                                 $50,000.                       5
         (24 HOUR WAITING PERIOD APPLIES):
  9.     LESSOR'S TENANT MOVE BACK EXPENSE:                                 $10,000.                       6
 10.     MACHINERY TESTING AND TRAINING:                                    Included in Special            6
                                                                            Business Income Limit
                                                                            of Insurance.
 11 .    NEWLY ACQUIRED PREMISES:                                           Included in Special            6
                                                                            Business Income Limit
                                                                            of Insurance.
 12.     ORDINANCE OR LAW COVERAGE                                          Included in Special            6
         (INCREASED PERIOD OF RESTORATION):                                 Business Income Limit
                                                                            of Insurance.
 13.     POLLUTANTS AND CONTAMINANTS CLEANUP:                               $25,000. In any one            7
                                                                            "Policy Year".
 14.     SEWER AND DRAIN BACKUP:                                            Included in Special            7
                                                                            Business Income Limit
                                                                            of Insurance.
 15.     TRANSIT:                                                           $100,000.                      7

Form PC 26 02 0113                                                                                  Page 1 of 9
                                                HFIC00064
                                             © 2013 , The Hartford
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 66 of 132

 16.    UNNAMED PREMISES:                                                     $100,000.                       8
        UNNAMED PREMISES: AT ANY ONE INSTALLATION:                            Included in Special             8
                                                                              Business Income Limit
                                                                              of Insurance.
        UNNAMED PREMISES: AT ANY ONE EXHIBITION:                              Included in Special             8
                                                                              Business Income Limit
                                                                              of Insurance.
 17.    UTILITY SERVICE INTERRUPTION                                                                          8
       (24 HOUR WAITING PERIOD APPLIES):                                   $25,000.
 18.    WEB SITE AND INTERNET SERVICES                                      Lesser of Actual Loss             9
        (12 HOUR WAITING PERIOD APPLIES):                                  Sustained for 30 days
                                                                            or $100,000.
For Insurance that may apply to a Specific Scheduled Premises see: Property Choice - Scheduled Premises.

A. ADDITIONAL COVERAGES - The following                                  (1) When access is permitted to your
   Additional Coverages are added to the Property                            "Scheduled Premises"; or
   Choice Special Business Income Coverage                               (2) 30 consecutive days after the order
   Form unless otherwise indicated in the Property                           of the civil authority.
   Choice Schedule of Premises and Coverage or
   by endorsement to this policy:                                    c. The coverage for Extra Expense will
                                                                         begin immediately after the order of a
   1. Business Travel                                                    civil authority and coverage will end at
       a.    We will pay for the actual loss of                          the earlier of:
             Business Income and the actual,                             (1) When access is permitted to your
             necessary and        reasonable    Extra                         "Scheduled Premises"; or
             Expenses your incur due to direct
             physical loss or direct physical damage                     (2) 30 consecutive days after the order
             by a Covered Cause of Loss to Your                               of the civil authority.
             Business Personal Property including                    This Additional Coverage is included within
             Sales Representative Samples while in                   the Special Business Income Limit of
             the custody of:                                         Insurance.
             (1) Your sales representatives; or                   3. Dependent Properties
             (2) Any officer, employee or yourself;                  a. We will pay for the actual loss of
          while traveling on authorized company                          Business Income you sustain and the
          business.                                                      actual, necessary and reasonable Extra
                                                                         Expense you incur due to the necessary
       b. This Additional Coverage is Included                           suspension of your operations during the
          within the Special Business Income Limit                       Period of Restoration. The suspension
          of Insurance.                                                  must be caused by direct physical loss
   2. Civil Authority                                                    of or direct physical damage to a
       a. This insurance is extended to apply to the                     Dependent Property caused by or
          actual loss of Business Income you                             resulting from a Covered Cause of Loss.
          sustain and the actual, necessary and                          However, coverage under this Additional
          reasonable Extra Expense you incur                             Coverage does not apply when the only
          when access to your "Scheduled                                 loss to a Dependent Property is loss or
          Premises" is specifically prohibited by                        damage to "Electronic Data", including
          order of a civil authority as the direct                       destruction or corruption of "Electronic
          result of a Covered Cause of Loss to                           Data". If the Dependent Property
          property in the immediate area of your                         sustains loss or damage to "Electronic
          "Scheduled Premises".                                          Data" and other property, coverage
                                                                         under this endorsement will not continue
       b. The coverage for Business Income will                          once the other property is repaired,
          begin after a Waiting Period of 72 hours                       rebuilt or replaced. The term "Electronic
          (unless a different Waiting Period is                          Data" has the meaning set forth in the
          either shown in the Property Choice                            Coverage        Form      to which   this
          Schedule of Premises and Coverage or                           endorsement applies.
          is shown by endorsement) after the
          order of a civil authority and coverage                     b. Period of Restoration, with respect to
          will end at the earlier of:                                    dependent property means the period of
                                                                         time that:


Page 2 of9                                            HFIC00065                             Form PC 26 02 0113
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 67 of 132

          (1) Begins 72 hours (unless a different                  (3) Manufacture products for delivery to
              Waiting Period is either shown in the                    your customers under contract of
              Property Choice       Schedule      of                   sale (Manufacturing Location); or
              Premises and Coverage or is shown                    (4) Attract customers to your business
              by endorsement) after the time of                        premises (Leader Locations).
              the Covered Cause of Loss
                                                                d. With respect to the coverage provided
              occurred for Business Income
                                                                   under     this  provision   (Dependent
              Coverage;
                                                                   Properties), the Coverage Territory
          (2) Begins immediately after the time of                 General Condition found in the Property
              the Covered Cause of Loss for Extra                  Choice Conditions and Definitions form
              Expense Coverage;                                    does not apply.
         (3) Ends on the earlier of:                            e. The most we will pay for the sum of all
             (a) the date when the property at                     actual loss of Business Income and
                   the premises of the Dependent                   actual, necessary and reasonable Extra
                   Property should be repaired,                    Expense you incur in any one
                   rebuilt     or  replaced     with               occurrence regardless of the types or
                   reasonable speed and similar                    number of Dependent Properties
                   quality; or                                     involved in any one occurrence under
              (b) when the applicable limit of                     this Additional Coverage is $100,000.
                   insurance is exhausted.                         This is an additional amount of
                                                                   insurance.
         Period of Restoration does not include
         any increased peliod required due to the            4. Secondary Dependencies - Contributing
         enforcement of or compliance with any                  and Recipient Locations
         ordinance or law that:                                 a. We will pay for the actual loss of
         (1) Regulates the construction, use or                    Business Income you sustain due to the
              repair, or requires the tearing down,                necessary      suspension      of     your
              of any property; or                                  operations during the Peliod of
                                                                   Restoration. The suspension must be
         (2) Requires any insured or others to
                                                                   caused by direct physical loss of or
             test for, monitor, clean up, remove,
                                                                   direct physical damage to property at a
              contain, treat, detoxify or neutralize,
                                                                   secondary contributing location or at a
              or in any way respond to or assess
                                                                   secondary recipient location, caused by
             the effects of "pollutants".
                                                                   or resulting from a Covered Cause of
         The expiration date of this policy will not               Loss, which in tum results in partial or
         cut short the Period of Restoration.                      complete interruption of the matelials or
      c. Dependent Properties means property at                    services provided to you by a dependent
         premises owned and operated by others                     property, thereby resulting in the
         that you depend on to:                                    suspension of your operations.
         (1) Deliver materials or services to you,              b. This Additional Coverage does not apply
              or to others for your account                        when the only loss at the secondary
             (Contributing Location);                              contributing location or secondary
              But any property which delivers any                  recipient location is loss or damage to
              of the following services is not a                   "Electronic Data", including destruction
             Contributing Location with respect to                 or corruption of "Electronic Data". If the
              such services:                                       secondary contributing location or
                                                                   secondary recipient location sustains
             (a) Water supply services;
                                                                   loss or damage to "Electronic Data" and
              (b) Power supply services; or                        other property, coverage under this
             (c) Wastewater removal services;                      endorsement will not continue once the
                   or                                              other property is repaired, rebuilt or
              (d) Communication supply services,                   replaced. The term "Electronic Data" has
                   including services relating to                  the meaning set forth in the Coverage
                   internet access or access to any                Part to which this provision applies.
                   electronic network;                          c. With respect to a suspension of your
         (2) Accept your products or services                      operations covered under this provision,
             (Recipient Location);                                 the maximum amount payable is the
                                                                   Limit of Insurance applicable to
                                                                   Dependent Properties. This provision,


Form PC 26 02 0113                               HFIC00066                                       Page 3 of9
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 68 of 132

             does not increase the Limit Of Insurance           5. Extended Income
             for Dependent Properties, as any                      a.   If the necessary suspension of your
             amount payable under this provision is                     operations (applies to all operations
             considered part of, not in addition to,                    except       educational   institutional
             such Dependent Properties Limit of                         operations)    produces  a Business
             Insurance, even if the suspension of                       Income loss payable under this policy,
             your operations is caused by direct                        we will pay for the actual loss of
             physical loss of or damage to dependent                    Business Income you incur during the
             property and property at one or more                       period that:
             secondary contributing locations or
             secondary recipient locations.                             (1) Begins on the date property (except
                                                                            "Stock"    you     have     finished
      d. Secondary contributing location is an                              manufacturing) is actually repaired,
         entity which:                                                      rebuilt or replaced and business
             (1) Is not owned or operated by          a                     operations are resumed; and
                 Contributing Location; and                             (2) Ends on the ear1ier of:
         (2) Delivers materials or services to a                            (a) The date you could restore your
              Contributing Location, which in turn                              business     operations,   with
              are used by that Contributing                                     reasonable speed, to the level
              Location in providing materials or                                which would generate the
              services to you.                                                  Business Income amount that
         A road, bridge, tunnel, waterway, airfield,                            would have existed if no direct
         pipeline or any other similar area or                                  physical loss or direct physical
         structure is not a secondary contributing                              damage had occurred; or
         location.                                                          (b) 180 days that immediately
      e. Any property which delivers any of the                                 follows after the date determined
         following services is not a secondary                                  in a. (1) above.
         contributing location with respect to such
                                                                   b. As respects educational operations, the
         services:
                                                                      following applies:
         (1) Water supply services;
                                                                      In the event of a covered Business
             (2) Power supply services;                               Income loss, we will pay for the actual
             (3) Wastewater removal services; or                      loss of Business Income you sustain
                                                                      during the school term following the date
             (4) Communication supply services,                       the property is actually repaired, rebuilt
                 including services relating to Internet              or replaced, if that date is 60 days or
                 access or access to any electronic                   less before the scheduled opening of the
                 network.                                             next school term.
      f.     Secondary recipient location is an entity             c. However, Extended Business Income
             which:                                                   does not apply to loss of Business
             (1) Is not owned or operated by a                        Income incurred as a result of
                 Recipient Location; and                              unfavorable business conditions caused
         (2) Accepts materials or services from a                     by the impact of the Covered Cause of
             Recipient Location, which in tum                         Loss in the area where the insured
             accepts your materials or services.                      premises are located.
         A road, bridge, tunnel, waterway, airfield,               d. Loss of Business Income must be
         pipeline or any other similar area or                          caused by direct physical loss or direct
         structure is not a secondary recipient                         physical damage at the insureds
         location.                                                      premises caused by or resulting from a
                                                                        Covered Cause of Loss.
      g. With respect to the coverage provided
         under     this    provision   (Secondary                  e. This Additional Coverage is included
         Dependencies           Contributing and                      within the Special Business Income Limit
         Recipient Locations), the Coverage                           of Insurance.
         Territory General Condition found in the
         Property     Choice     Conditions     and
         Definitions form does not apply.




Page 4 of9                                          HFIC00067                              Form PC 26 02 0113
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 69 of 132

   6.   "Fungus", Wet Rot, Dry Rot, Bacteria and               7. Future Earnings
        Virus - Limited Coverage                                  a. In the event of a covered Business
        a. The coverage described below only                           Income loss at "Scheduled Premises",
            applies when the "fungus", wet rot, dry                    we will pay for the actual loss of
            rot, bacteria or virus is the result of one                Business Income you subsequently and
            or more of the following causes that                       necessarily sustain after the Period of
            occurs during the policy period and only                   Restoration and the Extended Income
            if all reasonable means were used to                       period ends and that the actual loss in
            save and preserve the property from                        Business Income is directly attributable
            further damage at the time of and after                    to the Covered Cause of Loss
            that occurrence:                                           occurrence.
            (1) A "specified cause of loss" other                 b. However, Future Earnings does not
                 than fire or lightning;                             apply to loss of Business Income
            (2) Equipment breakdown accident                         incurred as a result of unfavorable
                occurs to Equipment Breakdown                        business conditions caused by the
                Property, if Equipment Breakdown                     impact of the Covered Cause of Loss in
                applies to the effected premises; or                 the area where the insured premises are
                                                                     located.
           (3) Flood, if the Causes of Loss - Flood
               endorsement applies to the effected                c. This coverage will apply to the actual
               premises.                                             loss of business income you sustain
                                                                     within 2 years from the date the Covered
        b. The following applies only if Business
                                                                     Cause of Loss occurred.
           Income and/or Extra Expense coverage
           applies to the "Scheduled Premises" and                d. This Additional Coverage is included
           only if the necessary interruption of your                within the Special Business Income Limit
           business operations satisfies all terms                   of Insurance.
           and conditions of this Coverage Part.               8. Ingress or Egress
            (1) If the loss which results in "fungus",            a.   This insurance is extended to apply to
                wet rot, dry rot, bacteria or virus                    the actual loss of Business Income you
                does not in itself necessitate a                       sustain when ingress or egress to your
                necessary inte1TUption of your                         "Scheduled Premises" is specifically
                business operations, but such                          prohibited as the direct result of a
                inte1TUption is necessary due to loss                  Covered Cause of Loss to property at
                or damage to property caused by                        premises that is contiguous to your
                "fungus", wet rot, dry rot, bacteria or                "Scheduled Premises".
                virus, then our payment under
                                                                  b. Coverage for Business Income will begin
                Business Income and/or Extra
                                                                     after a Waiting Period of 24 hours
                Expense is limited to the amount of
                                                                     (unless a different Waiting Period
                loss and/or expense sustained in a
                                                                     applicable to this Additional Coverage is
                period of not more than 30 days.
                                                                     shown by endorsement) after the time of
                The days need not be consecutive.
                                                                     the Covered Cause of Loss and will end
            (2) If a covered necessary inte1TUption                  at the earlier of:
                of your business operations was
                                                                       (1) When ingress or egress is permitted
                caused by loss or damage other
                                                                           to or from your "Scheduled
                than "fungus", wet rot, dry rot,
                                                                           Premises"; or
                bacteria or virus prolongs the Period
                of Restoration, we will pay for loss                   (2) 30 consecutive days.
                and/or expense sustained during the               c. This Additional Coverage does not apply
                delay (regardless of when such                         if:
                delay occurs during the Period of
                                                                       (1) The direct physical loss or direct
                Restoration), but such coverage is
                                                                           physical damage is caused by or
                limited to 30 days in total. The days
                                                                           results from flood or earthquake
                need not be consecutive.
                                                                           even if flood or earthquake are
            (3) This Additional Coverage is included                       Covered Causes of Loss; or
                within the Special Business Income
                                                                       (2) The ingress to or egress from your
                Limit of Insurance.
                                                                           "Scheduled Premises" is prohibited
                                                                           by civil authority.



Form PC 26 02 0113                                 HFIC00068                                       Page 5 of9
             Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 70 of 132

        d. The most we will pay for loss in any one                    direct physical loss or direct physical
           occurrence    under    this    Additional                   damage caused by or resulting from a
           Coverage is $50,000. This Additional                        Covered Cause of Loss to Newly
           Coverage is Included within the Special                     Acquired Premises. Newly Acquired
           Business Income Limit of Insurance.                         Premises means premises you acquire,
   9.   Lessor's Tenant Move Back Expenses                             purchase or lease after the inception of
                                                                       this policy, but does not include:
        a.   In the event that your tenants must
                                                                       (1) Any premises acquired through any
             temporarily vacate the covered Building
             property at "Scheduled Premises" due to                       foreclosure process;
             untenantability caused by direct physical                 (2) Any premises of others where you
             loss or direct physical damage by a                           are temporarily working, such as
             Covered Cause of Loss to the covered                          installing property or performing
             Building, we will pay for the following                       maintenance or service work; or
             expenses you actually incur to move                       (3) Any premises covered by any other
             those tenants back into your covered                          part of this Coverage Form.
             Building. We will only pay for the
             following expenses:                                  b. Insurance for each Newly Acquired
                                                                     Premises will end when any of the
             (1) Packing, transporting and unpacking                 following first occurs, but will not cut
                 the tenants' Business Personal                      short the Period of Restoration:
                 Property, including the cost of
                 insuring the move back and any                      (1) This policy expires;
                 necessary assembly or setup of                        (2) 180 days expire after you acquire
                 furniture and equipment, and                              the property;
             (2) The net cost to re-establish the                      (3) You report values to us: or
                 tenants'   utility and    telephone                   (4) The property is more specifically
                 services, after any refunds due the                       insured.
                 tenants.
                                                                       We will charge you additional premium
        b. We will only pay for these expenses that                    from the date you acquire the premises.
           you actually incur within 60 days from
           the date that the damaged building has                 c. This Additional Coverage is included
           been repaired or rebuilt and if needed a                    within the Special Business Income Limit
           certificate of occupancy has been                           of Insurance.
           granted.                                            12. Ordinance or Law - Increased Period of
        c.   The most we will pay the sum in any one              Restoration
             occurrence of covered loss under this                a.   If a Covered Cause of Loss occurs to
             Additional Coverage is $10,000. This is                   property at "Scheduled Premises",
             an additional amount of insurance.                        coverage is extended to include the
   10. Machinery Testing and Training                                  amount of the actual loss of Business
                                                                       Income and the actual, necessary and
        In the event it was necessary to replace
                                                                       reasonable Extra Expense you incur
        machinery damaged by a Covered Cause of                        during    the   increased     period of
        Loss, we will extend the Period of
                                                                       suspension of operations caused by or
        Restoration to include:                                        resulting from a requirement to comply
        a.   The additional time to        test   that                 with any ordinance or law that:
             replacement machinery; and                                (1) Regulates the construction or repair
        b. The additional time to train employees                          of buildings, or establishes zoning or
           on the differences in operating the                             land use requirements at the insured
           damaged      machinery      and    the                          premises;
           replacement machinery.                                      (2) Requires the demolition of parts of
        This Additional Coverage is included within                        the same property not damaged by
        the Special Business Income Limit of                               a Covered Cause of Loss; and
        Insurance.
                                                                       (3) Is in force at the time of loss.
   11. Newly Acquired Premises
        a.   We will pay for the actual loss of
             Business Income you sustain due to




Page 6 of9                                         HFIC00069                               Form PC 26 02 0113
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 71 of 132

      b. Coverage is not extended under this                      loss of or direct physical damage to
         Additional Coverage to include loss                      property at "Scheduled Premises",
         caused by or resulting from the                          Newly Acquired Premises and Unnamed
         enforcement of or compliance with any                    Premises caused by or resulting from
         ordinance or law:                                        water that backs up from a sewer or
         (1) Which requires the demolition,                       drain.
              repair, replacement, reconstruction,             b. This Additional Coverage is included
              remodeling      or remediation      of              within the Special Business Income Limit
              property due to the presence,                       of Insurance.
              growth, proliferation, spread or any             c. THIS IS NOT FLOOD INSURANCE.
              activity of "fungus", wet or dry rot,
              bacteria or virus; or                                This Additional Coverage does not apply
                                                                   to loss or damage caused by or resulting
         (2) Which requires any Insured or                         from Flood regardless of the proximity of
              others to test for, monitor, clean up,               the back-up or overflow to such
              remove, contain, treat, detoxify or                  conditions.
              neutralize, or in any way respond to
              or assess the effects of "Pollutants                 Flood as used in this provision means:
              and Contaminants", "fungus", wet or                  (1) Surface water, waves, tidal water,
              dry rot, bacteria or virus.                              tidal waves, tsunamis, or overflow of
      c. Period of Restoration is revised to                           any natural or man made body of
         include any increased period required to                      water from its boundaries, all
         repair or reconstruct the property to                         whether driven by wind or not; or
         comply with the minimum standards of                      (2) Mudslide or mudflow, meaning a
         any ordinance or law, in force at the time                    river or flow of liquid mud directly or
         of loss that regulates the construction or                    indirectly caused by flooding or the
         repair, or requires the tearing down of                       accumulation of water under the
         any property.                                                 ground.
      d. This Additional Coverage is included                      (3) Water under the ground surface
         within the Special Business Income Limit                         pressing on, or flowing or seeping
         of Insurance.                                                    through:
   13. "Pollutants and Contaminants" Clean Up                             (a) Foundations, walls,    floors   or
      a.  This insurance is extended to apply to                              paved surfaces;
          the actual loss of Business Income you                          (b) Basements, whether paved or
          sustain and the actual, necessary and                               not; or
          reasonable Extra Expense you incur if
          business operations are interrupted due                         (c) Doors,    windows or other
          to the enforcement of any ordinance or                              openings.
          law that requires you to extract                         (4) Flood includes water or other
          "Pollutants and Contaminants" from land                      material that backs up or overflows
          or water at "Scheduled Premises"                             from any sewer or septic tank or
          caused by or resulting from a Covered                        drain, if such back-up is caused by
          Cause of Loss that occurs during the                         any of the conditions in (1) or (3)
          policy period.                                               above regardless of the proximity of
       b. Such loss must be reported to us in                          the back-up to such conditions.
          writing within 180 days of the date on                   (5) All flooding in a continuous or
          which the Covered Cause of Loss                              protracted event will constitute a
          occurs.                                                      single flood.
       c. The most we will pay for the sum of all           15. Transit
          Business Income and Extra Expense in
          any one "Policy Year" under this                     a. This insurance is extended to apply to
          Additional Coverage is $25,000. This is                  the actual loss of Business Income you
          an additional amount of insurance.                       sustain and the actual, necessary and
                                                                   reasonable Extra Expense you incur
   14. Sewer and Drain Backup                                      caused by direct physical loss of or
       a. We will pay for the actual loss of                       direct physical damage to the following
          Business Income you sustain and the                      property while in the due course of
          actual, necessary and reasonable Extra                   transit:
          Expense you incur due to direct physical



Form PC 26 02 0113                              HFIC00070                                           Page 7 of9
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 72 of 132

              (1) Your Business Personal Property;                    c. The most we will pay for the actual loss
                  and                                                      of Business Income you sustain and the
              (2) Business Personal Property owned                         actual, necessary and reasonable Extra
                  by others.                                               Expense you incur in any one
                                                                           occurrence       under this        Additional
       b. This Coverage will continue to apply to                          Coverage at all unnamed premises other
          such property in the due course of                               than at any one installation or at any one
          transit,   after    the      expiration     or                   exhibition is $100,000.
          cancellation of this policy, until arrival at
                                                                      d. The most we will pay for the actual loss
          and accepted         by an authorized
                                                                           of Business Income you sustain and the
          representative       at     the      invoiced
                                                                           actual, necessary and reasonable Extra
          destination, but for no longer than 30
                                                                           Expense you incur in any one
          days after the date of the shipment
                                                                           occurrence       under this        Additional
          origination, but this will not cut short the
                                                                           Coverage at any one installation is the
          Period of Restoration.
                                                                           limit of insurance applicable to Special
       c. You must retain accurate records of all                          Business Income. This is included in the
              shipments of Covered Property for one                        Special Business Income Limit of
              year.                                                        Insurance.
       d. The most we will pay for the sum of all                     e. The most we will pay for the actual loss of
          Business Income and Extra Expense in                             Business Income you sustain and the
          any one occurrence under this Additional                         actual, necessary and reasonable Extra
          Coverage is $100,000. This is an                                 Expense you incur in any one occurrence
          additional amount of insurance.                                  under this Additional Coverage at any one
   16. Unnamed Premises                                                    exhibition is the limit of insurance
                                                                           applicable to Special Business Income
       a.     This insurance is extended to apply to                       Limit. This is included in the Special
              the actual loss of Business Income you                       Business Income Limit of Insurance.
              sustain and the actual, necessary and
              reasonable Extra Expense you incur                  17. Utility Service Interruption
              caused by direct physical loss of or                    a. This insurance is extended to apply to the
              direct physical damage by a Covered                          actual loss of Business Income you sustain
              Cause of Loss to Property while at:                          and the actual, necessary and reasonable
              (1) Premises that you own, lease, or                         Extra Expense you incur at "Scheduled
                  occupy other than at a "Scheduled                        Premises", "Newly Acquired Premises"
                  Premises";                                               and Unnamed Premises caused by the
                                                                           interruption of specific services.
              (2) Premises not described in the
                                                                          The interruption must result from direct
                  Property Choice       Schedule  of
                                                                           physical loss or direct physical damage
                  Premises and Coverages, which you
                                                                           by a Covered Cause of Loss to property
                  do not own, lease or occupy;
                                                                           outside the insured premises boundary
              (3) Premises where you are temporarily                       and which provides the following
                  performing     work      or  installing                  services:
                  Business Personal Property and                           (1) Water Supply Property, meaning the
                  your insurable interest continues                             following types of property supplying
                  until the installation is accepted by                         water to the described premises:
                  the customer.
                                                                                (a) Pumping stations; and
       b. Unnamed Premises does not include
              any:
                                                                                (b) Water mains.

              (1) Premises or property covered under
                                                                          (2) Wastewater Removal            Property,
                  any other coverage of this Coverage                         meaning a utility system for
                                                                              removing wastewater and sewage
                  Form;
                                                                              from the described premises, other
              (2) Waste disposal or transfer sites;                           than a system designed primarily for
              (3) Intermediate site while in the due                          draining storm water. The utility
                  course of transit; or                                       property includes sewer mains,
                                                                              pumping stations and             similar
              (4) Premises of a Web Site or Internet
                                                                              equipment for moving the effluent to
                  Services provider.
                                                                              a holding, treatment or disposal
                                                                              facility, and includes such facilities.



Page 8 of 9                                           HFIC00071                                Form PC 26 02 0113
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 73 of 132

               Coverage under this endorsement               18. Web Site and Internet Services
               does not apply to interruption in                a. This insurance is extended to apply to
               service caused by or resulting from                 the actual loss of Business Income you
               a discharge of water or sewage due                  sustain and the actual necessary and
               to heavy rainfall or flooding.                      reasonable Extra Expense you incur
           (3) Communication Supply Property,                      caused by direct physical loss or direct
               meaning        property     supplying               physical damage by a Covered Cause of
               communication services, including                   Loss to property that you depend on for
               telephone, radio, microwave or                      Website and Internet Services.
               television services, to the described               Website and Internet Services means:
               premises, such as:
                                                                   (1) Internet access, e-mail, web hosting
               (a) Communication       transmission                    and application software services at
                   lines, including optic fiber                        the premises of others, or
                   transmission lines;
                                                                    (2) Router     infrastructure   services,
               (b) Coaxial cables; and                                  including cable and wireless, located
               (c) Microwave radio relays except                        outside your premises boundary.
                   satellites.                                  b. We will not pay for any Business Income
           (4) Power Supply Property, meaning the                  loss under this Coverage that you
               following types of property supplying               sustain during the 12 hours (unless a
               electricity, steam or gas to the                    different Waiting Period for this
               described premises:                                 Coverage is indicated in the Property
               (a) Utility generating plants;                      Choice Schedule of Premises or
                                                                   Coverages or by endorsement) that
               (b) Switching stations;                             immediately follow the time when you
               (c) Substations;                                    first discovered the Covered Cause of
               (d) Transformers; and                               Loss. This Waiting Period does not
                                                                   apply to Extra Expense.
               (e) Transmission lines.
                                                                c. The most we will pay for the actual loss
      b. As used in this endorsement, the term                     of Business Income or necessary and
         transmission lines includes all lines                     reasonable Extra Expense in any one
         which serve to transmit communication                     occurrence      under this     Additional
         service or power, including lines which                   Coverage is the lesser of:
         may be identified as distribution lines.
                                                                   (1) The amount of the actual loss of
      c. This Additional Coverage does not                             Business Income you sustain during
         include any loss or damage due to                             the 30 day period immediately
         temperature change or spoilage.                               following the Waiting Period and the
      d. This Additional Coverage does not apply                       necessary and reasonable Extra
         to the Dependent Properties Additional                        Expense you incur when you first
         Coverage.                                                     discovered the Covered Cause of
                                                                       Loss (during the Waiting Period) and
      e.   We will not pay for Business Income
                                                                       for a 30 day period immediately
           loss you sustain during the 24 hours
                                                                       following the Waiting Period; or
           (unless a different Waiting Period is
           either shown in the Property Choice                     (2) $100,000.
           Schedule of Premises and Coverage or                 d. With respect to Web Sites, this
           is shown by endorsement) that                           coverage applies only if you have a
           immediately follow after the Covered                    back-up copy of your Web Page stored
           Cause of Loss. This Waiting Period                      at a location other than the site of the
           does not apply to Extra Expense.                        Web Site vendor.
      f.   The most we will pay for the sum of all              e. This is an additional amount of
           actual loss of Business Income and the                  insurance.
           actual, necessary and reasonable Extra
           Expense you incur in any one
           occurrence     under this     Additional
           Coverage is $25,000. This is an
           additional amount of insurance.




Form PC 26 02 0113                               HFIC00072                                        Page 9 of9
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 74 of 132
                                                                                               PROPERTY CHOICE




                   PROPERTY CHOICE COVERAGE FORM
                                                   (PROPERTY)

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Property Choice
Declarations. The words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Form PC 00 90
PROPERTY CHOICE CONDITIONS AND DEFINITIONS for definitions.

A. COVERAGE                                                              (8) Materials, equipment and supplies,
    We will pay for direct physical loss of or direct                        used in the construction, alteration or
    physical damage to the following types of Covered                        repair of buildings;
    Property caused by or resulting from a Covered                       (9) Radio or television towers, antennas
    Cause of Loss. Covered Property, as used in this                         and      satellite   dishes   (including
    Coverage Part, means the type of property                                attachments), fences, signs and other
    described in this Section, A.1. Covered Property                         outdoor fixtures;
    for which a Limit of Insurance and a premises                        (10)Appliances used for refrigerating,
    address is shown in the Property Choice -                                ventilating, cooking, dishwashing or
    Schedule of Premises and Coverages.                                      laundering;
    1. Covered Property                                                  (11)Property owned by you for the
        a. Building means buildings or structures                            maintenance or service of the building
           that:                                                             or its premises, including fire
                                                                             extinguishing      equipment,     alarm,
            (1) You own; or                                                  communication         and    monitoring
            (2) Are responsible for insuring.                                systems, and lawn maintenance or
            Building also includes:                                          snow removal equipment;
            (1) Buildings or structures in the course                    (12)Retaining walls attached to buildings;
                of construction;                                         (13)Swimming pools whether or not
            (2) Alterations, repairs or additions to the                     attached to the building;
                building;                                                (14)Appurtenant structures whether or not
                                                                             attached to the building;
            (3) Foundations;
                                                                         (15)Electronic car charging stations;
            (4) Underground pipes, flues or drains
                necessary for the service of the                         (16)Solar panels attached to the building;
                building;                                                (17)Walks, roadways, patios or other
            (5) Excavations, grading, backfilling or                         paved surfaces at a "Scheduled
                                                                             Premises".
                filling that are necessary to repair,
                rebuild or replace the building or its                b. Business Personal Property
                foundation;                                              (1) Business Personal Property means:
            (6) Permanently installed machinery and                          (a) All of Your Business Personal
                equipment;                                                       Property owned by your business;
            (7) Awnings, "Building Glass" and floor                              and
                coverings;                                                   (b) Business       Personal     Property
                                                                                 owned by others, that is in your




Form PC 00 10 01 13                                                                                         Page 1 of 6
                                                © 2013, The Hartford
                                                    HFIC00073
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 75 of 132

                      care, custody or control (including       d. Property owned by            your   residents,
                      leased property as provided in a             patients, or students.
                      written lease agreement);                 e. Property owned by your tenants.
              (2) Business    Personal   Property   also        f.   Contraband, or property in the course of
                  includes:                                          illegal transportation or trade.
                  (a) Furniture, fixtures, machinery and        g. Growing crops or standing timber.
                      equipment;
                                                                h. Grain, hay, straw or other crops which
                  (b) "Stock";                                     have been harvested, but are outside of
                  (c) "Computer Equipment";                        buildings or structures.
                  (d) "Electronic Data" and "Valuable           i.   Outdoor trees, shrubs, plants and sod
                      Papers";                                       (other than those held for sale) and lawns.
                  (e) Patterns, dies, molds and forms;          j.   Land (including land on which the property is
                  (f) Your interest in the labor,                    located), land values, water (except water
                      materials or services furnished or             contained within any storage tank, for use in
                      arranged by you on Business                    your     manufacturing     or    processing
                      Personal Property you have                     operations), dams, underground mines,
                      installed or repaired;                         and caverns.
                  (g) "Tenant    Improvements        and        k. Vehicles, and self-propelled machines,
                      Betterments";                                including aircraft and watercraft, except
                                                                   the following are Covered Property:
                  (h) Tools and equipment owned by
                      your employees that are used in                (1) Vehicles and self-propelled machines,
                      your business operations;                          (including aircraft and watercraft) that
                                                                         you manufacture, process, warehouse
                  (i) Building     components while                      or hold for sale (except automobiles
                      removed from the premises for                      held for sale) while located at insured
                      service or repair;                                 premises;
                  (j) Lottery tickets held for sale and              (2) Vehicles and self-propelled machines,
                      postage stamps in current usage;                   (except aircraft and watercraft) that
                  (k) Electronic car charging stations if                you operate principally on your
                      not covered under Building.                        insured premises, that are not
              (3) Coverage     applies   to  Business                    licensed or registered for use on
                  Personal Property up to 1000 feet                      public roads; and
                  outside the premises boundary.                     (3) Canoes and rowboats while out of the
   2. Property Not Covered                                               water at insured premises.
       Covered Property does not include the                    l.   Business Personal Property that you have
       following unless an endorsement is added to                   sold under:
       this Coverage Part:                                           (1) Conditional sale;
       a. Accounts, bills, currency, food stamps or                  (2) Trust agreement;
          other evidences of debt, "money", notes or                 (3) Installment payment;
          "securities".
                                                                     (4) Other deferred payment plan; or
       b. Animals, except animals inside buildings,
          and:                                                       (5) Other agreement under which you
                                                                         have retained a security interest;
              (1) Owned by others and boarded by you;
                  or                                            m. Property that is more specifically covered,
                                                                   insured or described under another
              (2) Owned by you as "Stock".                         coverage form of this policy or any other
       c. Property owned by and for exclusive                      policy, except for the excess of the
          personal use by you or your officers,                    amount due (whether you can collect on it
          members, partners or employees.                          or not) from that other insurance.




Page 2 of 6                                         HFIC00074                             Form PC 00 10 01 13
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 76 of 132

         n. Live eggs and embryos.                                    (a) Of comparable material and
         o. Retaining walls not attached to the                            quality; and
              building.                                               (b) Used for the same purpose; or
     3. Covered Causes of Loss                                   (3) The amount you actually spend that is
         See Property Choice - Covered Causes of                      necessary and reasonable to repair or
         Loss and Exclusions Form.                                    replace the lost or damaged property
                                                                      with other property:
B.   EXCLUSIONS
                                                                      (a) Of comparable material and
     See the Property Choice - Covered Causes of
                                                                           quality; and
     Loss and Exclusions Form.
                                                                      (b) Used for the same purpose.
C.   LIMITS OF INSURANCE
                                                                 (4) In the event of a total loss to Building
     The most we will pay for loss or damage in any
     one occurrence is the smallest applicable Limit of               property, you may choose to replace
     Insurance shown in the Property Choice                           your Building property at another
     Declarations, Schedules, Coverage Form(s) or                     premises, however, we will not pay
     Endorsement(s).                                                  more than the cost to replace the
                                                                      Building property at the original
D.   DEDUCTIBLE                                                       premises.
     We will not pay for direct physical loss or direct          (5) In the event of a total loss to Business
     physical damage in any one occurrence until the                  Personal Property, we retain our right
     amount of loss or damage exceeds the applicable                  to salvage such Business Personal
     Deductible stated in the Property Choice Schedule                Property.
     of Premises and Coverages or Endorsement(s).
     We will then pay the amount of loss in excess of            (6) Replacement Cost does not include
     the Deductible, up to the applicable Limit of                    any increased cost attributable to
     Insurance.                                                       enforcement of or compliance with
                                                                      any ordinance or law regulating the
     When claim is made for loss or damage to more                    construction, use or repair of any
     than one type of property, coverage, premises, or                property.
     Cause of Loss and different deductible amounts
     apply in the same occurrence, we will only apply         b. We will pay you on an Actual Cash Value
     the largest applicable deductible for the item for          basis until the lost or damaged property is
     which claim is made unless specified by                     actually repaired, rebuilt or replaced.
     endorsement.                                             c. If you do not repair, replace or rebuild on
E.   LOSS PAYMENT AND VALUATION CONDITIONS                       the same site or another site within 2
                                                                 years of the date of loss, we will pay you
     Covered Property will be valued at either
                                                                 on an Actual Cash Value basis.
     Replacement Cost or Actual Cash Value, as
     stated in the Property Choice Schedule of                d. Patterns, dies, molds and forms not in
     Premises and Coverages and as described below               current usage at actual cash value. If loss
     except for the items listed below in item 3.                is paid on an actual cash value basis and
     Specific Property Valuations. We will not pay               within 60 months from the date of the
     more than your financial interest in the lost or            covered loss and you need to repair or
     damaged property.                                           replace them, we will pay you, subject to
                                                                 the Conditions of this insurance, the
     1. Replacement Cost                                         difference between actual cash value and
         In the event of covered loss or damage, we              replacement cost when the patterns, dies,
         will determine the value of Covered Property            molds and forms are actually repaired or
         at the actual amount spent to repair, replace           replaced.
         or rebuild the damaged property as of the time    2. Actual Cash Value
         of the loss or damage, at the same site or
         another site, subject to the following:              a. We will pay you on an Actual Cash Value
                                                                 basis if:
         a. We will not pay more for lost or damaged
              property than the least of                         (1) The valuation of the lost or damaged
                                                                      property is designated in the Property
              (1) The Limit of Insurance applicable to                Choice Schedule of Premises and
                  the lost or damaged property;                       Coverages as Actual Cash Value.
              (2) The amount it costs to replace, on the         (2) You elect Actual Cash Value as the
                  same premises, the lost or damaged                  basis for loss payment at the time of
                  property with other property:                       loss or damage.




Form PC 00 10 01 13                                HFIC00075                                     Page 3 of 6
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 77 of 132

      b. In the event of covered loss or damage, at                    (b) The amount of the accounts that
         our option, we will do one of the following,                       you are able to re-establish or
         but not pay more than the Limit of                                 collect;
         Insurance applicable to the lost or                           (c) An amount to allow for probable
         damaged property:                                                  bad debts that you are normally
         (1) Pay the value of the lost or damaged                           unable to collect; and
              property at the time of loss;                            (d) All unearned interest and service
         (2) Take all or any part of the property at                        charges.
              an agreed or appraised value; or               b.   Animals
         (3) Repair, rebuild or replace the property              We will determine the value of animals at
              with other property of like kind and                the cost of replacement with animals of
              quality, or pay you the cost to do so.              like kind and quality as when originally
      c. In the event of a total loss to Business                 acquired by you.
         Personal Property, we retain our right to           c.   "Building Glass"
         salvage such Business Personal Property.
                                                                  We will determine the value of "Building
      d. Actual Cash Value does not include the                   Glass" at the cost of replacement with
         increased cost attributable to enforcement               safety glazing material if required by law.
         of or compliance with any ordinance or law
                                                             d.   "Electronic        Data" and       "Valuable
         regulating the construction, use or repair of
                                                                  Papers"
         any property.
                                                                  We will determine the value of "Electronic
      e. If the actual amount spent to repair,
                                                                  Data" and "Valuable Papers" at your
         replace or rebuild the damaged property
                                                                  incurred cost of:
         as of the time of the loss is $25,000 or
         less (after the application of the applicable            (1) Blank materials for reproducing the
         deductible), we pay the loss or damage on                     records (including blank prepackaged
         the basis of the Replacement Cost                             programs when replaced); and
         provisions described in E.1. above. This                 (2) Labor to transcribe or copy the
         Exception does not apply to the following                     records and to research, replace or
         Specific Property Valuations.                                 restore the lost information, copy the
   3. Specific Property Valuations                                     records, including research and
                                                                       development documentation.
      a. Accounts Receivable
                                                             e.   Fine Arts
         We will determine the amount of Accounts
         Receivable loss as follows:                              We will determine the value of Fine Arts,
                                                                  at the lesser of:
         (1) If you cannot accurately establish the
              amount of accounts receivable                       (1) The market value at the time of loss
              outstanding as of the time of loss, the                  or damage;
              following method will be used:                      (2) The reasonable cost of repair or
              (a) Determine the total of the average                   restoration to the condition immediately
                   monthly amounts of accounts                         before the covered loss or damage; or
                   receivable for the 12 months                   (3) The cost of replacement with
                   immediately preceding the month                     substantially identical property.
                   in which the loss occurs; and                  For pairs or sets, we will either:
              (b) Adjust that total for any normal                (1) Repair or replace any part to restore
                   fluctuations in the amount of                       the value and condition of the pair or
                   accounts receivable for the month                   set to that immediately before the
                   in which the loss occurred or for                   covered loss or damage; or
                   any demonstrated variance from
                                                                  (2) Pay the difference between the value
                   the average for that month.
                                                                       of the pair or set before and after the
         (2) The following will be deducted from                       covered loss or damage.
              the total amount of accounts
                                                             f.   Party Wall
              receivable, however that amount of
              accounts receivable is established:                 A party wall is a wall that separates and is
                                                                  common to adjoining buildings that are
              (a) The amount of the accounts for
                                                                  owned by different parties. In settling
                   which there is no loss;                        covered losses involving a party wall, we




Page 4 of 6                                      HFIC00076                             Form PC 00 10 01 13
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 78 of 132

          will pay a proportion of the loss to the              h. "Stock"
          party wall based on your interest in the                   (1) Manufactured       Stock   (including
          wall in proportion to the interest of the                      Selling Price)
          owner of the adjoining building. However,
          if you elect to repair or replace your                         We will determine the value of "Stock"
          building and the owner of the adjoining                        you have manufactured at the selling
          building elects not to repair or replace that                  price less discounts and expenses
          building, we will pay you the full value of                    you otherwise would have incurred.
          the loss to the party wall, subject to all                     This also applies to component parts
          applicable policy provisions including                         manufactured by others that will
          Limits of Insurance, the Valuation and all                     become a part of your finished
          other provisions of this Loss Payment                          product.
          Condition. Our payment under the                           (2) Mercantile Stock
          provisions of this paragraph does not alter                    We will determine the value of
          any right of subrogation we may have
                                                                         "Stock", which you have purchased
          against any entity, including the owner or                     for resale and have sold but not
          insurer of the adjoining building, and does
                                                                         delivered, at the selling price less
          not alter the terms of the Transfer Of                         discounts and expense you otherwise
          Rights Of Recovery Against Others To Us
                                                                         would have had. This does not apply
          Condition in this policy.                                      to "Stock" you have manufactured.
       g. Property of Others
                                                                     (3) Stock in Process
          (1) If an item(s) of personal property of                      We will determine the value of "Stock"
              others is subject to a written contract                    in process of manufacture at the
              which governs your liability for loss or                   replacement cost of the raw materials,
              damage to that item(s), then valuation                     plus labor expended and the proper
              of that item(s) will be based on the                       proportion of overhead charges.
              lesser of:
                                                                     (4) Commodity Stock
              (a) amount for which you are liable
                  under such contract;                                   For "Stock" that is bought and sold at
                                                                         an established market exchange, we
              (b) the replacement       cost   of   the                  will determine the value at:
                  property; or
                                                                         (a) The posted market price as of the
              (c) the applicable Limit of Insurance.                         time and place of loss;
          (2) If no such contract exists we will not                     (b) Less discounts and expenses you
              pay more than your financial interest                          otherwise would have had.
              in Personal Property of Others not to
              exceed:                                           i.   "Tenant Improvements and Betterments"
              (a) the Actual Cash Value of such                      (1) If you do not repair or replace lost or
                  property: or                                           damaged "Tenant Improvements and
                                                                         Betterments" within 2 years, we will
              (b) the applicable Limit of Insurance.                     pay the pro rata of the Actual Cash
          (3) At your option, we may adjust losses                       Value based on the duration of the
              with the owners of lost or damaged                         lease and the installation date of the
              property if other than you. If we pay                      property.
              the owners:                                            (2) If others pay for repairs or
              (a) Such payments will only be for the                     replacement, we will not make loss
                  account of the owner of the                            payment to you.
                  property and will satisfy your                j.   Transit
                  claims against us for the owners'
                  property;                                          We will determine the value of covered
                                                                     property in due course of transit at:
              (b) We will not pay more than their
                  financial interest in the property.                (1) The amount of invoice plus accrued
                                                                         costs, prepaid charges and charges
          (4) We may elect to defend you against                         since shipment; or
              suits arising from claims of owners of
              property. We will do this at our                       (2) In the absence of an invoice, the
              expense.                                                   valuation    provision    otherwise
                                                                         applicable to that type of Covered
                                                                         Property as of the time of loss or
                                                                         damage.

Form PC 00 10 01 13                                 HFIC00077                                       Page 5 of 6
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 79 of 132

       k. Vehicles                                               b. Customs Duty, Sales Tax
              (1) We will determine the value of                    The value of Covered Property will include
                  covered vehicles and self-propelled               the cost of customs duties and sales
                  machines,       including     aircraft,-          taxes to repair or replace the property.
                  automobiles, contractor's equipment            c. Extended Warranties
                  and watercraft on an Actual Cash
                  Value basis. This also applies to                 The value of Covered Property, that is a
                  coverage provided for trailers under              total loss during the policy period, will
                  the Non-Owned Detached Trailer                    include the unused pro rata portion of
                  Additional Coverage.                              non-refundable       optional    extended
                                                                    warranties or service contracts which you
              (2) New vehicles and machines you have                purchased for the damaged property prior
                  manufactured will be subject to the               to the covered loss or damage.
                  valuation applicable to covered
                  "Stock".
   4. Value Enhancements
       a. Architect and Engineering Fees
              The value of Covered Property will include
              reasonable architect and engineering fees
              you incur in the course of repairing or
              reconstructing damaged property.




Page 6 of 6                                          HFIC00078                          Form PC 00 10 01 13
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 80 of 132
                                                                                               PROPERTY CHOICE




       PROPERTY CHOICE - SPECIAL BUSINESS INCOME
                   COVERAGE FORM
                                           (BUSINESS INTERRUPTION)


Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Form PC 00 90
PROPERTY CHOICE CONDITIONS AND DEFINITIONS for definitions.


A. COVERAGE                                                            e. For     research    and     development
    We will pay up to the Special Business Income                         operations, Business Income also
    Limit of Insurance stated in the Property Choice -                    includes awarded contract revenues,
    Schedule of Premises and Coverages for the                            licensing fees, consulting fees, funding
    actual loss of Business Income you sustain and                        grants    and    progress    (milestone)
    the actual, necessary and reasonable Extra                            payments.
    Expense you incur due to the necessary                             f. As respects all insureds if you are
    interruption of your business operations during                       operating at a Net Loss, continuing
    the Period of Restoration due to direct physical                      normal operating expenses will be offset
    loss of or direct physical damage to property                         by the Net Loss.
    caused by or resulting from a Covered Cause of                 2. Extra Expense means the actual, necessary
    Loss at "Scheduled Premises" where a limit of                     and reasonable expenses you incur during
    insurance is shown for Special Business Income.                   the Period of Restoration that you would not
    If you are a tenant, this Coverage applies to that                have incurred if there had been no direct
    portion of the building which you rent, lease or                  physical loss of or direct physical damage to
    occupy, and extends to common service areas                       property caused by or resulting from a
    and access routes to your area.                                   Covered Cause of Loss at "Scheduled
    Definitions                                                       Premises". We will pay Extra Expense
    1. Business Income means:                                         (other than the expense to repair or replace
                                                                      property) to:
         a. Net Income (Net Profit or Net Loss
             before income taxes), including Rental                    a. Avoid or minimize the suspension of
             Income and Royalties, that would have                        business and to continue operations at a
             been earned or incurred; and                                 "Scheduled Premises" or at replacement
                                                                          premises or temporary locations,
         b. Continuing normal operating expenses
                                                                          including relocation expenses and costs
             incurred, including Payroll Expenses.
                                                                          to equip and operate the replacement
         c. For educational operations, Business                          location or temporary location.
             Income also includes income from:
                                                                       b. Minimize the suspension of business if
             (1) Tuition and related student fees                         you cannot continue operations. We will
                 including room, board, laboratories                      also pay Extra Expense to repair or
                 and other similar fees;                                  replace property, but only to the extent it
             (2) Bookstores;                                              reduces the amount of loss that
             (3) Athletic events; or                                      otherwise would have been payable
                                                                          under this Coverage Form.
             (4) Activity related to research grants.
         d. For manufacturing businesses, Net                          c. Extra Expense Coverage does not apply
             Income also includes the net sales value                     to any expense related to any recall of
             of production.                                               products you manufacture, handle or
                                                                          distribute.
Form PC 00 20 01 13                                                                                         Page 1 of 4
                                                © 2013, The Hartford
                                                    HFIC00079
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 81 of 132

   3. Interruption means the slowdown or                                (1) Requires any insured or others to
      cessation of any part of your business                                test for, monitor, clean up, remove,
      activities or the partial or total untenantability                    contain, treat, detoxify or neutralize,
      of the premises.                                                      or in any way respond to, or assess
   4. Payroll Expenses include:                                             the effects of "Pollutants and
                                                                            Contaminants", except as covered in
       a. Payroll;                                                          the "Pollutants and Contaminants"
       b. Special compensation such as bonuses                              Clean Up Additional Coverage; or
          and other incentive compensation;                             (2) Regulates the construction, use or
       c. Employee benefits, if directly related to                         repair, or requires the tearing down
          payroll;                                                          of any property, except as covered
       d. FICA payments you pay;                                            in the Ordinance or Law Additional
                                                                            Coverage.
       e. Union dues you pay; and
                                                                 6. Rental Income/Rental Value means Business
       f.     Workers' compensation premiums.                       Income that consists of:
   5. a. Period of Restoration means the period                     a. Net Income (Net Profit or Net Loss
         of time that:                                                 before income taxes) that would have
              (1) Begins at the time the Covered                       been earned or incurred as income from
                  Cause of Loss occurred; and                          tenant occupancy of the "Scheduled
                                                                       Premises" as furnished and equipped by
              (2) Ends on the earlier of:
                                                                       you including fair rental value of any
                  (a) The date when the property                       portion of the "Scheduled Premises"
                      should be repaired, rebuilt or                   which is occupied by your tenants or you
                      replaced with reasonable speed                   as a tenant; and
                      and similar quality; or
                                                                    b. Continuing normal operating expenses
                  (b) The date when business is                        incurred in connection with that
                      resumed at a new permanent                       premises including:
                      location.
                                                                        (1) Payroll Expenses; and
              The expiration date of this policy will not
                                                                        (2) The amount of charges which are
              cut short the Period of Restoration.
                                                                            the legal obligation of the tenant(s)
       b. For buildings under construction or                               but would otherwise be your
          undergoing additions or alterations, if the                       obligations.
          direct physical loss or direct physical
                                                                    c. If you are operating at a Net Loss,
          damage delays the start of business
                                                                       continuing normal operating expenses
          operations, the Period of Restoration will
                                                                       will be offset by the Net Loss.
          begin the date business operations
          would have begun had the direct                   B. COVERED CAUSES OF LOSS, EXCLUSIONS
          physical loss or direct physical damage              AND LIMITATION
          not occurred.                                          1. See Property Choice - Covered Causes of
       c. For educational institutions, the Period                  Loss and Exclusions Form.
          of Restoration ends on the earlier of:                 2. The following Exclusions apply in addition
              (1) The day before the opening of the                 to the Exclusions found in the Property
                  next school term following the date               Choice - Covered Causes of Loss and
                  the property should be repaired,                  Exclusions Form attached to this Coverage
                  rebuilt or replaced with reasonable               Part:
                  speed and similar quality; or                     a. Contract, Lease or License Cancellation
              (2) The date when the school term is                      We will not pay for any increase of loss
                  resumed at a new permanent                            caused by or resulting from suspension,
                  location.                                             lapse or cancellation of any contract,
       d. Period of Restoration does not include                        lease or license (including consultation
          any increased period required due to the                      and funding grants).       But if such
          enforcement of or compliance with any
          ordinance or law that:




Page 2 of 4                                          HFIC00080                             Form PC 00 20 01 13
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 82 of 132

          suspension, lapse or cancellation is              Declarations, Schedules, Coverage Form(s) or
          directly caused by a covered interruption         Endorsement(s).
          of business operations, we will pay for      D. DEDUCTIBLE
          such loss that affects your Business
          Income during the Period of Restoration           We will not pay for the actual loss of Business
          and any extension of the Period of                Income you sustain in any one occurrence until
          Restoration in accordance with the                the necessary interruption of your business
          terms of the Extended Income Additional           operations exceeds the Waiting Period as stated
          Coverage or the Future Earnings                   in the Property Choice Schedule of Premises
          Additional Coverage.                              and Coverages or by Endorsement(s). We will
                                                            not pay for the actual loss of Business Income
       b. Manufactured "Stock"                              you sustain in any one occurrence during such
          We will not pay for any loss caused by or         Waiting Period. No other deductible applies to
          resulting from damage or destruction of           Business Income coverage. No deductible or
          or the time required to reproduce "Stock"         Waiting Period applies to Extra Expense.
          you have finished manufacturing.             E. LOSS CONDITIONS
       c. Satellite Communications                          The following Conditions apply in addition to the
          We will not pay for any loss caused by or         Common Policy Conditions and all of the
          resulting from the disruption of                  Conditions as found in the Property Choice
          communications or service to or from              Conditions and Definitions Form:
          any satellite however caused. But this            1. Resumption of Business
          exclusion does not apply to land based
          satellite dishes.                                     If you intend to continue in business, you
                                                                must resume all or part of your business
       d. Strike Interference                                   operations as quickly as possible.
          We will not pay for any increase of loss          2. Loss Determination
          caused by or resulting from delay in
          rebuilding, repairing or replacing the                a. Business Income
          property    or     resuming    business                   The amount of Business Income loss
          operations, due to interference at the                    will be determined based on:
          location of the rebuilding, repair or                     (1) The Net Income of the business
          replacement by strikers or other                              before the direct physical loss or
          persons.                                                      direct physical damage occurred;
   3. Limitation –     Interruption Of Computer                     (2) The likely Net Income of the
      Operations                                                        business if no physical loss or no
       a. Coverage for Business Income does not                         physical damage had occurred, but
          apply when a suspension of operations                         not including any Net Income that
          is caused by destruction or corruption of                     would likely have been earned as a
          "Electronic Data", or any loss or damage                      result of an increase in the volume
          to "Electronic Data".                                         of business due to favorable
       b. Coverage for Extra Expense does not                           business conditions caused by the
          apply when action is taken to avoid or                        impact of the Covered Cause of
          minimize a suspension of operations                           Loss on customers or on other
          caused by destruction or corruption of                        businesses.
          "Electronic Data", or any loss or damage                  (3) The operating expenses, including
          to "Electronic Data".                                         payroll expenses, necessary to
       c. This Additional Limitation does not apply                     resume business operations with the
          when loss or damage to "Electronic                            same quality of service that existed
          Data" involves only "Electronic Data"                         just before the direct physical loss or
          which is integrated in and operates or                        direct physical damage, and
          controls a building's elevator, lighting,                 (4) Other     relevant      sources     of
          heating, ventilation, air conditioning or                     information, including:
          security system.                                              (a) Your financial records         and
C. LIMITS OF INSURANCE                                                      accounting procedures;
   The most we will pay for loss in any one                             (b) Bills, invoices and other vouchers;
   occurrence is the smallest applicable Limit of                           and
   Insurance shown in the Property Choice                               (c) Deeds, liens or contracts.



Form PC 00 20 01 13                             HFIC00081                                         Page 3 of 4
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 83 of 132

       b. Extra Expense                                             (1) Damaged or undamaged property
              The amount of Extra Expense will be                       (including merchandise or "stock") at
              determined based on:                                      the insured premises or elsewhere;
              (1) All expenses that exceed the normal               (2) Any other available source of
                  operating expenses that would have                    materials or other outlet for your
                  been      incurred    by    business                  products.
                  operations during the Period of               b. We will reduce the amount of Extra
                  Restoration if no direct physical loss           Expense loss payment to the extent you
                  or if no direct physical damage had              can return operations to normal and
                  occurred. We will deduct from the                discontinue Extra Expenses.
                  total of such expenses:                       c. If you do not resume business
                  (a) The salvage value that remains               operations, or do not resume business
                      of any property bought for                   operations as quickly as possible, we will
                      temporary use during the Period              pay based on the length of time it would
                      of Restoration, once business                have taken to resume business
                      operations are resumed; and                  operations as quickly as possible.
                  (b) Any Extra Expense that is paid            d. We will reduce the amount of the
                      for by other insurance.                      Business Income loss payment to the
              (2) All actual, necessary and reasonable             extent that the reduction in volume of
                  expenses that reduce the Business                business income from the affected
                  Income loss otherwise incurred.                  income channel is offset by an increase
                                                                   in the volume of business from other
   3. Reductions in Amount We Pay                                  income channels.
       a. We will reduce the amount of the
          Business Income loss payment to the
          extent you can resume your business
          operations, in whole or in part, by using:




Page 4 of 4                                         HFIC00082                          Form PC 00 20 01 13
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 84 of 132
                                                                                              PROPERTY CHOICE




         LEGAL LIABILITY - BUILDING COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance. Other words and phrases that appear in
quotation marks have special meaning. Refer to Form PC 00 90 PROPERTY CHOICE CONDITIONS AND
DEFINITIONS for definitions.


A. COVERAGE                                                                     Insurance. We do not have to
    We will pay up to the applicable Legal Liability -                          furnish these bonds.
    Building Limit of Insurance stated in the Property                     (3) All reasonable expenses incurred by
    Choice Schedule of Premises and Coverages or                               you at our request, including actual
    in an endorsement attached to this Coverage                                loss of earnings up to $250 a day
    Part for those sums that you become legally                                because of time off from work.
    obligated to pay as damages because of direct                          (4) All costs taxed against you in the
    physical loss or direct physical damage,                                   suit.
    including loss of use, to Covered Building
    Property caused by accident and arising out of a                       (5) Prejudgment      interest   awarded
    Covered Cause of Loss. We will have the duty                               against you on that part of the
    to defend any suit seeking those damages. Suit                             judgment we pay. If we make an
    includes an arbitration proceeding to which you                            offer to pay the Limit of Insurance,
    must submit or submit with our consent.                                    we will not pay any prejudgment
    However, we have no duty to defend you against                             interest based on that period of time
    a suit seeking damages for direct physical loss                            after the offer.
    or damage to which this insurance does not                             (6) All interest on the full amount of any
    apply. We may investigate and settle any claim                             judgment that accrues after entry of
    or suit at our discretion. But our duty to defend                          the judgment and before we have
    ends when we have used up the Legal Liability                              paid, offered to pay, or deposited in
    Building Limit of Insurance in the payment of                              court the part of the judgment that is
    judgments or settlements.                                                  within our Limit of Insurance.
    1. Covered Building Property                                           Payments      under      this  Additional
        Covered Building Property means buildings                          Coverage are in addition to the
        or structures of others in your care, custody                      applicable Limit of Insurance.
        or control.                                                    b. Additional Insureds
    2. Covered Causes Of Loss                                              Throughout this Coverage Form, if the
        See the Property Choice - Covered Causes                           Named Insured stated in the Property
        of Loss and Exclusions Form.                                       Choice Declarations is:
    3. Additional Coverages                                                (1) A partnership or corporation, the
                                                                               words "you" and "your" include
        a. Supplementary Payments                                              partners,      executive     officers,
            We will pay, with respect to any claim or                          trustees, directors and stockholders
            any suit against you that we defend:                               of such partnership or corporation;
            (1) All expenses we incur.                                     (2) A limited liability company, the words
            (2) The cost of bonds to release                                   "you" and "your" include member
                attachments, but only for bond                                 and manager;
                amounts within our Limit of                                but only with respect to their duties as
                                                                           such.


Form PC 00 30 01 13                                                                                         Page 1 of 3
                                                © 2013, The Hartford
                                                    HFIC00083
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 85 of 132

          The existence of one or more Additional                          We will charge you additional
          Insureds does not increase the Limit of                          premium for values reported from
          Insurance.                                                       the date the property comes under
       c. Newly Acquired Organizations                                     your care, custody or control.
          Throughout this Coverage Form, the                           (3) This Additional Coverage does not
          words "you" and "your" also include any                          apply to direct physical loss or direct
          organization (other than a partnership,                          physical damage that occurred
          joint venture or limited liability company)                      before the building property came
          you newly acquire or form and over                               under your care, custody or control.
          which you maintain ownership or                 B. EXCLUSIONS AND LIMITATIONS
          majority interest if there is no other
                                                               1. See the Property Choice - Covered Causes
          similar insurance available to that
          organization.                                           of Loss and Exclusions Form.
          This Additional Coverage ends:                       2. The following additional exclusions apply to
                                                                  insurance under this Coverage Form:
          (1) 90 days after you acquire or form
               the organization; or                                a. Contractual Liability
          (2) At the end of the policy period stated                   We will not defend any claim or "suit", or
               in the Property Choice Declarations;                    pay damages that you are legally liable
          whichever is earlier.                                        to pay, solely by reason of your
                                                                       assumption of liability in a contract or
          This Additional Coverage does not apply                      agreement. But this exclusion does not
          to direct physical loss or direct physical                   apply to a written lease agreement in
          damage that occurred before you                              which you have assumed liability for
          acquired or formed the organization.                         building damage resulting from an actual
          The existence of one or more Newly                           or attempted burglary or robbery,
          Acquired Organizations does not                              provided that:
          increase the Limit of Insurance.
                                                                       (1) Your assumption of liability was
       d. Newly Acquired Building Property                                 executed prior to the accident; and
          (1) You may extend the insurance that                        (2) The building is Covered Property
               applies     to    Covered       Building                    under this Coverage Form.
               Property, as used in this Coverage
               Form, to apply to your liability for                b. Nuclear Hazard
               Building property of others that                        We will not defend any claim or "suit", or
               comes under your care, custody or                       pay any damages, loss, expense or
               control after the beginning of the                      obligation, resulting from       nuclear
               current policy period. This Additional                  reaction or radiation, or radioactive
               Coverage is subject to all terms and                    contamination, however caused.
               Conditions of this Coverage Form.          C. LIMITS OF INSURANCE
               The most we will pay as the result of           The most we will pay in damages as the result of
               any one accident for loss or damage             any one accident is the applicable Limit of
               to buildings covered under this                 Insurance shown for Legal Liability – Building
               Additional Coverage is $25,000 at               Limit of Insurance as shown in the Property
               each building.                                  Choice Schedule of Premises and Coverages or
          (2) Insurance under this Additional                  in an endorsement to this Coverage Part.
               Coverage will end when any of the
                                                               Payments under the Additional Coverages are in
               following first occurs:
                                                               addition to the Limits of Insurance.
               (a) This policy expires;
                                                               The existence of one or more:
               (b) 180 days expire after the
                                                               1. Additional Insureds, or
                    building property has come
                    under your care, custody or                2. Newly Acquired Organizations,
                    control;                                   does not increase the Limit of Insurance.
               (c) You report values to us; or            D. DEDUCTIBLE
               (d) The property is more specifically           No deductible provision applies to this Coverage
                    insured.                                   Form.




Page 2 of 3                                        HFIC00084                                Form PC 00 30 01 13
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 86 of 132

E. PROPERTY CHOICE CONDITIONS CHANGES                      2. Legal Action Against Us
   For Coverage provided under this Coverage                  The Legal Action Against Us General
   Form, the following changes are made to the                Condition is replaced by the following:
   Property Choice Conditions:                                No person or organization has a right under
   1. Duties In The Event Of Accident, Claim                  this Coverage Form:
      Or Suit                                                 a. To join us as a party or otherwise bring
       The General Duties in Event of Loss                       us into a suit asking for damages from
       Condition is replaced by the following:                   you; or
       a. You must see to it that we are notified             b. To sue us on this Coverage Form unless
          promptly of any accident that may result               all of its terms have been fully complied
          in a claim. Notice should include:                     with.
          (1) How, when and where the accident                A person or organization may sue us to
              took place; and                                 recover on an agreed settlement or on a
          (2) The names and addresses of any                  final judgment against you obtained after an
              witnesses.                                      actual trial, but we will not be liable for
                                                              damages that are not payable under the
          Notice of an accident is not notice of a            terms of this Coverage Form or that are in
          claim.                                              excess of the Limit of Insurance. An agreed
       b. If a claim is made or suit is brought               settlement means a settlement and release
          against you, you must see to it that we             of liability signed by us, you and the claimant
          receive prompt written notice of the                or the claimant's legal representative.
          claim or suit.                                   3. Transfer Of Rights (Subrogation)
       c. You must:                                           The Transfer of Rights of Recovery
          (1) Immediately send us copies of any               Against Others To Us General Condition
              demands, notices, summonses or                  is replaced by the following:
              legal papers received in connection             If you have rights to recover all or part of any
              with the claim or suit;                         payment we have made under this Coverage
          (2) Authorize us to obtain records and              Form, those rights are transferred to us. You
              other information;                              must do nothing after loss to impair them. At
          (3) Cooperate      with     us  in   the            our request, you will bring suit or transfer
              investigation, settlement or defense            those rights to us and help us enforce them.
              of the claim or suit; and               F. ADDITIONAL CONDITIONS
          (4) Assist us, upon our request, in the          The following conditions are added and apply in
              enforcement of any right against any         addition to the Common Policy Conditions, and
              person or organization that may be           the Property Choice Conditions:
              liable to you because of damage to           1. Bankruptcy
              which this insurance may also apply.
                                                              Bankruptcy or insolvency of you or your
       d. You will not, except at your own cost,              estate will not relieve us of our obligations
          voluntarily make a payment, assume any              under this Coverage Form.
          obligation, or incur any expense without
          our consent.                                     2. Separation Of Insureds
                                                              The insurance under this Coverage Form
                                                              applies separately to you and each
                                                              additional insured, except with respect to the
                                                              Limits of Insurance.




Form PC 00 30 01 13                            HFIC00085                                         Page 3 of 3
           Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 87 of 132
                                                                                               PROPERTY CHOICE




       PROPERTY CHOICE - COVERED CAUSES OF LOSS
                 AND EXCLUSIONS FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Form PC 00 90
PROPERTY CHOICE CONDITIONS AND DEFINITIONS for definitions.


A. COVERED CAUSES OF LOSS                                                     (b)Furnishing of work, materials,
    Covered Causes of Loss means direct physical                                  parts or equipment in connection
    loss or direct physical damage that occurs during                             with the design, specific ations,
    the Policy Period and in the Coverage Territory                               workmanship,                  repair,
    unless the loss or damage is excluded or limited in                           construction,            renovation,
    this policy.                                                                  remodeling,         grading        or
                                                                                  compaction.
B. EXCLUSIONS
                                                                         The Acts, Errors or Omissions Exclusion
    1. We will not pay for loss or damage caused                         applies whether or not the property or
       directly or indirectly by any of the following.                   facilities described above are Covered
       Such loss or damage is excluded regardless                        Property under this policy or on or away
       of any other cause or event that contributes                      from a "Scheduled Premises".
       concurrently or in any sequence to the loss or                    But if direct physical loss or direct physical
       damage:
                                                                         damage to Covered Property by fire,
        a. Acts, Errors or Omissions                                     explosion or "Sprinkler Leakage" results,
            Acts, errors or omissions by you or others,                  we will pay for the resulting loss or damage
            whether before or after the acquisition of                   caused by that fire, explosion or "Sprinkler
            any Covered Property, in any of the                          Leakage".
            following activities:                                     b. Animals
            (1) Planning,      zoning,       developing,                 We will not pay for loss or damage to
                surveying, testing or siting property;                   animals unless caused by a "Specified
            (2) Establishing or enforcing any building                   Cause of Loss". All other loss or damage
                                                                         is excluded regardless of any other cause
                code, or any standard, ordinance or
                                                                         or event that contributes concurrently or in
                law about the construction, use or
                                                                         any sequence to the loss or damage.
                repair of any property or materials, or
                requiring the tearing down of any                     c. Collapse
                property, including the removal of its                   (Related to Earth Movement or Flood)
                debris; or                                               Collapse, cracking, separating, shrinking,
            (3) Any of the following as to any part of                   bulging, expansion, shifting, rising,
                land, buildings, roads, water or gas                     settling, sinking, lateral movement or other
                mains, sewers, drainage ditches,                         movement, or other loss or damage to
                levees, dams, other structures or                        buildings or structures, including concrete
                facilities, or to or for any Covered                     or paved surfaces, which would not have
                Property:                                                occurred but for Earth Movement or
                (a) Design, specifications, workmanship,                 Flood.
                    repair,  construction,    renovation,
                    remodeling, grading, compaction; or


Form PC 10 10 01 13                                                                                         Page 1 of 9
                                                © 2013, The Hartford
                                                    HFIC00086
             (Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 88 of 132

       d. Earth Movement                                              (5) Water under the ground surface
              (1) Earthquake, meaning a shaking or                         pressing on, or flowing or seeping
                  trembling of the earth's crust,                          through:
                  including tremors and aftershocks,                       (a) Foundations, walls, floors or
                  resulting in breaking, shifting, rising,                      paved surfaces;
                  settling, sinking or lateral movement                    (b) Basements, whether paved or
                  or other movement, including any                              not; or
                  related earth sinking, rising or shifting;
                                                                           (c) Doors,        windows      or   other
              (2) Landslide, including any earth sinking,                       openings.
                  rising or shifting related to such event;           (6) Waterborne material or other property
              (3) Mine      Subsidence,     meaning                        carried or otherwise moved by any of
                  subsidence of a man-made mine,                           the water referred to in Paragraphs (1),
                  whether or not mining activity has                       (3) or (4), or by mudslide or mudflow.
                  ceased;                                             But if direct physical loss or direct physical
              (4) Earth sinking (other than "Sinkhole                 damage to Covered Property by fire,
                    Collapse"), rising or shifting including          explosion or "Sprinkler Leakage" results,
                    soil conditions which cause settling,             we will pay for the resulting loss or damage
                    cracking or other disarrangement of               caused by that fire, explosion or "Sprinkler
                    foundations or other part of buildings            Leakage".
                    or structures. Soil conditions include            This Exclusion applies regardless of
                    contraction,    expansion,      freezing,         whether any of the above, in Paragraphs
                    thawing,        erosion,       improper           (1) though (6), is caused by weather, an
                    compaction of soil and the action of              act of nature or by an artificial, man-made,
                    water under the ground surface.                   or other cause.
              This Exclusion applies regardless of                 f. "Fungus", Wet Rot, Dry Rot, Bacteria
              whether any of the above is caused by                   or Virus
              weather, an act of nature or by an
                                                                      Presence, growth, proliferation, spread or
              artificial, man-made or other cause.
                                                                      any activity of "fungus," wet rot, dry rot,
              But if direct physical loss or direct physical          bacteria or virus.
              damage to Covered Property by fire or                   But if direct physical loss or direct physical
              explosion results, we will pay for the                  damage to Covered Property by a
              resulting loss or damage caused by that fire            "Specified Cause of Loss" results, we will
              or explosion.                                           pay for the resulting loss or damage caused
       e. Water                                                       by that "Specified Cause of Loss".
              (1) Flood, which means surface water,                   This Exclusion does not apply:
                  waves, tidal water, tidal waves,                    (1) When "fungus," wet rot, dry rot,
                  tsunamis, or overflow of any natural or                  bacteria or virus results from fire or
                  man-made body of water from its                          lightning; or
                  boundaries, all whether driven by wind
                                                                      (2) To the extent that coverage is provided
                  or not (including storm surge).
                                                                           in the Additional Coverage(s) -
              (2) Mudslide or mudflow, directly or                         "Fungus," Wet Rot, Dry Rot, Bacteria or
                  indirectly caused by flooding or the                     Virus - Limited Coverage with respect to
                  accumulation of water under the                          loss or damage by a cause of loss other
                  ground.                                                  than fire or lightning.
              (3) Water or other material that backs up            g. Governmental Action
                  or overflows from any sewer, septic                 (1) Seizure or destruction of property by
                  tank, sump or drain.                                     order of governmental authority.
              (4) Release of water held by a dam, levee               (2) But we will pay for direct physical loss
                  or dike, or by a water or flood control                  or direct physical damage caused by
                  device.                                                  or resulting from acts of destruction
                                                                           ordered by governmental authority
                                                                           and taken at the time of a fire to
                                                                           prevent its spread, if the fire would be
                                                                           covered under this Coverage Part.




Page 2 of 9                                            HFIC00087                            Form PC 10 10 01 13
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 89 of 132

          (3) This Exclusion does not apply to                     (9) The inability of a computer system to
              coverage as provided under the                           correctly      recognize,      process,
              Ordinance    or  Law    Additional                       distinguish, interpret or accept one or
              Coverage(s).                                             more dates or times.
       h. Electronic Vandalism or Corruption of               i.   Nesting or Infestation
          "Electronic Data" or Corruption of                       (1) We will not pay for loss or damage
          "Computer Equipment"                                         caused by, resulting from, or arising
          Electronic Vandalism or Corruption of                        out of nesting or infestation, or
          "Electronic Data" or Corruption of                           discharge or release of waste
          "Computer Equipment" which means:                            products or secretions, by insects,
          (1) A virus, malicious code or similar                       birds, rodents or other animals.
              instruction introduced into or enacted               (2) If direct physical loss or direct physical
              on a computer system (including                          damage by a Covered Cause of Loss
              "electronic data") or a network to                       ensues to Covered Property, we will
              which it is connected, designed to                       pay only for such ensuing loss or
              damage or destroy any part of the                        damage.
              system or disrupt its normal operation.              (3) This Exclusion does not apply to:
          (2) Unauthorized viewing, copying or use                     (a) "Computer            Equipment",
              of electronic data (or any proprietary                       "Computer Media and Data" and
              or     confidential   information   or                       "Valuable Papers"; and
              intellectual property in any form) by
              any person, even if such activity is                     (b) Accounts Receivable and Fine
              characterized as "theft";                                    Arts Additional Coverages.
          (3) Errors or omissions in programming              j.   Nuclear Hazard
              or processing "electronic data";                     (1) Nuclear reaction, nuclear radiation or
          (4) Errors or deficiency in design,                          radioactive contamination, however
              installation, maintenance, repair or                     caused, whether intentional           or
              modification of your computer system                     unintentional. This includes, but is not
              or any computer system or network to                     limited to, the release, dispersal or
              which your system is connected or on                     application of radioactive material, or
              which your system depends (including                     the use of a nuclear weapon or device
              "electronic data");                                      that involves or produces a nuclear
                                                                       reaction,    nuclear     radiation    or
          (5) Manipulation of your computer                            radioactive      contamination        or
              system, including "electronic data", by                  radioactive force.
              an employee, volunteer worker or
              contractor, for the purpose of diverting             (2) When state standard fire policy law
              or destroying "electronic data" or                       requires that we cover any resulting
              causing fraudulent or illegal transfer of                fire damage, we will pay only for the
              any property;                                            resulting damage caused by that
                                                                       resulting fire. We will pay only the
          (6) Interruption in normal computer                          Actual Cash Value for the damaged
              function or network service or function                  property. Therefore, we will not pay
              due to insufficient capacity to process                  for any indirect or related loss(es),
              transactions or to an overload of                        such as business income, extra
              activity on the system or network;                       expenses, legal liability, or leasehold
          (7) Unexplained or indeterminable failure,                   interest loss(es).
              malfunction or slowdown of a                    k. Ordinance or Law
              computer        system,     including
              "electronic data" and the inability to               (1) The enforcement of, or compliance
              access or properly manipulate the                        with, any ordinance or law:
              "electronic data";                                       (a) Regulating the construction, use
          (8) Complete or substantial failure,                             or repair of any property; or
              disablement or shutdown of the                           (b) Requiring the tearing down of any
              Internet, regardless of the cause;                           property, including the cost of
                                                                           removing its debris.




Form PC 10 10 01 13                               HFIC00088                                         Page 3 of 9
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 90 of 132

              (2) This Exclusion applies whether the                 (1) Originates away from a "Scheduled
                  loss results from:                                     Premises"; or
                  (a) An ordinance or law that is                    (2) Originates at a "Scheduled Premises",
                      enforced even if the property has                  but only if such failure involves
                      not been damaged; or                               equipment used to supply the utility
                  (b) The increased costs incurred to                    service to the "Scheduled Premises"
                      comply with an ordinance or law                    from a source away from the
                      while     in   the   course      of                "Scheduled Premises".
                      construction, repair, renovation,                  Failure of any utility service includes
                      remodeling or demolition of                        lack of sufficient capacity and
                      property, or removal of its debris,                reduction in supply.
                      following a physical loss to that                  Loss or damage caused by a surge of
                      property.                                          power is also excluded, if the surge
       l.     Pathogenic or Poisonous Biological or                      would not have occurred but for an
              Chemical Materials                                         event causing a failure of power.
              (1) The deliberate or intentional dispersal                Communication services include but
                  or application of any pathogenic or                    are not limited to service relating to
                  poisonous biological or chemical                       internet access or access to any
                  materials.                                             electronic, cellular or satellite network.
              (2) But if direct physical loss or direct                  But if the failure of power,
                  physical damage to Covered Property                    communication, water or other utility
                  by fire results, we will pay for the                   service supplied to the insured
                  resulting loss or damage caused by                     premises results in a Covered Cause
                  that fire.                                             of Loss, we will pay for the loss or
                                                                         damage caused by that Covered Cause
       m. "Pollutants and Contaminants"
                                                                         of Loss to Covered Property.
              (1) Discharge,     dispersal,   seepage,               (3) This Exclusion does not apply to:
                  migration, release or escape of
                  "Pollutants and Contaminants".                         (a) "Valuable Papers",
              (2) But if direct physical loss or direct                  (b) Accounts Receivable and Fine
                  physical damage to Covered Property                        Arts Additional Coverages; and
                  by a "Specified Cause of Loss" results,                (c) Coverage provided        under the
                  we will pay for the resulting loss or                      Utility   Service         Additional
                  damage caused by that "Specified                           Coverage(s).
                  Cause of Loss".
                                                                  o. War and Military Action
              (3) This Exclusion does not apply if the
                                                                     (1) War, including undeclared war;
                  discharge,     dispersal,  seepage,
                  migration, release or escape is itself             (2) Hostile or warlike action, in time of
                  caused by a "Specified Cause of                        peace or war, including action in
                  Loss".                                                 hindering, combating or defending
                                                                         against an actual or expected attack;
              (4) This Exclusion does not apply to:
                                                                         by any of the following:
                  (a) "Computer     Equipment"        and
                                                                         (a) Government or sovereign power
                      "Valuable Papers";
                                                                             (including quasi and de facto
                  (b) Accounts Receivable, Business                          forms), or by any authority
                      Travel, Exhibitions, Fine Arts and                     maintaining or using military,
                      Transit Additional Coverages; or                       naval or air forces;
                  (c) The accidental or malicious                        (b) Military, naval or air forces; or
                      application of chemicals to glass
                                                                         (c) An     agent  of   any     such
                      that is a part of a building,
                                                                             government, power, authority or
                      structure or showcase.
                                                                             forces.
       n. Utility Services Interruption
                                                                     (3) Invasion,    insurrection,    rebellion,
              The failure of power, communication,                       revolution, civil war, usurped power,
              water or other utility service supplied to a               including    action     in   hindering,
              "Scheduled Premises" if the failure:




Page 4 of 9                                           HFIC00089                            Form PC 10 10 01 13
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 91 of 132

              combating or defending against any                        (c) Coverage provided for Spoilage
              such actual or expected event by any                          under the Equipment Breakdown -
              government, power, authority, forces                          Additional Coverage.
              or agents described in Paragraph                 d. Delay, Loss of Use or Loss of Market
              (2)(a)-(c).above.
                                                                    We will not pay for loss or damage
       Exclusions B.1.a. through B.1.o. apply                       caused by, resulting from, or arising out of
       whether or not the loss event results in                     delay, loss of use, or loss of market.
       widespread damage or affects a substantial
       area.                                                   e. Dishonest Acts
   2. We will not pay for loss or damage caused by                  Dishonest or criminal act (including theft)
      or resulting from any of the following:                       by you, any of your partners, members,
                                                                    officers, managers, employees (including
       a. Artificially  Generated     Electrical,                   temporary      employees      and     leased
          Magnetic or Electromagnetic Energy                        workers), directors, trustees, or authorized
          Artificially generated electrical, magnetic               representatives, whether acting alone or in
          or electromagnetic energy, including                      collusion with each other or with any other
          electric arcing, that damages, disturbs,                  party; or theft by any person to whom you
          disrupts or otherwise interferes with any                 entrust the property for any purpose,
          electrical or electronic wire, device,                    whether acting alone or in collusion with
          appliance, system or network.                             any other party.
          For the purpose of this Exclusion,                        This Exclusion:
          electrical, magnetic or electromagnetic                   (1) Applies whether or not an act occurs
          energy includes but is not limited to:                        during your normal hours of operation;
          (1) Electrical current, including arcing;                 (2) Does not apply to:
          (2) Electrical charge      produced          or               (a) Acts of destruction by your
              conducted by a magnetic                  or                   employees (including temporary
              electromagnetic field;                                        employees and leased workers)
          (3) Pulse of electromagnetic energy; or                           or authorized representatives; but
          (4) Electromagnetic          waves           or                   theft by your employees (including
                                                                            temporary employees and leased
              microwaves.
                                                                            workers)       or       authorized
          But if direct physical loss or direct physical                    representatives is not covered; or
          damage to Covered Property by fire
          results, we will pay for the resulting loss or                (b) Property entrusted to carriers for
          damage caused by that fire.                                       hire.
       b. Accounting Errors                                    f.   Docks, Piers, Wharves
          Errors or omissions in accounting,                        (1) Action of water or ice to bulkheads,
          arithmetic, bookkeeping, or billing.                          docks, piers, seawalls, wharves, or
                                                                        property on such structures.
       c. Change of Temperature, Dampness or
          Dryness                                                   (2) But if direct physical loss or direct
                                                                        physical damage to Covered Property
          (1) Dampness or dryness of atmosphere; or                     by a "Specified Cause of Loss"
          (2) Changes     in     or    extremes        of               results, we will pay for the resulting
              temperature.                                              loss or damage caused by that
                                                                        Covered Cause of Loss.
          But if direct physical loss or direct physical
          damage to Covered Property by a                      g. Loss    Due    To   By-Products     of
          Covered Cause of Loss results, we will                  Production or Processing Operations
          pay for the resulting loss or damage                      (1) We will not pay for loss or damage to
          caused by that Covered Cause of Loss.                         "Scheduled Premises", caused by or
          (3) This Exclusion does not apply to:                         resulting from smoke, vapor, gas or
              (a) "Computer     Equipment"            and               any substance released in the course
                  "Valuable Papers";                                    of     production     operations   or
                                                                        processing operations performed at
              (b) Accounts Receivable and Fine                          the "Scheduled Premises". This
                  Arts Additional Coverages; and




Form PC 10 10 01 13                                HFIC00090                                       Page 5 of 9
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 92 of 132

                  exclusion applies regardless           of             does not apply to property in the custody
                  whether such operations are:                          of a carrier for hire.
                  (a) Legally permitted or prohibited;             l.   Settling, Cracking     to   Buildings   or
                  (b) Permitted or prohibited under the                 Structures
                      terms of the lease; or                            (1) Settling, cracking, shrinking or
                  (c) Usual to the intended occupancy                       expansion of buildings or structures,
                      of the premises.                                      bridges, roadways, walks, patios or
                                                                            concrete or paved surfaces.
                  This exclusion does not apply to loss
                  or damage by fire or explosion that                   (2) But if direct physical loss or damage
                  results from the release of a by-                         to Covered Property by a Covered
                  product of the production or                              Cause of Loss results, we will pay for
                  processing operation.                                     the resulting loss or damage caused
                                                                            by that Covered Cause of Loss.
              (2) If the loss or damage described in
                  Paragraph (1) results in Business                m. Smoke (Agricultural or Industrial)
                  Income loss or Extra Expense, there                   Smoke, vapor or gas from agricultural
                  is no coverage for such loss or                       smudging or industrial operations.
                  expense under the business income                n. Steam Explosions
                  and/or extra expense forms listed in
                  this policy, or under any other                       Explosion of steam boilers, steam pipes,
                  business interruption insurance if                    steam engines or steam turbines owned
                  provided under this policy.                           or leased by you, or operated under your
                                                                        control. But if explosion of steam boilers,
              (3) The conduct of an insured or tenant                   steam pipes, steam engines or steam
                  production or processing operations                   turbines results in fire or combustion
                  will not be considered to be vandalism                explosion, we will pay for the loss or
                  of the premises regardless of whether                 damage caused by that fire or combustion
                  such operations are:                                  explosion. We will also pay for loss or
                  (a) Legally permitted or prohibited;                  damage caused by or resulting from the
                  (b) Permitted or prohibited under the                 explosion of gases or fuel within the
                      terms of a lease; or                              furnace of any fired vessel or within the
                                                                        flues or passages through which the
                  (c) Usual to the intended occupancy                   gases of combustion pass.
                      of the premises.
                                                                   o. Testing
       h. Mechanical Breakdown
                                                                        (1) A hydrostatic, pneumatic or gas
              Mechanical breakdown, including rupture                       pressure test of any boiler or pressure
              or bursting caused by centrifugal force.                      vessel; or
              But if mechanical breakdown results in
              elevator collision, we will pay for the direct            (2) An insulation breakdown test of any
              physical loss or direct physical damage                       type of electrical equipment.
              caused by that elevator collision.                        (3) But if direct physical loss or damage
       i.     Missing Property                                              to Covered Property by a "Specified
                                                                            Cause of Loss" results, we will pay for
              Disappearance of property when there is                       the resulting loss or damage caused
              no clear evidence to show what happened                       by that "Specified Cause of Loss."
              to it. This would include a shortage
              disclosed on taking inventory or auditing            p. Theft of Laptops as Checked Baggage
              records. This Exclusion does not apply to                 "Theft" of laptop, palmtop and similar
              property in the custody of a carrier for hire.            portable equipment while as checked
       j.     Neglect to Protect Property                               baggage.
              Neglect to use all reasonable means to               q. Unauthorized Transfer of Property
              save and preserve property from further                   Unauthorized transfer of property that has
              damage at and after time of the direct                    been transferred to any person or to any
              physical loss or damage.                                  place outside your premises on the basis
       k. Rain, Snow, Ice, Sleet to Property in                         of unauthorized instructions.
          the Open
              Rain, snow, ice or sleet to personal
              property while in the open. This Exclusion


Page 6 of 9                                            HFIC00091                            Form PC 10 10 01 13
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 93 of 132

       r.   Voluntary Parting                                    b. The loss or damage is caused by or
            Voluntary parting with any property by you              results from thawing of snow, sleet or ice
            or anyone else to whom you have                         on the building or structure.
            entrusted the property if induced to do so     D. Additional Coverage - Equipment Breakdown
            by any fraudulent scheme, trick, device or        The definition of Covered Causes of Loss includes
            false pretense.                                   Equipment Breakdown Accident to Equipment
   3. We will not pay for loss or damage caused by            Breakdown Property, as defined and limited
      or resulting from any of the following, 3.a.            below:
      through 3.f. But if direct physical loss or direct      1. Equipment Breakdown
      physical damage to Covered Property by a
      Covered Cause of Loss results, we will pay for             a. Equipment Breakdown Accident means
      the resulting loss or damage caused by that                   direct physical loss or direct physical
      Covered Cause of Loss.                                        damage as follows:
       a. Wear and tear, or change in color, texture,                (1) Mechanical breakdown, including
          or finish;                                                     rupture or bursting caused by
                                                                         centrifugal force;
       b. Rust, corrosion, decay, or deterioration;
                                                                     (2) Artificially generated electric current,
       c. Hidden or latent defect or any quality in                      including electric arcing, that disturbs
          property that causes it to damage or                           electrical devices, appliances or wires;
          destroy itself;
                                                                     (3) Explosion of steam boilers, steam
       d. Maintenance;                                                   pipes, steam engines or steam
       e. Smog; or                                                       turbines owned or leased by you, or
       f.   Shrinkage, evaporation, or loss of weight                    operated under your control;
            of "Stock".                                              (4) Loss or damage to steam boilers,
C. Limitations                                                           steam pipes, steam engines or steam
                                                                         turbines caused by or resulting from
   The following limitations apply to all policy forms                   any condition or event inside such
   and endorsements:                                                     equipment; or
   We will not pay for loss of or damage to property,                (5) Loss or damage to hot water boilers
   as described and limited below. In addition, we                       or other water heating equipment
   will not pay for any loss that is a consequence of                    caused by or resulting from any
   loss or damage as described and limited below.                        condition or event inside such boilers
   1. Steam boilers, steam pipes, steam engines or                       or equipment.
      steam turbines caused by or resulting from                 b. Equipment Breakdown Property means
      any condition or event inside such equipment.                 property:
      But we will pay for loss of or damage to such
      equipment caused by or resulting from an                       (1) that generates, transmits or utilizes
      explosion of gases or fuel within the furnace of                   energy,      including     electronic
      any fired vessel or within the flues or                            communications and data processing
      passages through which the gases of                                equipment; or
      combustion pass.                                               (2) which, during normal usage, operates
   2. Hot water boilers or other water heating                           under vacuum or pressure, other than
      equipment caused by or resulting from any                          the weight of its contents.
      condition or event inside such boilers or                      Equipment Breakdown Property may
      equipment, other than an explosion.                            utilize conventional design and technology
   3. The interior of any building or structure, or                  or new or newly commercialized design
      personal property in the building or structure,                and technology.
      caused by or resulting from rain, snow, sleet,             c. The   following  is        not    Equipment
      ice, sand or dust, whether driven by wind or                  Breakdown Property:
      not, unless:                                                   (1) Any structure, foundation, cabinet, or
       a. The building or structure first sustains                       compartment;
          damage by a Covered Cause of Loss to                       (2) Any insulating or refractory material;
          its roof or walls through which the rain,
          snow, sleet, ice, sand or dust enters; or




Form PC 10 10 01 13                                HFIC00092                                         Page 7 of 9
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 94 of 132

              (3) Any sewer piping, any underground                    (chlorinated fluorocarbon)    substances
                  vessels or piping, any piping forming a              been involved      in the      Equipment
                  part of a sprinkler system or water                  Breakdown Accident.
                  piping other than boiler feedwater                   The most we will pay for each occurrence
                  piping, boiler condensate return piping              of covered loss or damage under this
                  or water piping forming a part of a                  Coverage Extension is         the CFC
                  refrigerating or air conditioning                    Refrigerants Limit of Insurance stated in
                  system;                                              the Property Choice Schedule of
              (4) Any    draglines,   excavation           or          Premises and Coverages, but not more
                  construction equipment;                              than the least amount to:
              (5) Any equipment manufactured by you                    (1) Repair the damaged property and
                  for sale;                                                replace any lost CFC refrigerant;
              (6) Any satellite, or any           equipment            (2) Repair the damaged property, retrofit
                  mounted on a satellite; or                               the system to accept a non-CFC
              (7) Any vehicle or any equipment                             refrigerant and charge the system with
                                                                           a non-CFC refrigerant; or
                  mounted on a vehicle. As used here,
                  vehicle means any machine or                         (3) Replace the system with one using a
                  apparatus      that     is    used       for             non-CFC refrigerant.
                  transportation or moves under its own                This Coverage Extension is included
                  power. Vehicle includes, but is not                  within the Covered Property Limit of
                  limited to, car, truck, bus, trailer, train,         Insurance.
                  aircraft, spacecraft, watercraft, forklift,
                  bulldozer,    tractor     or harvester.           b. Hazardous Substances
                  However, any property that is                        We will pay for the additional costs to
                  stationary, permanently installed at a               repair or replace Covered Property
                  "Scheduled Premises" and that                        beyond what would have been necessary
                  receives electrical power from an                    had the Equipment Breakdown Accident
                  external power source will not be                    not caused contamination by a Hazardous
                  considered a vehicle.                                Substance. This includes the additional
                                                                       expenses to clean up or dispose of such
       d. Limit of Insurance: The most we will pay
                                                                       property.
          in any one Equipment Breakdown
          Accident to Equipment Breakdown                              As used in this Coverage Extension,
          Property is the lesser of the applicable                     Hazardous    Substance     means    any
          Limit of Insurance for:                                      substance that has been declared to be
                                                                       hazardous to health by a governmental
              (1) Building and Business Personal
                                                                       agency.
                  Property or Business Interruption as
                  shown in the Property Choice                         The most we will pay for each occurrence
                  Schedule of Premises and Coverages                   of covered loss or damage under this
                  or                                                   Coverage Extension is the Hazardous
                                                                       Substances Limit of Insurance stated in
              (2) Equipment Breakdown Limit of
                                                                       the Property Choice Schedule of
                  Insurance as shown in the Property
                                                                       Premises and Coverages.
                  Choice Schedule of Premises and
                  Coverages.                                           This Coverage Extension is included
                                                                       within the Covered Property Limit of
   2. Equipment              Breakdown            Coverage
                                                                       Insurance.
      Extensions
                                                                    c. Spoilage
       The following Coverage Extensions apply to
       loss or damage to Covered Property caused                       We will pay for your loss of perishable
       by or resulting from an Equipment Breakdown                     goods due to:
       Accident to Equipment Breakdown Property:                       (1) Spoilage; or
       a. CFC Refrigerants                                             (2) Contamination caused by the release
              We will pay for the additional costs to                      of refrigerants, including but not
              repair or replace Covered Property                           limited to ammonia; caused by or
              beyond what would have been necessary                        resulting   from    an    Equipment
              had no refrigerant containing CFC                            Breakdown Accident to Equipment




Page 8 of 9                                             HFIC00093                          Form PC 10 10 01 13
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 95 of 132

              Breakdown Property located at the              d. Expediting Expenses
              premises.                                         (Related to Equipment Breakdown)
          We will not pay for loss or damage as a               (1) In the event of a loss or damage
          result of your failure to use all reasonable
                                                                    caused by or resulting from an
          means to protect the perishable goods
                                                                    Equipment Breakdown Accident to
          from damage following an Equipment
                                                                    Equipment Breakdown Property at
          Breakdown Accident.
                                                                    "Scheduled     Premises",  "Newly
          We will also pay any necessary expenses                   Acquired Premises", and "Unnamed
          you incur to reduce the amount of loss                    Premises", we will pay for the
          under this coverage. We will pay for such                 reasonable and necessary additional
          expenses to the extent that they do not                   expenses you incur to:
          exceed the amount of loss that otherwise
                                                                   (a) Make temporary repairs;
          would have been payable under this
          coverage.                                                (b) Expedite permanent     repair or
                                                                       replacement   of        damaged
          If you are unable to replace the perishable
                                                                       property; or
          goods before its anticipated sale, the
          amount of our payment will be determined                 (c) Provide training on replacement
          on the basis of the sales price of the                       machines or equipment.
          perishable goods at the time of the                   (2) This includes overtime wages, the
          Equipment Breakdown Accident, less                        extra cost of express or other rapid
          discounts and expenses you otherwise                      means     of    transportation, and
          would have had. Otherwise our payment                     expenses to bring computer systems
          will be determined in accordance with the                 back to operational status.
          Valuation condition.
                                                                (3) The most we will pay under this
          As used in this Coverage Extension,                       Coverage Extension is the applicable
          perishable    goods     means     personal                limit of insurance as shown in
          property maintained under controlled                      Property    Choice   Schedule     of
          conditions for its preservation, and                      Premises and Coverages - Causes Of
          susceptible to loss or damage if the                      Loss – Additional Coverage -
          controlled conditions change.                             Equipment Breakdown Expediting
          The most we will pay for in any one                       Expenses. This is an additional
          occurrence      under     this   Coverage                 amount of insurance.
          Extension is the Spoilage Limit of
          Insurance as stated in the Property
          Choice Schedule of Premises and
          Coverages.
          This is included within the Covered
          Property Limit of Insurance.




Form PC 10 10 01 13                              HFIC00094                                  Page 9 of 9
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 96 of 132
                                                                                           PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      CAUSES OF LOSS - EARTHQUAKE
This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART

A. COVERED CAUSES OF LOSS                                    4. Under this Coverage Part, as set forth under
   When Causes of Loss – Earthquake is added to                 Property Not Covered in the Property Choice
   the Property Choice Coverage Part, Covered                   Coverage Form to which this endorsement is
   Causes of Loss is revised to include for                     attached, land is not covered property.
   designated "Scheduled Premises" and applicable               Therefore, coverage under this endorsement
   coverages as indicated in the Property Choice                does not include the cost of restoring or
   Schedule of Premises and Coverages:                          remediating land.
   Earthquake, meaning a shaking or trembling of             5. Earthquake coverage as provided by this
   the earth's crust, caused by underground tectonic            endorsement does not apply to the following
   forces resulting in breaking, shifting, rising,              Coverage Forms even if these Coverage
   settling, sinking or lateral movement or other               Forms are attached to the Property Choice
   movement.                                                    Coverage Part:
   All earthquake shocks that occur within any                      a. Legal Liability - Building Coverage Form,
   168-hour period will be deemed to be a single                       PC 00 30.
   Earthquake occurrence. The expiration of this                    b. Mortgageholders Errors and Omissions
   policy will not reduce the 168-hour period.                         Coverage Form, PC 00 40.
B. EXCLUSIONS                                                       c. 12 Month Business Income and Expense
   1. Earthquake does not apply as a Covered                           Coverage Form, PC 00 23.
      Cause of Loss to the following Additional          C. DEDUCTIBLE
      Coverages found in the Property Choice
                                                             We will not pay for loss or damage in any one
      Specialized Property Insurance Coverage(s)
                                                             occurrence until the total amount of loss or
      forms and/or any applicable Business
                                                             damage for all coverages exceeds the applicable
      Interruption Additional Coverages Form:
                                                             Deductible shown in the Property Choice
       a. Dependent Properties;                              Schedule of Premises and Coverages or by
       b. Newly Acquired Premises, except as                 endorsement. We will then pay the amount of loss
          provided by this endorsement;                      or damage in excess of the deductible up to the
                                                             applicable Limit of Insurance.
       c. Unnamed Premises; or
                                                         D. LIMITS OF INSURANCE
       d. Utility Service Interruption.
                                                             The following is added to section C. Limits of
   2. We will not pay for loss or damage caused              Insurance of the Property Choice Coverage Form
      directly or indirectly by Flood, as defined by
      the Flood Exclusion found in the Property              The most we will pay for loss or damage caused
      Choice Covered Causes of Loss and                      by any Earthquake is:
      Exclusions Form, even if attributable to an            1. The Earthquake "Policy Year" Limit of
      Earthquake.                                               Insurance stated in the Property Choice
   3. This Coverage does not apply to any                       Schedule of Premises and Coverages is the
      Earthquake occurrence that began prior to the             most we will pay for all Earthquake loss or
      inception of this Endorsement.                            damage that occurs during any one "Policy
                                                                Year", regardless of the number of premises




Form PC 10 20 01 13                                                                                 Page 1 of 2
                                                HFIC00095
                                             © 2013, The Hartford
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 97 of 132

       covered under this policy, or the number of          Causes of Loss and Exclusions Form, we will
       occurrences during the "Policy Year". Any            also pay for the loss or damage caused by
       amounts payable under any Coverage or                that other Covered Cause of Loss. But the
       Additional Coverage contained in this                most we will pay, for the total of all loss or
       Coverage Part do not increase that Limit of          damage caused by the Earthquake and other
       Insurance except for Newly Acquired Property,        Covered Cause of Loss, is the Limit of
       as contained in this endorsement.                    Insurance applicable to such other Covered
   2. If two or more Earthquake "Policy Year" limits        Cause of Loss. We will not pay the sum of the
      of Insurance are shown in the Property Choice         two Limits.
      Schedule of Premises and Coverages, the           5. The most we will pay for loss or damage for
      most we will pay under this policy in total in       Newly Acquired Premises under this
      any one "Policy Year" is the largest                 endorsement is $250,000 in any one "Policy
      Earthquake "Policy Year" limit of insurance          Year".
      even if the loss or damage involves more than         Insurance for each newly acquired premise
      one Earthquake "Policy Year" limit of                 you acquire by purchase or lease will end
      insurance.                                            when any of the following first occurs:
   3. The Earthquake "Policy Year" Limit of                 a. This policy expires;
      Insurance as stated in the Property Choice
      Schedule of Premises and Coverages is a               b. 180 days expire after you acquire the
      part of and is included in the Limit of                  property;
      Insurance which applies to your "Scheduled            c. You report values to us; or
      Premises" as stated in the Property Choice            d. The property is more specifically insured.
      Schedule of Premises and Coverage. The
      Earthquake "Policy Year" Limit of Insurance is        We will charge you additional premium for
      not an additional Limit of Insurance.                 values reported from the date you acquire the
                                                            property
   4. If a Cause of Loss (such as fire) is covered by
      means of an exception to the Earth Movement
      Exclusion, in the Property Choice Covered




Page 2 of 2                                     HFIC00096                             Form PC 10 20 01 13
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 98 of 132
                                                                                               PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              CAUSES OF LOSS - FLOOD
This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART

A. COVERAGE                                                          b. Newly Acquired Premises, except as
   Flood is added as a Covered Cause of Loss                            provided by this endorsement;
   applicable to the coverages provided under the                    c. Unnamed Premises; or
   Property Choice Coverage Part as stated in the                    d. Utility Service Interruption.
   Property Choice Schedule of Premises and
   Coverages. This Cause of Loss applies only to                  2. The following items of property are not
   "Scheduled Premises" as shown in the Property                     Covered Property under this Endorsement,
   Choice Schedule of Premises and Coverages.                        whether or not they are Covered Property:
   Flood means:                                                      a. Bulkheads, pilings, seawalls, docks, piers,
                                                                        wharves, retaining walls (whether or not
   1. Surface water, waves, tidal water, tidal waves,
                                                                        attached to covered buildings), fences,
      tsunamis, or overflow of any natural or man
                                                                        and outdoor swimming pools.
      made body of water from its boundaries, all
      whether driven by wind or not; or                              b. Open structures located on or partially
                                                                        over water.
   2. Mudslide or mudflow, meaning a river or flow
      of liquid mud directly or indirectly caused by                 c. Personal property in the open or in open
      flooding or the accumulation of water under                       buildings or structures.
      the ground.                                                    d. Underground structures or underground
   3. Water under the ground surface pressing on,                       equipment, and those portions of walls,
      or flowing or seeping through:                                    driveways and other paved or poured
                                                                        surfaces outside the foundation walls of a
       a. Foundations,     walls,   floors   or    paved
                                                                        covered structure.
          surfaces;
                                                                     e. Structures which are primarily containers
       b. Basements, whether paved or not; or
                                                                        and their contents including storage tanks
       c. Doors, windows or other openings.                             or similar equipment. But we will pay for
   4. Flood includes water or other material that                       loss of or damage to silos and grain
         backs up or overflows from any sewer or                        storage buildings and their contents.
         septic tank or drain, if such back-up is caused             f.   Any building or other property that is not
         by any of the conditions in 1. or 3. above                       eligible for flood insurance pursuant to the
         regardless of the proximity of the back-up to                    provisions of the Coastal Barrier
         such conditions.                                                 Resources Act, 16 U.S.C. 3501 et seq.
   All flooding in a continuous or protracted event will                  and the Coastal Barrier Improvement Act
   constitute a single flood.                                             of 1190, Pub. L. 101-591, 16 U.S.C. 3501
                                                                          et seq.
B. EXCLUSIONS
                                                                  3. This Coverage does not apply to any Flood
   1. Flood does not apply as a Covered Cause of                     that began before the inception of this
      Loss under the following Additional Coverages                  insurance.
      found in the Property Choice Specialized
      Property Insurance Coverages Forms and/or                   4. Flood coverage as provided by this
      any     applicable    Business     Interruption                endorsement does not apply to the following
      Additional Coverage Forms:                                     Coverage Forms even if these Coverage
                                                                     Forms are attached to the Property Choice
       a. Dependent Properties;                                      Coverage Part:


Form PC 10 40 01 13                                                                                      Page 1 of 3
                                                     HFIC00097
                                                  © 2013, The Hartford
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 99 of 132

       a. Legal Liability - Building Coverage Form,           any one "Policy Year" is largest Flood "Policy
          PC 00 30                                            Year" limit of insurance even if the loss or
       b. Mortgageholders Errors and Omissions                damage involves more than one Flood "Policy
          Coverage Form, PC 00 40.                            Year" limit of insurance.
       c. Property Choice - 12 Month Business             3. The Flood "Policy Year" Limit of Insurance as
          Income and Expense Coverage Form, PC               stated in the Property Choice Schedule of
          00 23.                                             Premises and Coverages is a part of and is
                                                             included in the Limit of Insurance which
   5. To the extent that a tsunami causes the                applies to your "Scheduled Premises" as
      overflow of tidal waters, the exclusion of             stated in the Property Choice Schedule of
      earthquake, in the Earth Movement Exclusion,           Premises and Coverage. The Flood "Policy
      does not apply.                                        Year" Limit of Insurance is not an additional
C. DEDUCTIBLE                                                Limit of Insurance.
   1. We will not pay for loss or damage in any one       4. In the event of covered ensuing loss, for
      occurrence until the amount of loss or damage          example, loss caused by fire, explosion or
      for all coverages exceeds the applicable               sprinkler leakage which results from the
      deductible shown in the Property Choice                Flood, the most we will pay, for the total of all
      Schedule of Premises and Coverages. This               loss or damage caused by flood, fire,
      deductible applies to all coverages including          explosion and sprinkler leakage, is the Limit of
      but not limited to Business Income and Extra           Insurance applicable to Fire. We will not pay
      Expense if such coverages are provided                 the sum of the Fire and Flood Limits.
      under this Coverage Part. We will then pay          5. Excess of Loss Limitation
      the amount of loss or damage in excess of the
      deductible, up to the applicable Limit of               If EXCESS OF LOSS LIMITATION APPLIES
      Insurance.                                              is stated in the Property Choice Schedule of
                                                              Premises and Coverages at a "Scheduled
   2. If an hourly deductible is stated in the Property       Premises" and if the flood loss is also covered
      Choice Schedule of Premises and Coverage                under a National Flood Insurance Program
      as applicable to Flood, then that hourly                (NFIP) policy, or if the property is eligible to be
      deductible is the only deductible that will apply       written under an NFIP policy but there is no
      to the Business Income loss caused by or                such policy in effect, then we will pay only for
      resulting from Flood.                                   the amount of loss in excess of the maximum
   3. We will not pay that part of the loss that is           limit that can be insured under that policy. This
      attributable to any Deductible(s) in the                provision applies whether or not the maximum
      National Flood Insurance Program policy.                NFIP limit was obtained or maintained, and
                                                              whether or not you can collect on the NFIP
   4. If Flood results in another Covered Cause of
                                                              policy. We will not, under any circumstances,
      Loss and if both Covered Causes of Loss
                                                              pay more than the applicable Limit of
      cause loss or damage, then only the higher
                                                              Insurance for Flood as stated in the Property
      deductible applies (e.g., the Flood deductible
                                                              Choice Schedule of Premises and Coverage.
      or the Fire deductible).
                                                              This provision does not apply to loss which
D. LIMITS OF INSURANCE
                                                              cannot be covered under provisions of the
   1. The Flood "Policy Year" Limit of Insurance              above Act or amendments. If we pay for loss
      stated in the Property Choice Schedule of               subject to this provision, the benefit of any
      Premises and Coverages is the most we will              recovery or salvage on such loss is ours to the
      pay for all Flood loss or damage that occurs            extent of our payment.
      during any one "Policy Year", regardless of the
                                                          6. Newly Acquired Premises
      number of premises covered under this policy,
      or the number of occurrences during the                 The most we will pay for loss or damage for
      "Policy Year". Any amounts payable under any            Newly Acquired Premises under this
      Coverage or Additional Coverage contained in            endorsement is $250,000 which applies to all
      this Coverage Part do not increase that Limit           such loss or damage in any one "Policy Year"
      of Insurance except for Newly Acquired                  regardless of the number of premises covered
      Property, as contained in this endorsement.             under this policy, or the number of
                                                              occurrences during the "Policy Year".
    2. If two or more Flood "Policy Year" limits of
                                                              Insurance for each newly acquired property
       Insurance are shown in the Property Choice
                                                              you acquire will end when any of the following
       Schedule of Premises and Coverages, the
                                                              first occurs:
       most we will pay under this policy in total in




Page 2 of 3                                       HFIC00098                              Form PC 10 40 01 13
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 100 of 132

       a. This policy expires;                          Debris Removal
       b. 180 days expire after you acquire the         1. We will pay your expense to remove debris of
          property;                                        Covered Property and other debris that is on
       c. You report values to us; or                      the "Scheduled Premises", when such debris
                                                           is caused by or results from Flood.
       d. The property is more specifically insured.
                                                            However, we will not pay to remove deposits
       We will charge you additional premium for            of mud or earth from the grounds of the
       values reported from the date you acquire the        "Scheduled Premises".
       property.
                                                        2. We will also pay the expense to remove
E. ADDITIONAL COVERAGE- DEBRIS REMOVAL                     debris of Covered Property that has floated or
   With respect to Flood Coverage, the Debris              been hurled off the "Scheduled Premises" by
   Removal Additional Coverage (and any additional         Flood.
   limit for Debris Removal under a Limit of            3. This coverage for Debris Removal, as set
   Insurance clause or an endorsement) is not              forth in E.1. and E.2. above, does not increase
   applicable and is replaced by the following:            the applicable Limit of Insurance for Flood.
                                                           Therefore, the most we will pay for the total of
                                                           debris removal and loss or damage to
                                                           Covered Property (and if applicable Business
                                                           Income or Extra Expense) is the Limit of
                                                           Insurance for Flood that applies to the
                                                           affected "Scheduled Premises" covered under
                                                           this endorsement.




Form PC 10 40 01 13                             HFIC00099                                      Page 3 of 3
               Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 101 of 132
                                                                                                  PROPERTY CHOICE




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                CAUSE OF LOSS - ELECTRONIC VANDALISM
This endorsement modifies insurance provided under the following :

    PROPERTY CHOICE COVERAGE PART


A. COVERED CAUSE OF LOSS                                                 e-mail destinations, effectively denying or
    1.    Electronic Vandalism                                           limiting legitimate access .
          a.   Electronic Vandalism , as defined and                     This Coverage applies to Denial of Service
               limited below, is added as a Covered                      Attacks :
               Cause of Loss .                                           a. That originate anywhere in the world ; and
          b. We will not pay for any Business Income                     b. Whether or not there has been any
               loss or Rental Income loss caused by                           physical loss or physical damage to
               Electronic Vandalism that you sustain                          "Electronic Data".
               during the 6 hours (unless a different                    c. We will not pay for any loss of Business
               Waiting Period for Electronic Vandalism is                      Income or Rental Income that you sustain
               indicated in the Property Choice Schedule                      during the 12 hours (unless a different
               of Premises or Coverages or by                                 Waiting Period for this Coverage is
               endorsement) that immediately follow the                       indicated in the Property Choice Schedule
               time when you first discovered the                             of Premises or Coverages or by
               Electronic Vandalism. This Waiting Period                      endorsement) that immediately follow the
               serves as a deductible.          No other                      time when you first discovered the Denial
               deductible applies to Business Income or                       of Service Attack. This Waiting Period
               Rental Income coverage. This Waiting                           serves as a deductible.         No other
               Period does not apply to Extra Expense .                       deductible applies to Business Income or
          c. Electronic Vandalism as used in this                             Rental Income coverage. This Waiting
               Cause of Loss means :                                          Period does not apply to Extra Expense.
               (1) The willful or malicious alteration ,                 d. The most we will pay for the sum of all
                    manipulation    or   destruction    of                    loss in any one occurrence due to Denial
                    "Electronic Data" whether or not there                    of Service Attack is $25 ,000.
                    has been any physical loss or physical        3.     Good Faith Advertising Expense
                    damage to "Electronic Data" ; or
                                                                         a. If we make payment for loss or damage
               (2) The addition of a virus, malicious                         caused by or resulting from Denial of
                    code or similar instruction that                          Service or Electronic Vandalism as
                    disrupts the normal operation of                          provided under the Denial of Service
                    "Computer Equipment" whether or not                       Attack, Electronic Vandalism or Web Site
                    there has been any physical loss or                       and Internet Services Coverages, we will
                    physical     damage to "Computer                          pay for the reasonable advertising
                    Equipment" or "Electronic Data".                          expenses you incur solely to regain
    2.    Denial of Service - Business Income,                                customer good faith .
          Rental Income or Extra Expense                                 b. The most we will pay for the sum of all
          Denial of Service Attack, as defined and                            reasonable advertising expenses under
          limited below, is added as a Covered Cause of                       this provision in any one "Policy Year" is
          Loss with respect to the following coverages, if                    $25 ,000.
          applicable : Business Income, Rental Income             4.     Electronic Extortion Demand
          and Extra Expense . Denial of Service Attack                   a. We will reimburse ransom monies paid by
          means the malicious direction of a high
                                                                              you resulting from a covered electronic
          volume of worthless inquiries to web site or


Form PC 10 83 09 16                                                                                        Page 1 of 2
                                                    HFIC00100
                                                 © 2016 , The Hartford
        Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 102 of 132

         extortion demand. Ransom monies mean                               (f) You shall furnish to us affirmative
         money that you have surrendered to meet                                proof of payment with full
         an actual electronic extortion demand                                  particulars of the loss sustained.
         which is first made during the "Policy                    c.   The most we will pay in total in any one
         Year''. Electronic extortion demand means                      "Policy Year'' for all electronic extortion
         the introduction of malware into your                          demands regardless of the number of
         computer system that causes the loss of                        electronic extortion demands made in any
         use of, inability to access, or inability to                   one "Policy Year'' is $10,000. This is the
         manipulate electronic data or the non-                         only Limit of Insurance that applies to
         functionality of any computer processing                       Electronic Extortion Demand. This Limit of
         equipment coupled with a demand of                             Insurance is included in and not in
         ransom monies for the subsequent                               addition to the limit(s) of insurance
         removal of the malware from your                               applicable to Electronic Vandalism.
         computer system. All demands for the
         same malware attack will be deemed to             B. VALUATION
         constitute a single electronic extortion              1. Loss or damage to "Electronic Data" will be
         demand.                                                 valued at your incurred cost of restoration or
      b. We will not pay any ransom monies:                      replacement, including the cost of data entry,
                                                                 reprogramming and computer consultation
         (1) In connection with any claim for                    services. But we will not pay the cost to
             reimbursement for, based upon,                      duplicate research that led to the development
             arising from or in any way related to               of your "Electronic Data" or any proprietary or
             any fraudulent, dishonest or criminal               confidential information or intellectual property
             acts by you, or any person authorized               in any form. To the extent that "Electronic
             by you to have custody of ransom                    Data" is not replaced or restored, the loss will
             monies.                                             be valued at the cost of replacement of the
         (2) Due to confiscation or expropriation of             media on which the "Electronic Data" was
             ransom monies by any governmental                   stored, with blank media of substantially
             authority.                                          identical type.
         (3) Due to your failure to realize income.           2. If you recover from a licenser, lessor or any
         (4) Due to your failure to comply with any              other party for loss or damage to "Electronic
             of     the      following    Additional             Data", our loss payment to you will be reduced
              Conditions:                                        by the amount of such recovery.
              (a) You shall give oral or written           C. LIMIT OF INSURANCE
                    notice of an electronic extortion          1. Regardless of the number of coverages
                    demand as soon as practicable to               applicable, the most we will pay for all loss or
                    us;                                            all damage caused by or resulting from
              (b)   You shall make every reasonable                Electronic Vandalism in any one occurrence is
                    effort to notify the police or other           the applicable Limit of Insurance for Electronic
                    law enforcement agency having                  Vandalism as stated in the Property Choice
                    jurisdiction over such occurrence              Schedule of Premises and Coverages, except
                    and comply with such agencies'                 as provided in 2. below.
                    recommendations                 and        2. The Limits of Insurance applicable to Web
                    instructions;                                  Site and Internet Services - Business Income,
              (c)   You shall determine, and aid in                Rental Income or Extra Expense, Good Faith
                    determining, that the electronic               Advertising Expense and Electronic Extortion
                    extortion demand is genuine and                Demand are in addition to the limit of
                    has actually occurred;                         insurance applicable to Electronic Vandalism
              (d)   You shall use all reasonable                   Limit of Insurance.
                    efforts not to disclose the
                    existence of this Additional
                    Coverage or any payments made
                    hereunder;
              (e)   You shall use all due diligence
                    and do all things reasonably
                    practicable to avoid or diminish
                    any payment; and




Page2 of 2                                         HFIC00101                                Form PC 10 83 09 16
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 103 of 132




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                           FOOD CONTAMINATION COSTS

This endorsement modifies insurance provided under the following:

       PROPERTY CHOICE SPECIAL BUISNESS INCOME COVERAGE FORM


The following Additional Coverage is added:                             b. The cost to replace food which is or is
A. Food Contamination Costs                                                suspected of being contaminated; and
   We will pay the actual loss of Business Income                       c. The cost of necessary medical tests or
   you sustain and Extra Expenses, as defined and                          inoculations for your employees to prevent
   limited below, if your business operations are                          the spread of identified or suspected
   ordered by a governmental authority to be                               communicable diseases to your patrons
   suspended due to the discovery of or the suspicion                      through the ingestion of your food product.
   of food contamination at a "scheduled premises"           B. The most we will pay under this Additional
   during the policy period.                                    Coverage for the actual loss of Business Income
   1. Business Income Coverage begins at the time               you sustain and Extra Expenses as defined and
      you were notified by the governmental                     limited in this endorsement, regardless of the
      authority to suspend your business operations             number of patrons or "scheduled premises"
      at a "scheduled premises" and ends when the               involved in any one order by a governmental
      notification to resume your business                      authority, is $25,000.
      operations at that same "scheduled premises"                  We will not pay:
      is given from the same governmental                           1. Any fines, penalties or any other costs, levied
      authority.                                                       against you by any governmental authority as
   2. Food contamination as used in this                               the result of the order of suspension due to the
      endorsement means an incidence of food                           discovery of or the suspicion of food
      poisoning to one or more of your patrons that                    contamination at your "scheduled premises".
      is caused by or results from:                                 2. Any product recall costs or expenses.
       a. Tainted food you purchased, improperly             C. We will pay up to $2,500 for advertising costs to
          stored, handled or prepared; or                       regain customers following the notification to
       b. A communicable disease that was                       resume "operations" at that same "scheduled
          transmitted by you or one or more of your             premises" by the governmental authority.
          employees.                                            Advertising cost coverage ends 30 days after the
   3. Governmental authority as used in this                    government authority provides you with the
      endorsement means the entity having                       notification to resume your business operations at
      jurisdiction over your operations relating to             that same "scheduled premises" where the food
      health and hygiene standards necessary to                 contamination occurred. This advertising expense
      protect the general public.                               is an additional amount of insurance.
   4. Extra Expense coverage as provided in this
      endorsement means and is limited to the
      following costs:
       a. The cost to clean and sanitize your
          equipment    as     required by the
          governmental authority;



Form PC 20 22 05 08                                                                                      Page 1 of 1
                                              © HFIC00102
                                                2008, The Hartford
               Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 104 of 132
                                                                                                 PROPERTY CHOICE




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            CLOUD COMPUTING COVERAGE
This Endorsement modifies insurance provided under the following :

    PROPERTY CHOICE COVERAGE PART

A. Property    Choice      Specialized   Property                         This is the only Limit of Insurance that
    Insurance Coverages endorsement is revised as                         applies to loss or damage to you r "Electronic
    follows :                                                             Data" at Cloud Computing facilities .
    1.    LOSS OF OR DAMAGE TO ELECTRONIC                       B. If a Limit of Insurance is shown in the Property
          DATA AT CLOUD COMPUTING FACILITY                          Choice Schedule of Premises and Coverages for
                                                                    Business Income or Extra Expense Coverage
          a.    The following is added to Section A.
                                                                    then the following applies :
                Additional Coverages       Unnamed
                Premises :                                          The Additional Coverage - Unnamed Premises
                                                                    found in the following endorsements:
                We will pay for loss or damage to your
                "Electronic Data" caused by or resulting            Property Choice Special Business Income -
                from a Covered Cause of Loss while at a             Additional Coverages ;
                Cloud     Computing    facility located             Property Choice Business Income - Additional
                anywhere in the world. A Cloud                      Coverages ;
                Computing facility means a facility
                                                                    Property Choice Professional Business Income -
                operated by a Cloud Computing provider
                                                                    Additional Coverages ;
                with whom you have a written contract .
                                                                    Property Choice 12 Month Business Income -
          b. With respect to the coverage provided
                                                                    Additional Coverages ;
                under th is Cloud Computing provision :
                                                                    Property Choice Rental Income - Additional
                (1) Unnamed Premises includes the                   Coverages ; or
                    premises    of     a   Web     Site ,
                    Communications       or    Internet             Property Choice Extra Expense - Additional
                    Services provider.                              Coverages ;
                (2) The Coverage Territory General                  is revised as follows :
                    Condition found in the Property                 1. BUSINESS INCOME OR EXTRA EXPENSE
                    Choice Conditions and Definitions                     DUE TO LOSS OF OR DAMAGE TO
                    form does not apply.                                  ELECTRONIC     DATA  AT CLOUD
                (3) This is the only insurance that                       COM PU TING FACILITY
                    applies to loss or damage to your                     a. The following is added to Additional
                    "Electronic    Data"  at    Cloud                         Coverage - Unnamed Premises :
                    Computing facilities.
                                                                              We will pay for the actual loss of
    2. LIMIT OF INSURANCE                                                     Business Income or Extra Expense you
          The most we will pay for loss or damage in                          incur, if applicable due to loss or
          any one occurrence regardless of the types                          damage to your "Electronic Data",
          or number of Cloud Computing facilities                             caused by or resulting from a Covered
          involved is the Limit of Insurance shown in                         Cause of Loss while at a Cloud
          the applicable Property Choice - Specialized                        Computing facility located anywhere in
          Property          Insurance       Coverages                         the world . A Cloud Computing facility
          endorsement:         Additional    Coverage :                       means a facility operated by a Cloud
          Unnamed Premises : At all Unnamed                                   Computing provider with whom you have
          Premises : Business Personal Property. This                         a written contract.
          is an additional amount of insurance .

Form PC 20 44 0916                                                                                         Page 1 of 2
                                                     HFIC00103
                                                  © 2016 , The Hartford
        Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 105 of 132

      b. With respect to the coverage provided               2.   LIMIT OF INSURANCE
         under this Cloud Computing provision:                    The most we will pay for the actual loss of
             (1) Unnamed Premises      includes the               Business Income sustained or Extra
              premises       of   a     Web     Site,             Expense incurred in any one occurrence
              Communications          or     Internet             regardless of the types or number of Cloud
              Services provider.                                  Computing facilities involved is the Limit of
         (2) The Coverage Territory General                       Insurance shown in the applicable Property
              Condition found in the Property                     Choice Business Income or Extra Expense -
              Choice Conditions and Definitions                   Additional Coverage - Unnamed Premises.
              form does not apply.                                This is an additional amount of insurance.
         (3) This is the only insurance that                      This is the only Limit of Insurance that
              applies to the actual loss of                       applies to the actual loss of Business
              Business Income or Extra Expense,                   Income, or if applicable Extra Expense you
              if applicable, due to loss or damage                incur, due to loss or damage to your
              to your "Electronic Data" at Cloud                  "Electronic Data" at Cloud Computing
              Computing facilities.                               facilities.
      c. We will not pay for any loss of Business
         Income until the necessary interruption
         of your business operations exceeds 12
         hours (unless a different Waiting Period
         for this Coverage is indicated in the
         Property Choice Schedule of Premises
         or Coverages or by endorsement
         applicable to Unnamed Premises). We
         will not pay for any loss of Business
         Income you sustain in any one
         occurrence during such time period.
         This Waiting Period does not apply to
         Extra Expense.




Page2 of 2                                       HFIC00104                               Form PC 20 44 09 16
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 106 of 132
                                                                                         PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         FLOOD - BUSINESS INCOME WAITING PERIOD
   This endorsement modifies insurance under the following:

   PROPERTY CHOICE SPECIAL BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE PROFESSIONAL BUSINESS INCOME COVERAGE FORM
   PROPERTY CHOICE 12 MONTH BUSINESS INCOME COVERAGE FORM
   CAUSES OF LOSS - FLOOD
   Schedule Information if not stated below, is stated in the Property Choice Schedule of Premises and
   Coverages
                                                    Schedule
               Scheduled Premises Number                      Waiting Period: Number of Hours




A. The following is added to COVERAGE:
   1. Coverage for Business Income will begin after the number of hours as indicated in the above Schedule
      after the time of direct physical loss or direct physical damage caused by or resulting from Flood at the
      above Scheduled Premises where the loss or damage occurred.

   2. The waiting periods as respects Additional Coverages: Civil Authority, Dependent Properties, Electronic
      Vandalism, Web Site and Communication Services, Utility Service Interruption are not changed.




Form PC 25 14 01 13                                                                                Page 1 of 1
                                               HFIC00105
                                            © 2013, The Hartford
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 107 of 132
                                                                                    PROPERTY CHOICE

                                                                                                :t
                                   QUICK REFERENCE
                                         BUSINESS CRIME


Property Choice Common Crime Coverages Form


A. Insuring Agreements                                       j.   Other Insurance
B. Additional Coverage – Claim Expense                       k. Ownership     of    Property;   Interests
C. Limit of Insurance                                           Covered
D. Deductible                                                l.   Policy Bridge – Discovery Replacing
                                                                  Loss Sustained
E. Exclusions
                                                             m. Records
F. Crime Common Conditions
                                                             n. Recoveries
   1. Conditions applicable to all Insuring
      Agreements                                             o. Territory
       a. Additional Premises or Employees                   p. Transfer of Your Rights of Recovery
                                                                Against Others to Us
       b. Concealment,      Misrepresentation    or
          Fraud                                              q. Valuation - Settlement
       c. Consolidation – Merger or Acquisition          2. Conditions Applicable to Insuring
                                                            Agreement A.1. Employee Theft.
       d. Cooperation
                                                         3. Conditions Applicable to Insuring
       e. Duties in the Event of Loss                       Agreement A.2. Forgery or Alteration.
       f.    Employee Benefit Plan(s)                    4. Condition Applicable To Insuring
       g. Extended Period to Discover Loss                  Agreement A.4. Outside the Premises –
       h. Joint Insured                                     Theft of Money and Securities.
       i.    Legal Action Against Us                     5. Conditions Applicable To Insuring
                                                            Agreement A.5. Computer Fraud.
                                                      G. Definitions




Form PC 00 97 01 09                                                                         Page 1 of 1
                                                HFIC00106
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 108 of 132
                                                                                              PROPERTY CHOICE




PROPERTY CHOICE COMMON CRIME COVERAGES FORM
                                             (BUSINESS CRIME)

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is or is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Insuring Agreements                                               b. If you are sued for refusing to pay any
    Coverage is provided under the following Insuring                   instrument covered in Paragraph 2. a.
    Agreements for which a corresponding Limit of                       above, on the basis that it has been
    Insurance is shown in the Property Choice                           forged or altered, and you have our
    Schedule of Premises and Coverages, or                              written consent to defend against the suit,
    Endorsements and applies to loss that you sustain                   we will pay for any reasonable legal
    resulting directly from an "occurrence" taking                      expenses you incur and pay in that
    place at any time which is "discovered" by you                      defense. The amount that we will pay is in
    during the Policy Period shown in the Property                      addition to the limit of Insurance
    Choice Declarations or during the period of time                    applicable to this Insuring Agreement.
    provided in the Extended Period To Discover Loss             3. Inside the Premises - Theft of Money and
    - CRIME COMMON CONDITION F.1.g.:                                Securities
    1. Employee Theft                                                a. We will pay for loss of "money" and
        We will pay for loss of or damage to "money",                   "securities" inside the "premises" or
        "securities" and "other property" resulting                     "banking premise" resulting from "theft",
        directly from "theft" committed by an                           disappearance or destruction.
        "employee", whether identified or not, acting                b. We will pay for loss from damage to the
        alone or in collusion with other persons.                       "premises" or its exterior resulting directly
        For the purposes of this Insuring Agreement,                    from an actual or attempted "theft" of
        "theft" shall also include forgery.                             "money" and "securities", if you are the
                                                                        owner of the "premises" or are liable for
    2. Forgery or Alteration
                                                                        damage to it.
        a. We will pay for loss resulting from                       c. We will pay for loss of or damage to a
           "forgery" or alteration of checks, drafts,                   locked safe, vault, cash register, cash box
           promissory notes, or similar written                         or cash drawer located inside the
           promises, orders or directions to pay a                      "premises" resulting directly from an
           sum certain in "money" that are:                             actual or attempted "theft" of or unlawful
            (1) Made or drawn by or drawn upon you;                     entry into those containers.
                or                                               4. Outside the Premises – Theft of Money and
            (2) Made or drawn by one acting as your                 Securities
                agent;                                               We will pay for loss of "money" and
            or that are purported to have been so                    "securities" outside the "premises" in the care
            made or drawn.                                           and custody of a "messenger" or an armored
            For the purposes of this Insuring                        motor vehicle company resulting directly from
            Agreement, a substitute check as defined                 "theft", disappearance or destruction.
            in the Check Clearing for the 21st.
            Century Act shall be treated the same as
            the original it replaced.


Form PC 00 50 01 09                                                                                   Page 1 of 11
                                              ©2009, The Hartford
                                                  HFIC00107
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission.)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 109 of 132

   5. Computer Fraud                                        E. Exclusions
        We will pay for loss of or damage to "money",          1. This insurance does not apply to:
        "securities", and "other property" resulting              a. Acts Committed By You, Your Partners
        directly from the use of any computer to                     Or Your Members
        fraudulently cause a transfer of that property
        from inside the "premises" or "banking                        Loss resulting from "theft" or any other
        premises":                                                    dishonest act committed by:

        a. To a person (other than a "messenger")                     (1) You; or
           outside those "premises"; or                               (2) Any of your partners or "members";
        b. To a place outside those "premises".                       whether acting alone or in collusion with
   6.   Money Orders        and   Counterfeit    Paper                other persons.
        Currency                                                  b. Acts Of Employees Learned Of By You
                                                                     Prior To The Policy Period
        We will pay for loss resulting directly from
        your having accepted in good faith, in                        Loss caused by an "employee" if the
        exchange for merchandise, "money" or                          "employee" had also committed "theft" or
        services:                                                     any other dishonest act prior to the
        a. Money orders issued by any post office,                    effective date of this insurance and you or
           express company or bank that are not                       any of your partners, "members",
           paid upon presentation; or                                 "managers", officers, directors or trustees,
                                                                      not in collusion with the "employee",
        b. "Counterfeit" paper currency that is                       learned of that "theft" or dishonest act
           acquired during the regular course of                      prior to the Policy Period shown in the
           business.                                                  Declarations.
B. Additional Coverage - Claim Expense                            c. Acts    Of    Employees,    Managers,
   1. In the event of covered loss or damage we will                 Directors, Trustees Or Representatives
      pay for reasonable expenses incurred by you                     Loss resulting from "theft" or any other
      at our specific request to assist us in:                        dishonest act committed by any of your
        a. The investigation of a claim or suit; or                   "employees",     "managers",     directors,
        b. The determination of the amount of loss,                   trustees or authorized representatives:
           such as taking inventory or auditing                       (1) Whether acting alone or in collusion
           business records.                                              with other persons; or
   2. The most we will pay in any one occurrence is                   (2) While performing services for you or
      $10,000. This is an additional amount of                            otherwise;
      insurance.                                                      except when covered under Insuring
C. Limit of Insurance                                                 Agreement A.1. Employee Theft.
   The most we will pay for loss in any one                       d. Confidential Information
   "occurrence" is the applicable Limit of Insurance                  Loss resulting from:
   shown in the Declarations, Schedules or
                                                                      (1) The unauthorized disclosure of your
   Endorsements.
                                                                          confidential information including, but
   If any loss is covered under more than one                             not limited to, patents, trade secrets,
   Insuring Agreement or Coverage, the most we will                       processing methods or customer lists;
   pay for such loss shall not exceed the largest Limit                   or
   of Insurance available under any one of those
                                                                      (2) The unauthorized use or disclosure of
   Insuring Agreements or Coverages.
                                                                          confidential information of another
D. Deductible                                                             person or entity which is held by you
   We will not pay for loss in any one "occurrence"                       including, but not limited to, financial
   unless the amount of loss exceeds the applicable                       information, personal information,
   Deductible Amount shown in the Declarations,                           credit card information or similar non-
   Schedules or Endorsements. We will then pay for                        public information.
   the amount of loss in excess of the Deductible                 e. Governmental Action
   amount, up to the Limit of Insurance. In the event
   that more than one Deductible Amount could                         Loss resulting from seizure or destruction
   apply to the same loss, only the highest                           of property by order of governmental
   Deductible Amount will be applied.                                 authority.


Page 2 of 11                                          HFIC00108                          Form PC 00 50 01 09
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 110 of 132

       f.    Indirect Loss                                        a. Inventory Shortages
             Loss that is an indirect result of any act or           Loss, or that part of any loss, the proof of
             occurrence covered by this insurance                    which as to its existence or amount is
             including, but not limited to, loss resulting           dependent upon:
             from:                                                   (1) An inventory computation; or
             (1) Your inability to realize income that               (2) A profit or loss computation.
                 you would have realized had there
                 been no loss of, or loss from damage                However, were you to establish wholly
                 to, Property.                                       apart from such computations that you
                                                                     have sustained a loss, then you may offer
             (2) Payment of damages of any type for                  your inventory records and actual physical
                 which you are legally liable. But, we               count of inventory in support of the
                 will pay compensatory damages                       amount claimed.
                 arising directly from a loss covered
                                                                  b. Trading
                 under this insurance.
             (3) Payment of costs, fees or other                     Loss resulting directly or indirectly from
                 expenses you incur in establishing                  trading, whether in your name or in a
                 either the existence or the amount of               genuine or fictitious account.
                 loss under this insurance.                       c. Warehouse Receipts
       g. Legal Fees, Costs And Expenses                             Loss resulting from fraudulent or
             Fees, costs and expenses incurred by you                dishonest signing, issuing, canceling or
             which are related to any legal action                   failing to cancel, a warehouse receipt or
             except when covered under insuring                      any papers connected with it.
             Agreement A. 2. Forgery or Alteration.           3. Insuring Agreements A.3. Inside the
       h. Nuclear Hazard                                         Premises - Theft of Money and Securities -
                                                                 and A.4. Outside the Premises – Theft of
             Loss resulting from nuclear reaction,               Money and Securities, do not apply to:
             nuclear    radiation or    radioactive
                                                                  a. Accounting Or Arithmetic Errors Or
             contamination, or any related act or
                                                                     Omissions
             incident.
       i.    Pollutants and Contaminants                             Loss resulting from accounting             or
                                                                     accounting or arithmetical errors          or
             We will not pay for loss or damage                      omissions.
             caused by, resulting from, arising out of,
                                                                  b. Exchanges or Purchases
             or in any way related to the discharge,
             dispersal, seepage, migration, release or               Loss resulting from the giving or
             escape of Pollutants and Contaminants.                  surrendering of property in any exchange
             Pollutants and Contaminants as used in                  or purchase.
             this exclusion means any solid, liquid,              c. Fire
             gaseous or thermal irritant or contaminant,             Loss or damage resulting from fire,
             including smoke, vapor, soot, fumes, acids,             however caused, except:
             alkalis, chemical and waste, or any other
                                                                     (1) Loss of or damage to "money" and
             material which causes or threatens to
                                                                         "securities"; and
             cause physical loss, damage, impurity to
             property, unwholesomeness, undesirability,              (2) Loss from damage to a safe or vault.
             loss of marketability, loss of use of property       d. Money Operated Devices
             or which threatens human health or                      Loss of property contained in any money
             welfare. Waste includes materials to be                 operated device unless the amount of
             recycled, reconditioned or reclaimed.                   "money" deposited in it is recorded by a
       j.    War and Similar Actions                                 continuous recording instrument in the
             Loss resulting from war, whether or not                 device.
             declared, warlike action, insurrection,              e. Motor Vehicles Or Equipment And
             rebellion or revolution, or any related act             Accessories
             or incident.                                            Loss of or damage to motor vehicles,
   2. Insuring agreement A.1. Employee Theft                         trailers or semi-trailers or equipment and
      does not apply to:                                             accessories attached to them.



Form PC 00 50 01 09                                   HFIC00109                                  Page 3 of 11
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 111 of 132

       f.    Transfer or Surrender Of Property                      h. Voluntary Parting of          Title    to   or
             (1) Loss of or damage to property that                    Possession of Property
                 has been transferred or surrendered                   Loss resulting from your, or anyone acting
                 to a person or place outside the                      on your express or implied authority,
                 "premises" or "banking premises":                     being induced by any dishonest act
                 (a) On the basis of unauthorized                      voluntarily part with title to or possession
                     instructions;                                     of any property.
                 (b) As a result of a threat to do bodily      4. Insuring Agreement A.5. Computer Fraud
                     harm to any person; or                       does not apply to:
                 (c) As a result of a threat to do                  a. Credit Card Transactions
                     damage to any property.                           Loss resulting from the use or purported
                 (d) As a result of a threat to introduce              use of credit, debit, charge, access,
                     a denial of service attack into your              convenience, identification, stored-value
                     computer system;                                  or other cards or the information
                                                                       contained on such cards.
                 (e) As a result of a threat to introduce
                     a virus or other malicious                     b. Funds Transfer Fraud
                     instruction into your computer                    Loss resulting from a "fraudulent
                     system which is designed to                       instruction" directing a financial institution
                     damage, destroy or corrupt data                   to transfer pay or deliver "funds" from your
                     or computer programs stored                       "transfer account".
                     within your computer system;                   c. Inventory Shortages
                 (f)   As a result of a threat to                      Loss, or that part of any loss, the proof of
                       contaminate, pollute or render                  which as to its existence or amount is
                       substandard your products or                    dependent upon:
                       goods; or
                                                                     (1) An inventory computation; or
                 (g) As a result of a threat to
                                                                     (2) A profit or loss computation.
                     disseminate, divulge or utilize:
                                                            F. CRIME COMMON CONDITIONS
                       (i) Your confidential information;
                           or                                  The following Conditions apply in addition to the
                                                               Common Policy Conditions:
                       (ii) Weaknesses in the source
                            code within your computer          1.   Conditions applicable       to   all     Insuring
                            system.                                 Agreements

             (2) But, this Exclusion does not apply                 a. Additional Premises Or Employees
                 under Insuring Agreement A.4.                         If, while this insurance is in force, you
                 Outside the Premises – Theft of                       establish any additional "premises" or hire
                 Money and Securities to loss of                       additional "employees", other than
                 "money", or "securities" while outside                through consolidation or merger with, or
                 the "premises" in the care and                        purchase or acquisition of assets or
                 custody of a "messenger" if you:                      liabilities of, another entity, such
                 (a) Had no knowledge of any threat                    "premises"     and    "employees"     shall
                     at the time the conveyance                        automatically be covered under this
                     began; or                                         insurance. Notice to us of an increase in
                                                                       the number of "premises" or "employees"
                 (b) Had knowledge of a threat at the                  need not be given and no additional
                     time the conveyance began, but                    premium need be paid for the remainder
                     the loss was not related to the                   of the Policy Period shown in the Property
                     threat.                                           Choice Declarations.
       g. Vandalism                                                 b. Concealment,       Misrepresentation        Or
             Loss from damage to the "premises" or its                 Fraud
             exterior, or to any safe, vault, cash                     This insurance is void in any case of fraud
             register, cash box, cash drawer or "other                 by you as it relates to this insurance at any
             property" by vandalism or malicious                       time. It is also void if you or any other
             mischief.                                                 Insured, at any time, intentionally conceal
                                                                       or misrepresent a material fact concerning:


Page 4 of 11                                        HFIC00110                              Form PC 00 50 01 09
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 112 of 132

          (1) This insurance;                                       (3) Produce for our       examination    all
          (2) The property covered under this                           pertinent records.
              insurance;                                            (4) Give us a detailed, sworn proof of loss
          (3) Your interest in the property covered                     within 120 days.
              under this insurance; or                              (5) Cooperate with us in the investigation
          (4) A claim under this insurance.                             and settlement of any claim.
       c. Consolidation – Merger or Acquisition                f.   Employee Benefit Plan(s)
          If through consolidation or merger with, or               (1) The "employee benefit plan(s)" shown
          purchase or acquisition of assets or                          in the Declarations, Schedules or
          liabilities of, some other entity, any                        endorsements are included as
          additional     persons      who     become                    Insureds under Insuring agreement
          "Employees" or you acquire the use and                        A.1. Employee Theft.
          control of any additional premises:                       (2) If any "employee benefit plan(s)" is
          (1) You must give us written notice and                       insured jointly with any other entity
              obtain our written consent to extend                      under this insurance, you or the Plan
              this insurance to such additional                         Administrator must select a Limit of
              "employees" or "premises". We may                         Insurance for Insuring Agreement A.1.
              condition our consent upon payment                        Employee Theft that is sufficient to
              of an additional premium; but                             provide a limit of Insurance for each
                                                                        Plan that is at least equal to that
          (2) For the first 90 days after the effective
                                                                        required if each Plan were separately
              date of such consolidation, merger or                     insured.
              purchase or acquisition of assets or
              liabilities, the coverage provided by                 (3) With respect to losses sustained or
              this insurance shall apply to such                        "discovered" by any such Plan,
              consolidated or merged entity or such                     Insuring Agreement A.1. Employee
              purchased or acquired assets or                           Theft is replaced by the following:
              liabilities,    provided      that     all                We will pay for loss of or damage to
              "occurrences" causing or contributing                     "funds" and "other property" resulting
              to a loss involving such consolidation,                   directly from fraudulent or dishonest
              merger or purchase or acquisition of                      acts committed by an "employee",
              assets or liabilities, must take place                    whether identified or not, acting alone
              after the effective date of such                          or in collusion with other persons.
              consolidation, merger or purchase or                  (4) If the first Named Insured is an entity
              acquisition of assets or liabilities.                     other than a Plan, any payment we
       d. Cooperation                                                   make to that Insured for loss
          You must cooperate with us in all matters                     sustained by any Plan will be held by
          pertaining to this insurance as stated in its                 that Insured for the use and benefit of
          terms and conditions.                                         the Plan(s) sustaining the loss.
       e. Duties in the Event of Loss                               (5) If two or more Plans are insured
                                                                        under this insurance, any payment we
          After you discover a loss or a situation                      make for loss:
          that may result in loss of or damage to
          "money", "securities" or "other property"                     (a) Sustained by two or more Plans;
          you must:                                                         or
          (1) Notify us as soon as possible. If you                     (b) of commingled "funds" or "other
              have reason to believe that any loss                          property" of two or more Plans;
              (except for loss covered under                            that arises out of one "occurrence", is
              Insuring Agreements A.1. Employee                         to be shared by each Plan sustaining
              Theft or A.2. Forgery or Alteration)                      loss in the proportion that the Limit of
              involves a violation of a law you must                    Insurance required for each Plan
              also notify the local law enforcement                     bears to the total Limits of Insurance
              authorities.                                              of all plans sustaining loss.
          (2) Submit to examination under oath at                   (6) The Deductible Amount applicable to
              our request and give us a signed                          Insuring agreement A.1. Employee
              statement of your answers.


Form PC 00 50 01 09                                HFIC00111                                    Page 5 of 11
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 113 of 132

               Theft does not apply to loss sustained                       coverage afforded under this
               by any "employee benefit plan(s)".                           insurance, whether or not such
       g. Extended Period To Discover Loss                                  other       insurance    provides
                                                                            coverage for loss sustained prior
           We will pay for loss that you sustained                          to its effective date.
           prior to the effective date of cancellation
           of this insurance, which is "discovered" by                  (b) No later than 1 year from the date
           you:                                                             of that cancellation with regard to
                                                                            any "employee benefit plans".
           (1) No later than 60 days from the date of
               that    cancellation    or   expiration.             (5) We will not pay more for loss
               However, this extended period to                         sustained by more than one Insured
               "discover" loss terminates immediately                   than the amount we would pay if all
               upon the effective date of any other                     the loss had been sustained by one
               insurance obtained by you, whether                       Insured.
               from us or another insurer, replacing in        i.   Legal Action Against Us
               whole or in part the coverage afforded               You may not bring any legal action
               under this insurance, whether or not                 against us involving loss:
               such     other    insurance    provides
                                                                    (1) Unless you have complied with all the
               coverage for loss sustained prior to its
               effective date.                                          terms of this insurance;

           (2) No later than 1 year from the date of                (2) Until 90 days after you have filed
               that cancellation with regard to any                     proof of loss with us; and
               "employee benefit plans".                            (3) Unless brought within 2 years from
       h. Joint Insured                                                 the date you "discovered" the loss.

           (1) If more than one Insured is named in                 If any limitation in this Condition is
               the Declarations, the first Named                    prohibited by law, such limitation is
               Insured will act for itself and for every            amended so as to equal the minimum
               other Insured for all purposes of this               period of limitation provided by such law.
               insurance. If the first Named Insured           j.   Other Insurance
               ceases to be covered, then the next                  If other valid and collectible insurance is
               Named Insured will become the first                  available to you for loss covered under
               Named Insured.                                       this insurance, our obligations are limited
           (2) If any Insured or partner, "member" or               as follows:
               officer of that Insured has knowledge                (1) Primary Insurance
               of any information relevant to this
                                                                        When this insurance is written as
               insurance,      that   knowledge    is
                                                                        primary insurance, and:
               considered knowledge of every
               Insured.                                                 (a) You have other insurance subject
                                                                            to the same terms and conditions
           (3) An "Employee" of any Insured is
                                                                            as this insurance, we will pay our
               considered to be an "Employee" of
                                                                            share of the covered loss. Our
               every Insured.
                                                                            share is the proportion that the
           (4) If this insurance or any of its                              applicable Limit of Insurance
               coverages is cancelled as to any                             shown in the Declarations,
               Insured, loss sustained by that                              Schedules     or    Endorsements
               Insured is covered only if it is                             bears to the total limit of all
               "discovered" by you:                                         insurance covering the same loss.
               (a) No later than 60 days from the                       (b) You     have    other   insurance
                   date    of    that   cancellation.                       covering the same loss other than
                   However, this extended period to                         that described in Paragraph
                   "discover"     loss    terminates                        (1)(a), we will only pay for the
                   immediately upon the effective                           amount of loss that exceeds:
                   date of any other insurance
                                                                            (i) The Limit of Insurance and
                   obtained by that Insured, whether
                                                                                Deductible Amount of that
                   from us or another insurer,
                                                                                other insurance, whether you
                   replacing in whole or in part the
                                                                                can collect on it or not; or


Page 6 of 11                                       HFIC00112                           Form PC 00 50 01 09
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 114 of 132

                     (ii) The Deductible Amount shown                      extended period to "discover"
                          in the Declarations, Schedules                   loss, unless the amount of loss
                          or Endorsements;                                 exceeds the Limit of Insurance
                     whichever    is    greater.   Our                     and Deductible Amount of that
                     payment for loss is subject to the                    prior insurance. In that case, we
                     terms and conditions of this                          will pay for the excess loss
                     insurance.                                            subject to the terms and
                                                                           conditions of this policy.
             (2) Excess Insurance
                                                                       (b) However, any payment we make
                 (a) When this insurance is written
                                                                           for the excess loss will not be
                     excess over other insurance, we                       greater than the difference
                     will only pay for the amount of                       between the Limit of Insurance
                     loss that exceeds the Limit of                        and Deductible Amount of that
                     Insurance and Deductible Amount                       prior insurance and the Limit of
                     of that other insurance, whether                      Insurance     shown    in    the
                     you can collect on it or not. Our                     Declarations,    Schedules    or
                     payment for loss is subject to the                    Endorsements.
                     terms and conditions of this
                     insurance.                                            We will not apply the Deductible
                                                                           Amount shown in the Declarations,
                 (b) However, if loss covered under
                                                                           Schedules or Endorsements to this
                     this insurance is subject to a                        excess loss.
                     Deductible, we will reduce the
                     Deductible Amount shown in the                (2) The Other Insurance Condition E.1.k.
                     Declarations,     Schedules    or                 does not apply to this Condition.
                     Endorsements, by the sum total of          m. Records
                     all such other insurance plus any             You must keep records of all Covered
                     Deductible Amount applicable to               Property so we can verify the amount of
                     that other insurance.                         any loss.
       k. Ownership         of   Property;      Interests       n. Recoveries
          Covered
                                                                   (1) Any recoveries, whether effected
             The property covered under              this              before or after any payment under this
             insurance is limited to property:                         insurance, whether made by us or
             (1) That you own or lease;                                you, shall be applied net of the
             (2) That you hold for others; or                          expense of such recovery:
             (3) For which you are legally liable,                     (a) First, to you in satisfaction of your
                 except for property inside a premises                     covered loss in excess of the
                 of a "client" of yours.                                   amount paid under this insurance;
             However, this insurance is for your benefit               (b) Second, to us in satisfaction of
             only. It provides no rights or benefits to                    amounts paid in settlement of
             any other person or organization. Any                         your claim;
             claim for loss that is covered under this                 (c) Third, to you in satisfaction of any
             insurance must be presented by you.                           Deductible Amount; and
       l.    Policy Bridge – Discovery Replacing                       (d) Fourth, to you in satisfaction of
             Loss Sustained                                                any loss not covered under this
             (1) If this insurance replaces insurance                      insurance.
                 that provided you with an extended                (2) Recoveries    do    not    include   any
                 period of time after cancellation in                  recovery:
                 which to discover loss and which did                  (a) From      insurance,     suretyship,
                 not terminate at the time this                            reinsurance, security or indemnity
                 insurance became effective:                               taken for our benefit; or
                 (a) We will not pay for any loss that                 (b) Of original "securities" after
                     occurred during the Policy Period                     duplicates of them have been
                     of that prior insurance which is                      issued.
                     "discovered" by you during the



Form PC 00 50 01 09                                 HFIC00113                                    Page 7 of 11
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 115 of 132

       o. Territory                                                        i.   Value of the "Securities"
           This insurance covers acts committed or                              at the close of business
           events occurring within the United States                            on the day the loss was
           of America (including its territories and                            discovered; or
           possessions), Puerto Rico and Canada.                           ii. Limit of Insurance.
       p. Transfer of Your Rights of Recovery                      (c) Loss of or damage to "other
          Against Others to Us                                         property" for the replacement cost
           You must transfer to us all your rights of                  of the property without deduction
           recovery    against   any    person     or                  for depreciation as of the time of
           organization for any loss you sustained                     loss. However, we will not pay
           and for which we have paid or settled.                      more than the least of the
           You must also do everything necessary to                    following:
           secure those rights and do nothing after                    (i) The Limit of Insurance
           loss to impair them.                                            applicable to the lost or
       q. Valuation - Settlement                                           damaged property;
           (1) Subject to Section B. Limit           of                (ii) The cost to replace the lost or
               Insurance, we will pay for:                                  damaged property with other
                                                                            property     of   comparable
               (a) Loss of "Money" but only up to
                                                                            material and quality and used
                   and including its face value. We                         for the same purpose; or
                   may, at our option; pay for loss of
                   "Money" issued by any country                       (iii) The amount you actually
                   other than the United States of                           spent that is necessary to
                   America:                                                  repair or replace the lost or
                                                                             damaged property.
                   (i) At face value of the "Money"
                       issued by that country; or                      We will not pay on a replacement
                                                                       cost basis for any loss:
                   (ii) In the United States of
                        America dollar equivalent                      (i) Until the lost or damaged
                        determined by the rate of                          property is actually repaired
                        exchange published in The                          or replaced; and
                        Wall Street Journal on the                     (ii) Unless      the    repairs or
                        day the loss was discovered.                        replacement are made as
               (b) Loss of "Securities" but only up to                      soon as reasonably possible
                   and including their value at the                         after the loss or damage.
                   close of business on the day the                    If the lost or damaged property is
                   loss was discovered. We may, at                     not repaired or replaced, we will
                   our option:                                         pay on an actual cash value
                   (i) Pay the value of such                           basis.
                       "Securities" or replace them            (2) We may, at our option, pay for loss of,
                       in kind, in which event you                 or loss from damage to, property
                       must assign to us all your                  other than "Money":
                       rights, title and interest in and           (a) In the "Money" of the country in
                       to those "Securities"; or                       which the loss occurred; or
                       (ii)    Pay the cost of any                 (b) In the United States of America
                       Lost Securities Bond required                   dollar equivalent of the "Money" of
                       in connection with issuing                      the country in which the loss
                       duplicates of the "Securities".                 occurred determined by the rate
                       However, we will be liable                      of exchange published in the Wall
                       only for the payment of so                      Street Journal on the day the loss
                       much of the cost of the bond                    was discovered.
                       as would be charged for a
                                                               (3) Any property that we pay for or
                       bond having a penalty not
                       exceeding the lesser of the:                replace becomes our property.




Page 8 of 11                                       HFIC00114                      Form PC 00 50 01 09
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 116 of 132

   2. Conditions   Applicable   to          Insuring        4. Condition    Applicable     to Insuring
      Agreement A.1. Employee Theft                            Agreement A.4. Outside the Premises –
       a. Termination As To Any Employee                       Theft of Money and Securities
          This Insuring Agreement terminates as to              Special Limit Of Insurance For Specified
          any "employee":                                       Property
          (1) As soon as:                                       We will only pay up to $5,000 for any one
                                                                "occurrence" of loss of or damage to:
              (a) You; or
                                                                (1) Precious metals, precious or semiprecious
              (b) Any of your partners, "members",
                                                                    stones, pearls, furs, or completed or
                  "managers", officers, directors, or               partially completed articles made of or
                  trustees not in collusion with the                containing such materials that constitute
                  "employee";                                       the principal value of such articles; or
              learn of "theft" or any other dishonest           (2) Manuscripts, drawings, or records of any
              act committed by the "employee"                       kind, or the cost of reconstructing them or
              whether before or after becoming                      reproducing any information contained in
              employed by you.                                      them.
          (2) On the date specified in a notice             5. Conditions   Applicable   To          Insuring
              mailed to the first Named Insured.               Agreement A.5. Computer Fraud
              That date will be at least 30 days after
              the date of mailing.                              a. Special Limit Of          Insurance     For
                                                                   Specified Property
              We will mail or deliver our notice to
              the first Named Insured's last mailing                We will only pay up to $5,000 for any one
              address known to us. If notice is                     "occurrence" of loss of or damage to
              mailed, proof of mailing will be                      manuscripts, drawings, or records of any
              sufficient proof of notice.                           kind, or the cost of reconstructing them or
                                                                    reproducing any information contained in
       b. Territory
                                                                    them.
          We will pay for loss caused by any                    b. Territory
          "employee" while temporarily outside the
          territory specified in the Territory                      We will cover loss that you sustain
          Condition E.1.n. for a period of not more                 resulting directly from an "occurrence"
          than 90 days.                                             taking place anywhere in the world.
                                                                    COMMON CRIME CONDITION - Territory
   3. Conditions   Applicable     to     Insuring
                                                                    - F.1.o. does not apply to Insuring
      Agreement A.2. Forgery or Alteration:
                                                                    Agreement A.6.
       a. Deductible Amount                              G. Definitions
          The Deductible amount does not apply to           1. "Banking Premises" means the interior of that
          legal expenses paid under Insuring                   portion of any building occupied by a banking
          Agreement A.2. Forgery or Alteration.                institution or similar safe depository.
       b. Electronic and Mechanical Signatures              2. "Client" means any entity for whom you
          We will treat signatures that are produced           perform services under a written agreement.
          or reproduced electronically, mechanically        3. "Counterfeit money" means an imitation of
          or by other means the same as                        "money" that is intended to deceive and to be
          handwritten signatures.                              taken as genuine.
       c. Proof of Loss                                     4. "Custodian" means you, or any of your
          You must include with your proof of loss             partners or "members", or any "employee"
          any instrument involved in that loss, or, if         while having care and custody of property
          that is not possible, an affidavit setting           inside the "premises", excluding any person
          forth the amount and cause of loss.                  while acting as a "watchperson" or janitor.
       d. Territory                                         5. "Discover" or "discovered" means the time
          We will cover loss you sustain anywhere              when you first become aware of facts which
          in the world. The Territory Condition                would cause a reasonable person to assume
          E.1.n. does not apply to Insuring                    that a loss of a type covered by this insurance
          Agreement A.2. Forgery or Alteration.



Form PC 00 50 01 09                              HFIC00115                                      Page 9 of 11
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 117 of 132

       has been or will be incurred, regardless of                         handling "funds" or "other property"
       when the act or acts causing or contributing to                     of any "employee benefit plan;
       such loss occurred, even though the exact                   (5) Any natural person who is a former
       amount or details of loss may not then be                       "employee",      director,     partner,
       known.                                                          "member", "manager", representative
       "Discover" or "discovered" also means the                       or trustee retained as a consultant
       time when you first receive notice of an actual                 while performing services for you;
       or potential claim in which it is alleged that              (6) Any natural person who is a guest
       you are liable to a third party under                           student or intern pursuing studies or
       circumstances which, if true, would constitute                  duties, excluding, however, any such
       a loss under this insurance.                                    person while having care and custody
   6. "Employee":                                                      of property outside the "premises".
       a. "Employee" means:                                        (7) Any "employee" of an entity merged
           (1) Any natural person:                                     or consolidated with you prior to the
                                                                       effective date of this insurance; or
                (a) While in your service and for the
                    first 30 days immediately after                (8) Any of your "managers", directors or
                    termination of service, unless                     trustees while:
                    such termination is due to "theft"                (a) Performing acts within the scope
                    or any other dishonest act                            of the usual duties of an
                    committed by the "employee";                          "employee"; or
                (b) Who you compensate directly by                    (b) Acting as a member of any
                    salary, wages or commissions;                         committee      duly    elected   or
                    and                                                   appointed by resolution of your
                (c) Who you have the right to direct                      board of directors or board of
                                                                          trustees to perform specific, as
                    and control while performing
                                                                          distinguished      from     general,
                    services for you;
                                                                          directorial acts on your behalf.
           (2) Any natural person who is furnished
                                                               b. "Employee" does not mean any agent,
               temporarily to you:
                                                                  broker, factor, commission merchant,
                (a) To substitute for a permanent                 consignee, independent contractor or
                    "employee"     as    defined   in             representative of the same general
                    Paragraph (1) above, who is on                character not specified in Paragraph 5.a.
                    leave; or
                                                           7. "Employee benefit plan(s)" means any welfare
                (b) To meet seasonal or short-term            or pension benefit plan shown in the
                    workload conditions;                      Declarations, Schedules or endorsements,
                while that person is subject to your          that you sponsor and which is subject to the
                direction and control and performing          Employee Retirement Income Security Act of
                services for you, excluding, however,         1974 (ERISA) and any amendments thereto.
                any such person while having care          8. "Forgery" means the signing of the name of
                and custody of property outside the           another person or organization with intent to
                "premises";                                   deceive; it does not mean a signature which
           (3) Any natural person who is leased to            consists in whole or in part of one’s own name
               you under a written agreement                  signed with or without authority, in any
               between you and a labor leasing firm,          capacity, for any purpose.
               to perform duties related to the            9. "Fraudulent instruction" means:
               conduct of your business, but does
               not mean a temporary employee as                a. An electronic, telegraphic, cable, teletype,
               defined in Paragraph (2) above;                    telefacsimile or telephone instruction
                                                                  which purports to have been transmitted
           (4) Any Natural person who is:
                                                                  by you, but which was in fact fraudulently
                (a) A trustee, officer, employee,                 transmitted by you, but which was in fact
                    administrator or manager who is               fraudulently transmitted by someone else
                    an independent contractor, of any             without your knowledge or consent;
                    "employee benefit plan; and                b. A written instruction (other than those
                (b) A director or trustee of yours while          described in Insuring Agreement A.2.
                    that person is engaged in


Page 10 of 11                                      HFIC00116                          Form PC 00 50 01 09
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 118 of 132

            Forgery or Alteration) issued by you,                  c. Under All Other Insuring Agreements:
            which was forged or altered by someone                     (1) An individual act or event;
            other than you without your knowledge or
                                                                       (2) The combined total of all separate acts
            consent, or which purports to have been
            issued by you, but was in fact fraudulently                    or events whether or not related; or
            issued without your knowledge or                           (3) A series of acts or events whether or
            consent; or                                                    not related;
       c. An electronic, telegraphic, cable, teletype,                 committed by a person acting alone or in
          telefacsimile or written instruction initially               collusion with other persons, or not
          received by you which purports to have                       committed by any person, during the
          been transmitted by an "employee" but                        policy Period shown in the Declarations,
          which was in fact fraudulently transmitted                   before such Policy Period or both.
          by someone else without your or the                  16. "Other property" means any tangible property
          "employee’s" knowledge or consent.                       other than "money" and "securities" that has
   10. "Funds" means "money" and "securities".                     intrinsic value. "Other property" does not
   11. "Manager" means a person serving in a                       include computer programs, electronic data or
       directorial capacity for a limited liability company.       any property excluded under this insurance.

   12. "Member" means an owner of a limited liability          17. "Premises" means the interior of that portion
       company represented by its membership                       of any building you occupy in conducting your
       interest, who also may serve as a "manager".                business.

   13. "Messenger" means you, or a relative of                 18. "Securities"    means     negotiable    and
       yours, or any partners or "members", or any                 nonnegotiable instruments or contracts
       "employee" while having care custody of                     representing either "money" or property and
       property outside the "premises".                            includes:

   14. "Money" means:                                              a. Tokens, tickets, revenue and other
                                                                      stamps (whether represented by actual
       a. Currency, coins and bank notes in current                   stamps or unused value in a meter) in
          use and having a face value; and                            current use; and
       b. Travelers checks, registered checks and                  b. Evidences of debt issued in connection
          money orders held for sale to the public.                   with credit or charge cards, which cards
   15. "Occurrence" means:                                            are not issued by you;
       a. Under Insuring Agreement A.1. Money                      but does not include "money".
          and Securities:                                      19. "Theft" means the unlawful taking of "money",
            (1) An individual act;                                 "securities’, or "other property" to the
            (2) The combined total of all separate                 deprivation of the Insured.
                acts whether or not related; or                20. "Transfer Account" means an account
            (3) A series of acts whether or not                    maintained by you at a financial institution
                related;                                           from which you can initiate the transfer,
                                                                   payment or delivery of "funds":
            committed by an "employee" acting alone
            or in collusion with other persons, during             a. By means of electronic, telegraphic,
            the Policy Period shown in the                             cable, teletype, telefacsimile or telephone
            declarations, before such Policy Period or                 instructions      communicated       directly
            both.                                                      through an electronic funds transfer
                                                                       system; or
       b. Under Insuring Agreement A.2. Forgery
                                                                   b. By means of written instructions (other
          or Alteration:
                                                                       than those described in Insuring
            (1) An individual act;                                     Agreement A.2. Forgery or Alteration)
            (2) The combined total of all separate acts                establishing the conditions under which
                 whether or not related; or                            such transfers are to be initiated by such
            (3) A series of acts whether or not related;               financial institution through an electronic
            committed by a person acting alone or in                   funds transfer system.
            collusion with other persons, involving one        21. "Watchperson" means any person you retain
            or more instruments, during the Policy                 specifically to have care and custody of
            Period shown in the Declarations, before               property inside the "premises" and who has
            such Policy Period or both.                            no other duties.


Form PC 00 50 01 09                                   HFIC00117                                    Page 11 of 11
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 119 of 132
                                                                                            PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            NEW YORK CHANGES - CANCELLATION AND
                       NONRENEWAL
This endorsement modifies insurance provided under the following:

      PROPERTY CHOICE COVERAGE PART

A. Paragraph 1. of the CANCELLATION Common                              (2) Conviction of a crime arising out of
   Policy Conditions is replaced by the following:                          acts increasing the hazard insured
   1. The first Named Insured shown in the                                  against;
      Declarations may cancel this entire policy by                     (3) Discovery of fraud or material
      mailing or delivering to us advance written                           misrepresentation in the obtaining of
      notice of cancellation.                                               the policy or in the presentation of a
   Paragraphs 2., 3. and 5. of the CANCELLATION                             claim;
   Common Policy Conditions, and Paragraphs 15.e.                       (4) After issuance of the policy or after
   and f.     of the MORTGAGEHOLDERS AND                                    the last renewal date, discovery of an
   LENDER LOSS PAYEES Property Choice                                       act or omission, or a violation of any
   Conditions are replaced by the following:                                policy condition, that substantially and
   2. Cancellation Of Policies In Effect                                    materially increases the hazard
                                                                            insured against, and which occurred
       a. 60 Days Or Less                                                   subsequent to inception of the current
           We may cancel this policy by mailing or                          policy period;
           delivering to the first Named Insured and                    (5) Material physical change in the
           Mortgagees and/or Lender Loss Payees,                            property insured, occurring after
           written notice of cancellation at least:                         issuance or last annual renewal
           (1) 30 days before the effective date of                         anniversary date of the polkcy, which
               cancellation if we cancel for any                            results in the property becoming
               reason not included in Paragraph                             uninsurable in accordance with our
               A.2.b. below.                                                objective,      uniformly       applied
                                                                            underwriting standards in effect at the
           (2) 15 days before the effective date of
                                                                            time the policy was issued or last
               cancellation if we cancel for any of the
                                                                            renewed; or material change in the
               reasons included in paragraph
                                                                            nature or extent of the risk, occurring
               A.2.b.below.
                                                                            after issuance or last annual renewal
       b. For More Than 60 Days                                             anniversary date of the policy, which
           If this policy has been in effect for more                       causes the risk of loss to be
           than 60 days, or if this policy is a renewal                     substantially and materially increased
           or continuation of a policy we issued, we                        beyond that contemplated at the time
           may cancel only for any reasons listed                           the policy was issued or last renewed;
           below, provided                                              (6) Required pursuant to a determination
           we mail the first Named Insured written                          by     the      Superintendent    that
           notice at least 15 days before the effective                     continuation of our present premium
           date of cancellation:                                            volume      would     jeoparidize  our
                                                                            solvency or be hazardous to the
           (1) Nonpayment of premium, provided
                                                                            interest of our policyholders, our
               however, that a notice of cancellation
                                                                            creditors or the public;
               on this ground shall inform the first
               Named Insured of the amount due;

Form PC 30 31 01 14                                                                                     Page 1 of 4
                                              © 2014, The Hartford
                                                  HFIC00118
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission)
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 120 of 132

           (7) A determination by the Superintendent            f.  Increased premiums in excess of 10%,
               that the continuation of the policy would            exclusive of any premium increase due to
               violate, or would place us in violation of,          and commensurate with insured value
               any provision of the Insurance Code; or              added or increased exposure units; or as
           (8) Where we have reason to believe, in                  a result of experience rating, loss rating,
               good faith and with sufficient cause,                retrospective rating or audit;
               that there is a probable risk of danger          we will send notice as provided in Paragraph
               that the insured will destroy, or permit         C.3. below.
               to be destroyed, the insured property         3. Notices Of Nonrenewal And Conditional
               for the purpose of collecting the                Renewal
               insurance proceeds. If we cancel for
               this reason, you may make a written              a. If we decide not to renew this policy or to
               request to the Department of                        conditionally renew this policy as provided
               Financial Services, within 10 days of               in Paragraphs C.1. and 2. above, we will
               receipt of this notice, to review our               mail or deliver written notice to the first
               cancellation decision. Also, we will                Named Insured shown in the Declarations
               simultaneously send a copy of this                  and the Mortgagees and/or Lender Loss
               cancellation notice to the Department               Payees at least 60 but not more than 120
               of Financial Services.                              days before:
   3. We will mail or deliver our notice, including the              (1) The expiration date; or
      reason for cancellation, to the first Named                    (2) The anniversary date if this is a
      Insured at the address shown in the policy and                     continuous policy.
      the authorized agent or broker.
                                                                b. Notice will be mailed or delivered to the
   5. If this policy is canceled, we will send the first           first Named Insured at the address shown
      Named Insured any premium refund due. If                     in the policy and to the authorized agent or
      we cancel, the refund will be pro rata. If the               broker.     If notice is mailed, proof of
      first Named Insured cancels, the refund may                  mailing will be sufficient proof of notice.
      be less than pro rata.
                                                                c. Notice will include the specific reason(s)
      However, when the premium is advanced                        for nonrenewal or conditional renewal,
      under a premium finance agreement, we will                   including the amount of any premium
      be entitled to retain a minimum earned                       increase for conditional renewal and
      premium of 10% of the total policy premium or                description of any other changes.
      $60, which ever is greater. The cancellation
                                                                d. If we violate any of the provisions of
      will be effective even if we have not made or
      offered a refund.                                            Paragraphs C.3.a.,b., or c. above by
                                                                   sending the first Named Insured an
B. The following is added to the Cancellation                      incomplete or late conditional renewal
   Common Policy Conditions:                                       notice or a late nonrenewal notice:
   7. If one of the reasons for cancellation in                      (1) And if coverage is provided prior to
      Paragraphs A.2.b. or D.2.b. exists, we may                         the expiration date of this policy,
      cancel this entire policy, even if the reason for                  coverage will remain in effect at the
      cancellation pertains only to a new coverage or                    same terms and conditions of this
      endorsement initially effective subsequent to                      policy at the lower of the current rates
      the original issuance of this policy.                              or the prior period’s rates until 60 days
C. The following Conditions are added:                                   after such notice is mailed or delivered,
                                                                         unless the first Named Insured, during
   1. Nonrenewal
                                                                         this 60-day period, has replaced the
       If we decide not to renew this policy we will                     coverage or elects to cancel.
       send notice as provided in Paragraph C.3.
                                                                     (2) And if the notice is provided on or after
       below.
                                                                         the expiration date of this policy,
   2. Conditional Renewal                                                coverage will remain in effect at the same
       If we conditionally renew this policy subject to:                 terms and conditions of this policy for
                                                                         another policy period, at the lower of the
       a. A change of limits;
                                                                         current rates or the prior period’s rates,
       b. A change in type of coverage;                                  unless the first Named Insured, during
       c. A reduction of coverage;                                       this additional policy period, has replaced
                                                                         the coverage or elects to cancel.
       d. An increased deductible;
       e. An addition of exclusion; or


Form PC 30 31 01 14                                 HFIC00119                                         Page 2 of 4
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 121 of 132

             (3) Any annual aggregate Limit of              2. Paragraph 2. of the Cancellation Common
                 Insurance included in this policy shall       Policy Conditions is replaced by the following:
                 be increased in proportion to the              2. Procedure and Reasons for Cancellation
                 policy extension period, unless the
                 first Named Insured, during this                   a. We may cancel this entire policy by
                 additional policy period, has replaced                mailing or delivering to the first
                 the coverage or elects to cancel.                     Named Insured written notice of
                                                                       cancellation at least:
                 If the insured elects to accept the
                 terms, conditions and rates of the                     (1) 15 days before the effective date
                 renewal policy, the new annual                             of cancellation if we cancel for
                 aggregate limitation shall become                          nonpayment of premium, provided
                 effective as of the inception date of                      however, that a notice of
                 the renewal policy.                                        cancellation on this ground shall
                                                                            inform the first Named Insured of
       e. If you elect to renew on the basis of a late                      the amount due;
          conditional renewal notice, the terms,
          conditions and rates set forth in such                            or
          notice shall apply:                                           (2) 30 days before the effective date
             (1) Upon expiration of the 60-day period,                      of cancellation if we cancel for
                 unless Subparagraph (2) below                              any other reason.
                 applies; or                                        b. But if this policy has been in effect for
             (2) Notwithstanding the provisions in                     more than 60 days, or is a renewal of
                 Paragraphs d.(1) and d.(2), as of the                 a policy we issued, we may cancel
                 renewal date of the policy if the                     this policy only for one or more of the
                 conditional renewal notice was sent at                following reasons:
                 least 30 days prior to the expiration or               (1) Nonpayment        of    premium,
                 anniversary date of the policy.                            provided however, that a notice of
       f.    We will not send you notice of nonrenewal                      cancellation on this ground shall
             or conditional renewal if you, your                            inform the first Named Insured of
             authorized agent or broker or another                          the amount due;
             insurer of yours mails or delivers notice                  (2) Conviction of a crime arising out
             that the policy has been replaced or is no                     of acts increasing the risk of loss;
             longer desired.                                            (3) Discovery of fraud or material
D.   1. Paragraphs D.2. and 3. apply if this policy                         misrepresentation in obtaining the
        meets the following conditions:                                     policy or in making a claim;
       a. The policy is issued for delivery in New                      (4) Discovery of willful or reckless
          York State covering property located in                           acts or omissions increasing the
          this state; and                                                   risk of loss;
       b. The policy insures:                                           (5) Physical changes in the covered
             (1) For loss of or damage to structures                        property that make that property
                 other than hotels or motels, used                          uninsurable in accordance with
                 predominantly       for      residential                   our objective and uniformly
                 purposes, and consisting of no more                        applied underwriting standards in
                 than four dwelling units; or                               effect when we:
             (2) For loss of or damage to personal                          (a) Issued the policy; or
                 property other than farm personal                          (b) Last voluntarily renewed the
                 property or business property; or                              policy;
             (3) Against damages arising from liability                 (6) The Superintendent of Financial
                 for loss of, damage to or injury to                        Services’    determination     that
                 persons or property, except liability                      continuing the policy would violate
                 arising from business or farming; and                      Chapter 28 of the Insurance Law; or
       c. The portion of the annual premium                             (7) Required       pursuant      to     a
          attributable  to    the   property  and                           determination          by         the
          contingencies described in D.1.b. above                           Superintendent      of      Financial
          exceeds the portion applicable to other                           Services that the continuation of our
          property and contingencies.                                       present premium volume would be



Form PC 30 31 01 14                                 HFIC00120                                       Page 3 of 4
         Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 122 of 132

                   hazardous to the interests of our          If you fail to return the completed, signed and
                   policyholders, our creditors or the        affirmed anti-arson application to us:
                   public.                                    1. Or our broker or agent within 45 days of the
   3. The following are added:                                   effective date of a new policy, we will cancel
       a. Conditional Continuation                               the entire policy by giving 20 days' written
                                                                 notice to you and to the mortgageholder
           Instead of cancelling this policy, we may             shown in the Declarations.
           continue it on the condition that:
                                                              2. Before the expiration date of any policy, we
           (1) The policy limits be changed; or                  will cancel the policy by giving written notice to
           (2) Any coverage not required by law be               you and to the mortgageholder shown in the
                eliminated.                                      Declarations at least 15 days before the
           If this policy is conditionally continued, we         effective date of cancellation.
           will mail or deliver to the first Named                 The cancellation provisions set forth in E.1.
           Insured written notice at least 20 days                 and E.2. above supersede any contrary
           before the effective date of the change or              provisions in this policy including this
           elimination. We will mail or deliver our                endorsement.
           notice to the first Named Insured’s last                If the notice in E.1. or E.2. above is mailed, proof
           mailing address known to us. If notice is               of mailing will be sufficient proof of notice.
           mailed, proof of mailing will be sufficient             Delivery of the notice will be the same as mailing.
           proof of notice. Delivery of the notice will
           be the same as mailing.                         F. The following are added to Paragraphs 15.e. and
                                                              f. of the Mortgageholders and Lender Loss
       b. NONRENEWAL
                                                              Payees Property Choice Condition:
           If, as allowed by the laws of New York
                                                              e. Cancellation
           State, we do not renew this policy, or
           condition policy renewal upon change of                 If you cancel this policy, we will give written
           limits or elimination of coverage, we will              notice to the mortgageholder or lender. With
           mail or deliver written notice of                       respect to the mortgageholders or lenders
           nonrenewal or conditional renewal:                      interest only, cancellation will become
                                                                   effective on the later of:
           (1) At least 45 days; but
                                                                   (1) The effective date of cancellation of the
           (2) Not more than 60 days;
                                                                       insured’s coverage; or
           before the expiration date of the policy.
                                                                   (2) 10 days after we give notice to the
           We will mail or deliver our notice to the
                                                                       mortgageholder.
           first Named Insured’s last mailing address
           known to us. If notice is mailed, proof of         f.   Nonrenewal
           mailing will be sufficient proof of notice.             If you elect not to renew this policy, we will
           Delivery of the notice will be the same as              give written notice to the mortgageholder or
           mailing.                                                lender. With respect to the mortgageholders
E. When the property is subject to the Anti-arson                  or lenders interest only, nonrenewal will
   Application in accordance with New York                         become effective on the later of:
   Department of Financial Services’ Insurance                     (1) The expiration date of the policy; or
   Regulation No. 96, the following provisions are
                                                                   (2) 10 days after we give notice to the
   added:
                                                                       mortgageholder.




Form PC 30 31 01 14                                HFIC00121                                             Page 4 of 4
            Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 123 of 132
                                                                                                     PROPERTY CHOICE



                                                                                                               X
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                        NEW YORK CHANGES

This endorsement modifies insurance provided under the following :

    PROPERTY CHOICE COVERAGE PART

A. If this policy covers the interest of the owner of any         C. The Concealment, Misrepresentation or Fraud
    of the following types of buildings or structures :              Condition is replaced by the following :
    1. Residential, (except owner-occupied single-                   Fraud
         family or owner-occupied two-family buildings               We do not provide coverage for any insured who has
         or structures) ;                                            made fraudulent statements or engaged in fraudulent
    2. Commercial ; or                                               conduct in connection with any loss or damage for
    3.    Industrial ;                                               which coverage is sought under this policy.
    the following provision is added:                             D. The following applies to the Innkeepers Coverage
                                                                     Form :
    Before payment to you for loss or damage to the
    above buildings or structures caused by or                       1. The following sentence of Paragraph A. Guests'
    resulting from fi re, we will :                                      Property- Premises Coverage is deleted:
         a. Deduct from your payment the claim of any                    We have the right and duty to defend any "suit"
              tax district that issues a certificate of lien in          brought against you seeking damages that are
              accordance with the Insurance Law; and                     payable under th is insurance .
         b. Pay directly to the tax district the amount                  The following sentence is substituted :
              of the claim.                                              We will have the right and duty to defend any
    When we pay that claim, we will have no obligation to                "suit" seeking those damages even if the
    pay the amount of that claim to you. Our payment of                  allegations of the "suit" are groundless, false or
    that claim within 30 days of our receipt of the                      fraudulent.
    certificate of lien will be a conclusive presumption that        2. The following is added to Paragra phs a. and b.
    the claim was valid and properly paid .                              in the Duties In The Event of Loss, Claim, or
8. The Examination Of Your Books And Records                             Suit Condition in the Innkeepers Coverage
   Common Policy Condition is replaced by the                            Form :
   following :                                                           a. Notice given by or on behalf of the insured ,
   Under the Monthly Reporting Endorsement, the                               or written notice by or on behalf of the
   audit may be waived if:                                                    insured person or any other claimant, to
   1. The total annual premium attributable to the                            any agent of ours in New York State, with
                                                                              particulars sufficient to identify the insured ,
        auditable exposure base is not reasonably
        expected to exceed $1 ,500 ; or                                       shall be considered to be notice to us .
   2. The policy requ ires notification to the insurer                   b. The failure to give us prompt written notice
                                                                              of any loss, claim or "suit" or to send us
        with the specific identification of any additional
                                                                              copies of any demand , notice, summons
        exposure units (e.g. buildings) for which
        coverage is requested.                                                or other legal papers received will not
                                                                              invalidate any claim made by you or free
   If the audit is not waived , it must be completed                          us from any responsibility in any "suit" if it
   within 180 days after:                                                     can be shown not to have been reasonably
    1. The expiration date of the policy; or                                  possible to give the notice or forward the
    2. The anniversary date , if this is a continuous                         documents promptly, and that notice was
          policy or a policy written for a term longer than                   given or the documents were sent as soon
          one year.                                                           as reasonably possible .


Form PC 31 310518                                                                                               Page 1 of 3
                                                  © 2017 , The Hartford
                                                      HFIC00122
                  (Includes copyrighted material of Insurance Services Office , Inc. with its permission .)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 124 of 132

E. The following is added with respect to any             G. The following Condition is added to the Money and
   Condition of this Coverage Part which requires            Securities Coverage, and to the Innkeepers, Legal
   you to notify us of loss or to notify us of an            Liability - Building, and Mortgageholders Errors
   accident, claim or "suit":                                and Omissions Coverage Forms:
   1. Notice given by or on your behalf; or                  Transfer Of Duties When A Limit Of Insurance
    2. Written notice by or on behalf of any claimant;       Is Used Up
   to any of our agents in New York State, which             1. If we conclude that, based on claims or "suits"
   adequately identifies you, will be the same as                which have been reported to us and to which
   notice to us.                                                 this insurance may apply, the Limit of
                                                                 Insurance shown in the Declarations is likely
F. The following apply to both the Legal Liability -             to be used up in the payment of judgments or
   Building and the Mortgage Errors and Omissions                settlements, we will notify the first Named
   Coverage Forms:                                               Insured, in writing, to that effect.
   1. The following changes are made to the Duties           2. When a Limit of Insurance described in
       In The Event Of Accident, Claim, Or Suit                 Paragraph 1. above has actually been used up
       Condition E.1. of the Legal Liability - Building         in the payment of judgments or settlements;
       Coverage Form; and to Duties In The Event
       Of     Loss       Condition  G.3.      of    the         a. We will notify the first Named Insured, in
       Mortgageholders Errors and Omissions                          writing, as soon as practicable, that such
       Coverage Form:                                                a limit has actually been used up and our
                                                                     duty to defend "suits" seeking damages
       The requirements for prompt notification of                   subject to that limit has also ended.
       claim, suit or loss in Paragraphs E.1.a. and
                                                                 b. We will initiate and cooperate in the
       E.1.b. of the Legal Liability - Building
                                                                    transfer of control to any appropriate
       Coverage Form and in Paragraph G.3.a.(1)(b)
                                                                    insured, of all claims and "suits" seeking
       of the Mortgageholders Errors and Omissions
                                                                    damages which are subject to that limit
       Coverage Form, are replaced by requirements
                                                                    and which are reported to us before that
       for notification to us as soon as reasonably
                                                                    limit is used up. That insured must
        possible.
                                                                    cooperate in the transfer of control of said
    2. The following change applies to the last                     claims and "suits".
       paragraph of the Legal Action Against Us                      We agree to take such steps as we deem
       Condition E.2 of the Legal Liability - Building               appropriate to avoid a default in, or
       Coverage       Form     and    G.5.   of    the               continue the defense of such "suits", until
       Mortgageholders Errors and Omissions                          such transfer is completed, provided the
       Coverage Form.                                                appropriate insured is cooperating in
       The first sentence of this paragraph as it                    completing such transfer.
       appears in each form is replaced by the                       We will take no action whatsoever with
       following:                                                    respect to any claim or "suit" seeking
       A person or organization may sue us to                        damages that would have been subject to
       recover on an agreed settlement or on a final                 that limit, had it not been used up, if the
       judgment against you, but we will not be liable               claim or "suit" is reported to us after that
       for damages that are not payable under the                    Limit of Insurance has been used up.
       terms of this Coverage Form or that are in                c. The first Named Insured, and any other
       excess of the Limit of Insurance.                            insured involved in a "suit" seeking
    3. The following sentence is deleted from                       damages subject to that limit, must
       Paragraph A. of the Legal Liability - Building               arrange for the defense of such "suit"
       Coverage Form; and from Paragraph A.3. of                    within such time period as agreed to
       the Mortgageholders Errors and Omissions                     between the appropriate insured and us.
       Coverage Form:                                               Absent       any   such      agreement,
                                                                    arrangements for the defense of such
       We will have the right and duty to defend any
       "suit" seeking those damages.                                "suit" must be made as soon as
                                                                    practicable.
       In its place, the following sentence applies in
       both forms:                                           3. The first Named Insured will reimburse us for
                                                                expenses we incur in taking those steps we
       We will have the right and duty to defend any            deem appropriate in accordance with
       "suit" seeking those damages even if any of              Paragraph G.2.b. above.
       the allegations of the "suit" are groundless,
       false or fraudulent.


Page 2 of3                                        HFIC00123                               Form PC 31 31 05 18
               Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 125 of 132

          The duty of the first Named Insured to                    to real property, specifying all deductions, provided
          reimburse us will begin on:                               such an estimate has been prepared by us or has
          a.    The date on which the applicable Limit of           been prepared on our behalf for our own
                Insurance is used up, if we sent notice in          purposes. This estimate will be provided within
                accordance with Paragraph G.1. above; or            thirty days after your request or its preparation,
                                                                    whichever is later.
          b. The date on which we sent notice in
             accordance with Paragraph G.2.a. above,
                                                                 J. The following provision is added to the Legal
             if we did not send notice in accordance                Liability - Building Coverage Form               and
                                                                    supersedes any provision to the contrary:
             with Paragraph G.1. above.
                                                                    Failure to give prompt notice to us, as required
     4.   The exhaustion of any Limit of Insurance by
                                                                    under this Coverage Form, shall not invalidate any
          the payments of judgments or settlements,
                                                                    claim made by you or any other claimant, unless
          and the resulting end of our duty to defend,
                                                                    the failure to provide such timely notice has
          will not be affected by our failure to comply
                                                                    prejudiced us. However, no claim made by you or
          with any of the provisions of this Condition.
                                                                    any other claimant will be invalidated if it shall be
H. The Appraisal Condition is replaced by the                       shown not to have been reasonably possible to
   following:                                                       give such timely notice and that notice was given
     Appraisal                                                      as soon as was reasonably possible thereafter.
     1.   If we and you disagree on the value of the             K. If the Property Choice Common Crime
          property, the extent of the loss or damage or the         Coverage Form is attached to this Coverage Part
          amount of the loss or damage, either may make             then the following applies:
          written demand for an appraisal of the loss. In           1.   However Paragraph E.1.b does not apply to
          this event, each party will select a competent and             an "employee" who was convicted of one or
          impartial appraiser and notify the other of the                more criminal offenses in this state or any
          appraiser selected within 20 days of such                      other jurisdiction prior to becoming employed
          demand.                                                        by you if, after learning about the "employee's"
     2.   If we or you fail to proceed with the appraisal of             past criminal conviction or convictions, you
          the covered loss after a written demand is made                made a determination to hire or retain the
          by either party, then either party may apply to a              "employee" utilitzing the factors set out in New
          court having jurisdiction for an order directing the           York Correction Law Article 23-A.
          party that failed to proceed with the appraisal to        2.   However Paragraph F.2.a.(1) does not apply
          comply with the demand for the appraisal of the                to an "employee" whose "theft" or other
          loss. In this event, each party will select a                  dishonest act was committed prior to
          competent and impartial appraiser and notify the               becoming employed by you and which
          other of the appraiser selected within 20 days of              resulted in the "employee" being convicted of
          such order.                                                    one or more criminal offenses in this state or
     3. The two appraisers will select an umpire. If they                any other jurisdiction if, after learning about
        cannot agree within 15 days upon such umpire,                    the "employee's" past criminal conviction or
        either may request that selection be made by a                   convictions, you made a determination to hire
        judge of a court having jurisdiction.        The                 or retain the "employee" utilizing the factor set
        appraisers will state separately the value of the                out in New York Correction Law Article 23-A;
        property, the extent of the loss or damage and                   or
        the amount of the loss or damage. If they fail to           3. Paragraph F.1.r Estimation of Claims is
        agree, they will submit their differences to the                 added
        umpire. A decision agreed to by any two will be
                                                                         Upon request, we will furnish you, or your
        binding.
                                                                         representative, with a written estimate of
     4.   Each party will:                                               damage to real property, speeifying all
          a.    Pay its chosen appraiser; and                            deductions, provided such an estimate has
                                                                         been prepared by us or has been prepared on
          b.  Bear the other expenses of the appraisal
                                                                         our behalf for our own purposes.         This
              and umpire equally.                                        estimate will be provided within 30 days after
     If there is an appraisal, we will still retain our right            your request or its preparation, whichever is
     to deny the claim.                                                  later.
I.   The following provision is added to the Property
     Choice Coverage Part:
     Upon request, we will furnish you, or your
     representative, with a written estimate of damages


Form PC 31 31 OS 18                                     HFIC00124                                            Page 3 of 3
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 126 of 132
                                                                                          PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


NEW YORK CHANGES - REWARDS COVERAGE DELETED
This endorsement modifies insurance provided under the following:

      PROPERTY CHOICE COVERAGE PART
      PROPERTY CHOICE POLICY

The REWARDS Coverage provided in the Property Coverage Form is deleted and does not apply as respects
risks located in the state of New York.




Form PC 32 30 06 99                                                                                     Page 1 of 1

                                              © 1999, The Hartford
                                                  HFIC00125
              (Includes copyrighted material of Insurance Services Office, Inc., with its permission)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 127 of 132
                                                                                               PROPERTY CHOICE




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       NEW YORK CHANGES - CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

        PROPERTY CHOICE COVERAGE PART
        PROPERTY CHOICE POLICY


A. For policies with fixed terms in excess of one year,                    increases the hazard insured against, and
   or policies with no stated expiration date, except                      that occurred subsequent to inception of
   as provided in Paragraph B. below, the following                        the current policy period.
   applies:                                                            b. A material physical change in the property
    The premium shown in the Declarations was                             insured, occurring after issuance or last
    computed based on rates and rules in effect at the                    anniversary renewal date of the policy,
    time the policy was issued. On each renewal or                        causes     the     property    to   become
    continuation of this policy, we will compute the                      uninsurable      in    accordance       with
    premium in accordance with our rates and rules                        underwriting standards in effect at the time
    then in effect.                                                       the policy was issued or last renewed; or
B. For policies with fixed terms in excess of one year,                c. A material change in the nature or extent
   where premium is computed and paid annually,                           of the risk, occurring after issuance or last
   the following applies:                                                 anniversary renewal date of the policy,
    1. The premium shown in the Declarations was                          which causes the risk of "loss" to be
       computed based on rates and rules in effect at                     substantially and materially increased
       the time the policy was issued. Such rates                         beyond that contemplated at the time the
       and rules will be used to calculate the                            policy was issued or last renewed.
       premium at each anniversary, for the entire                 3. If, subsequent to the inception of the current
       term of the policy, unless the specific reasons                policy period, the Limit of Insurance is
       described in Paragraph 2. or 3. apply.                         increased, or Additional Coverages or Causes
    2. The premium will be computed based on the                      of Loss are insured, the rate and rules in effect
       rates and rules in effect on the anniversary                   at the time of the change will be applied to
       date of the policy only when, subsequent to                    calculate the premium and will continue to
       the inception of the current policy period, one                apply to the change at subsequent
       or more of the following occurs:                               anniversary dates.
        a. After issuance of the policy or after the
           last renewal date, discovery of an act or
           omission, or a violation of any policy
           condition, that substantially and materially




Form PC 32 31 06 99                                                                                   Page 1 of 1
                                                ©1999, The Hartford
                (Includes copyrighted material of Insurance Services Office, Inc., with its permission)
                                                  HFIC00126
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 128 of 132
                                                                                           PROPERTY CHOICE




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                          PROTECTIVE SYSTEMS - FIRE
This endorsement modifies insurance provided under the following:

   PROPERTY CHOICE COVERAGE PART


1. Condition                                                         (1) Connected to a central station; or
   As a condition of this insurance, you are                         (2) Reporting to a public or private fire
   required to maintain the protective systems                           alarm station.
   stated for the "Scheduled Premises" as stated in             c. Security Service is a system having
   the Property Choice - Schedule of Premises and                  recording system or watch clock, making
   Coverages.                                                      hourly rounds covering the entire building,
   If any change in the system is made, report the                 when the premises are not in actual
   change to us immediately.                                       operation.
   The following descriptions 1.a. through 1.d.                 d. Service Contract is a contract with a
   apply to the protective systems referenced in the               privately owned fire department providing
   Property Choice - Schedule of Premises and                      fire protection service to the "Scheduled
   Coverages.                                                      Premises".
   a. Automatic Fire Extinguishing System                  2. Exclusion
      means:                                                    We will not pay for loss or damage caused by or
       (1) Any automatic fire protective or                     resulting from fire, if, prior to the fire, you:
           extinguishing system, including connected:           a. Knew of any suspension or impairment of
           (a) Sprinklers and discharge nozzles;                   any protective system so described in the
           (b) Ducts, pipes, valves and fittings;                  Property Choice - Schedule of Premises and
                                                                   Coverages and failed to notify us of that fact;
           (c) Tanks, their component parts and
                                                                   or
               supports; and
                                                                b. Failed to maintain any protective safeguard
           (d) Pumps and private fire protective
                                                                   so described in the Property Choice -
               mains.                                              Schedule of Premises and Coverages, and
       (2) Non-automatic fire protective systems,                  over which you had control, in complete
           hydrants, standpipes and outlets, all                   working order.
           when supplied from an automatic fire                 If part of an Automatic Sprinkler System is shut
           protective system.                                   off due to breakage, leakage, freezing conditions
       Including any related supervisory services.              or opening of sprinkler heads, notification to us
   b. Automatic Fire Alarm is a system                          will not be necessary if you can restore full
      protecting the entire building, that is:                  protection within 48 hours.




Form PC 40 01 01 09                                                                               Page 1 of 1
                                              © 2009, The Hartford
                                                    HFIC00127
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 129 of 132
POLICY NUMBER:                                                                             PROPERTY CHOICE
                                                                                                       ?
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              VACANCY EXCLUSIONS AND LIMITATIONS
                                                 (PROPERTY)
This endorsement modifies insurance under the following:
PROPERTY CHOICE CONDITIONS AND DEFINITIONS

A. The    following  is   added   to GENERAL                              (b) Used by the building owner to
   CONDITIONS and only applies to those                                       conduct customary operations.
   "Scheduled     Premises"   where  VACANCY                        b. Vacancy Loss Provisions
   EXCLUSIONS AND LIMITATIONS APPLY is
   stated in the Property Choice Schedule of                          If the building where loss or damage
   Premises and Coverages:                                            occurs has been vacant for more than 60
                                                                      consecutive days before that loss or
   22. Vacancy                                                        damage occurs:
       a. Description Of Terms                                        (1) We will not pay for any loss or
           As used in this General Condition, the                         damage caused by any of the
           term building and the term vacant have                         following even if they are Covered
           the meanings set forth in (1) and (2)                          Causes of Loss:
           below:                                                         (a) Vandalism;
           (1) When this policy is issued to a tenant,                    (b) Sprinkler leakage, unless you
               and with respect to that tenant's                              have protected the system
               interest in Covered Property, building                         against freezing;
               means the unit or suite rented or
                                                                          (c) Building glass breakage;
               leased to the tenant. Such building is
               vacant when it does not contain                            (d) Water damage;
               enough business personal property to                       (e) Theft; or
               conduct customary operations.
                                                                          (f) Attempted theft.
           (2) When this policy is issued to the
                                                                      (2) With respect to Covered Causes of
               owner or general lessee of a building,
                                                                          Loss other than those listed in b.(1)(a)
               building means the entire building.
                                                                          through b.(1)(f) above, we will reduce
               Such building is vacant unless at least
                                                                          the amount we would otherwise pay
               31% of its total square footage is:
                                                                          for the loss or damage by 15%.
               (a) Rented to a lessee or sub-lessee
                   and used by the lessee or sub-
                   lessee to conduct its customary
                   operations; and/or




Form PC 10 81 01 09                                                                                Page 1 of 1

                                             © 2009, The Hartford

                          (Includes copyrighted material of Insurance Services Office
                                              with its permission.)
                                                 HFIC00128
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 130 of 132
POLICY NUMBER: 13 UUN BL4042                                                                   PROPERTY CHOICE



                                                                                                        l
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


        PROPERTY CHOICE - ADDITIONAL COVERAGES -
              REVISED LIMITS OF INSURANCE
This Endorsement modifies insurance provided under the following:

PROPERTY CHOICE – SPECIALIZED PROPERTY INSURANCE COVERAGE ENDORSEMENT(S)


                                                  Schedule
The following Revised Limit of Insurance is the most we will pay for that particular Additional Coverage:

                Additional Coverage                                    Revised Limit of Insurance

                FINE ARTS                                                      $   500,000.
                CHANGE IN TEMPERATURE                                          $   500,000.
                LEASEHOLD IMPROVEMENTS                                         $   500,000 .
                LEGAL LIABILITY                                                $   500,000 .




Form PC 20 24 01 09                                                                                 Page 1 of 1
                                               © 2009, The Hartford
                                                   HFIC00129
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 131 of 132
POLICYNUMBER: 13 UUN BL4042




       THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
       RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                               INSURANCE ACT.

              DISCLOSURE PURSUANT TO TERRORISM RISK
                          INSURANCE ACT
                                                 TERRORISM PREMIUM

                                       Coverage:                       Premium (if Covered) :

PROPERTY                                                     $                    4,037.00

GENERAL LIABILITY                                            $                    1,259.00

                                                             $

                                                             $


A. Disclosure Of Premium                                                coerce the civilian popu lation of the United
   In accordance with the federal Terrorism Risk                        States or to influence the policy or affect the
   Insurance Act, as amended (TRIA) , we are                            conduct of the United States Government by
   requ ired to provide you with a notice disclosing the                coercion .
   portion of your premium, if any, attributable to              C. Disclosure Of Federal Share Of Terrorism
   coverag e for "certified acts of terrorism" under                Losses Under TRIA
   TRIA. The portion of your premium attributable to                The United States Department of the Treasury will
   such coverage is shown above in this                             reimburse insurers for a portion of such insured
   endorsement.                                                     losses as indicated in the table below that exceeds
B. The following definition is added with respect                   the applicable insurer ded uctible :
   to the provisions of this endorsement:                             Calendar Year        Federal Share of
    A "certified act of terrorism" means an act that is                                   Terrorism Losses
    certified by the Secretary of the Treasury, in                         2015                   85%
    accordance with the provisions of TRIA, to be an
    act of terrorism under TRIA. The criteria contained                    2016                   84%
    in TRIA for a "certified act of terrorism" include the                 2017                   83%
    followi ng :
                                                                           2018                   82%
    1. The act results in insured losses in excess of
         $5 million in the aggregate, attributable to all                  2019                   81%
         types of insurance subject to TRIA; and                       2020 or later              80%
    2. The act results in damage within the United                  However, if aggregate insured losses attributable
         States, or outside the United States in the                to "certified acts of terrorism" under TRIA exceed
         case of certain air carriers or vessels or the             $100 billion in a calendar year, the Treasury shall
         premises of an United States mission; and                  not make any payment for any portion of the
    3. The act is a violent act or an act that is                   amount of such losses that exceeds $100 billion .
         dangerous to human life, property or                       The Un ited States Government has not charged
         infrastructure and is committed by an                      any premium for their participation in covering
         individual or individuals as part of an effort to          terrorism losses.




Form IH 09 85 01 15                                                                                        Page 1 of 2
                                                 © 2015 The Hartford
                 (Includes copyrighted material of HFIC00130
                                                   Insurance Services Office, Inc., with its permission)
          Case 3:20-cv-01033-VLB Document 11-3 Filed 09/21/20 Page 132 of 132

D. Cap On Insurer Liability for Terrorism Losses                 E. Application of Other Exclusions
   UnderTRIA                                                        The terms and limitations of any terrorism
   If aggregate insured losses attributable to "certified           exclusion, the inapplicability or omission of a
   acts of terrorism" under TRIA exceed $100 billion                terrorism exclusion, or the inclusion of
   in a calendar year and we have met, or will meet,                terrorism coverage, do not serve to create
   our insurer deductible under TRIA we shall not be                coverage for any loss which would otherwise
   liable for the payment of any portion of the amount              be excluded under this Coverage Form,
   of such losses that exceeds $100 billion. In such                Coverage Part or Policy.
   case, your coverage for terrorism losses may be               F. All other terms and conditions remain the
   reduced on a pro-rata basis in accordance with                   same.
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer
   deductible.     In  accordance      with    Treasury
   procedures, amounts paid for losses may be
   subject to further adjustments based on
   differences between actual losses and estimates.



*   Although terrorism is excluded, this policy includes a charge of$_ _ _ _ for Fire resulting from terrorism in
    states that have a Standard Fire Policy Statute requiring such coverage as stated in the terrorism exclusion on
    your policy.




Page 2 of2                                         HFIC00131                                  Form IH 09 85 0115
